Exhibit 10.2
MEDICAID LONG-TERM SERVICES
AGREEMENT
BETWEEN
THE STATE OF NEW MEXICO
HUMAN SERVICES DEPARTMENT
AND
AGING & LONG-TERM SERVICES
DEPARTMENT
AND
AMERIGROUP COMMMUNITY
CARE OF NEW MEXICO, INC.
DATED: July 1, 2008

1



--------------------------------------------------------------------------------



 



Table of Contents

         
Article 1. Recitals
    7  
 
       
Article 2. Definitions
    9  
 
       
Article 3. Contractor Responsibilities
    17  
 
       
3.1 Compliance
    17  
 
       
3.2 Contract Management
    17  
 
       
3.3 Member Enrollment
    19  
A. Maximum Medicaid Enrollment
    19  
B. Enrollment Requirements
    19  
C. Eligibility
    20  
D. State Exemptions
    20  
E. Special Situations
    21  
F. Enrollment Process for Members
    21  
G. Member Disenrollment, Request by CONTRACTOR
    24  
H. Member Initiated Disenrollment
    25  
I. State Initiated Disenrollment
    25  
J. Retroactive Reenrollment
    25  
 
       
3.4 Member Services
    26  
A. Policies and Procedures
    26  
B. Member Education
    27  
C. MCO Enrollment Information
    28  
D. Member Handbook
    28  
E. Benefit Information
    29  
F. Maintenance of Toll-Free Line
    31  
G. Member Identification Card
    31  
H. Member Bill of Rights and Responsibilities
    31  
 
       
3.5 Quality Assurance
    32  
A. Consumer Advisory Board Member
    32  
B. Quality Management and Quality Improvement (QM/QI) Program
    32  
C. Performance Measures and Tracking Measures
    34  
D. Member Satisfaction Survey
    35  
E. External Quality Review
    36  
F. Reports
    37  
G. Standards for ISP Development
    38  
H. Standards for Participant Safety
    40  
I. Standards for Consumer/Participant Direction
    41  
J. Standards for Access
    41  
K. Coordination
    42  
L. Disease Management Programs
    45  
M. Clinical Practice Guidelines for ISHCN
    46  
N. Utilization Management (UM)
    46  
O. Authorization and Notice of Services
    47  
P. Denials and Notice of Adverse Action
    49  

2



--------------------------------------------------------------------------------



 



         
3.6 Providers
    49  
A. Required Policies and Procedures
    50  
B. General Information Submitted to the State
    51  
C. The Primary Care Provider (PCP)
    51  
D. Primary Care Responsibilities
    51  
E. CONTRACTOR Responsibility for PCP Services
    52  
F. Selection or Assignment to a PCP
    52  
G. Long-Term Services (LTS) Providers
    53  
H. CONTRACTOR Responsibility for LTS
    54  
I. Specialty Providers
    54  
J. Other Provider Types
    54  
K. Shared Responsibility between the CONTRACTOR and Public Health Offices
    55  
L. Indian Health Services (IHS) & Tribal Health Centers
    55  
M. Family Planning Services and Providers
    56  
N. State Operated Long-Term Care Facilities
    57  
O. Standards for Provider Credentialing and Re-Credentialing
    57  
P. Organizational Providers
    58  
Q. Primary Source Verification
    58  
 
       
3.7 Covered Services, Supports, and Goods; Excluded Benefits; and Value Added
Services
    58  
 
       
3.8 Culturally Competent Services
    59  
 
       
3.9 Individuals with Special Heath Care Needs (ISHCN)
    61  
A. General Requirements
    61  
 
       
3.10 Grievance and Appeals
    61  
A. General Requirements for Grievance and Appeals
    62  
B. Grievance
    63  
C. Appeal
    64  
D. Expedited Resolution of Appeals
    65  
E. Special Rule for Certain Expedited Service Authorization Decisions
    68  
F. Information about Grievance System to Network Providers
    68  
G. Grievance and/or Appeal Files
    68  
H. Reporting
    68  
I. Provider Grievance and Appeals
    68  
 
       
3.11 Fiduciary Responsibilities
    69  
A. Financial Viability
    69  
B. Financial Stability
    69  
C. Other Financial Requirements
    71  
D. Other Fiduciary Requirements
    73  
E. Reinsurance
    73  
 
       
3.12 Program Integrity
    74  
 
       
3.13 System Requirements
    75  
A. General Requirements
    75  

3



--------------------------------------------------------------------------------



 



         
B. System Hardware, Software and Information System Requirements
    75  
C. Provider Network Information Requirements
    77  
D. Claims Processing Requirements
    77  
E. Member Information Requirements
    78  
F. Encounter and Network Provider Reporting Requirements
    79  
 
       
Article 4 – Limitation of Cost
    81  
 
       
Article 5 – HSD/MAD and ALTSD Responsibilities
    81  
 
       
Article 6 – Payments and Financial Provisions
    83  
 
       
6.1 General Financial Provisions
    83  
 
       
6.2 Cohort Categories
    85  
 
       
6.3 Year-One Risk Adjustment to Capitation Rates for NF LOC Members
    85  
A. General Provisions
    85  
B. Timing of Risk Adjusted Capitation Rates in Year One
    86  
C. NF LOC Cohorts Year One Risk Adjusted Capitation Rates for April, 2009-June
30, 2009
    86  
D. Risk Adjustment Factors
    86  
E. Mix of Members
    87  
 
       
6.4 Payment Methodology
    88  
A. Capitation Rate Development
    88  
B. Capitation Payment Process and Terms of Service
    88  
 
       
6.5 Supplemental Payments for Services to Native Americans
    90  
 
       
6.6 Administrative Costs
    90  
A. Administrative Structure
    90  
 
       
6.7 Special Payment Requirements
    92  
A. Reimbursement of Federally Qualified Health Centers (FQHCS)
    92  
B. Reimbursement for Family Planning Services
    93  
C. Reimbursement for Women in the Third-Trimester of Pregnancy
    93   
D. Reimbursement for State Operated Long-Term Care Facilities
    93  
E. Other Special Payment Requirements.
    94  
F. Compensation for UM Activities
    94  
G. Special Circumstances for Pharmacy Reimbursement
    94  
 
       
6.8 Reimbursement for Emergency Services
    95  
 
       
6.9 Assignment of Responsibility for Member Care
    96  
 
       
6.10 Coordination of Benefits
    97  
 
       
Article 7 – State Contract Administrator
    98  

4



--------------------------------------------------------------------------------



 



         
Article 8 – Enforcement
    98  
 
       
8.1
    98  
 
       
8.2 State Sanctions
    98  
 
       
8.3 Federal Sanctions
    103  
 
       
Article 9 – Termination
    104  
 
       
Article 10 – Termination Agreement
    106  
 
       
Article 11 – Rights upon Termination or Expiration
    108  
 
       
Article 12 – Contract Modification
    109  
 
       
Article 13 – Intellectual Property and Copyright
    109  
 
       
Article 14 – Appropriations
    110  
 
       
Article 15 - Disputes
    110  
 
       
Article 16 – Applicable Law
    111  
 
       
Article 17 – Status of CONTRACTOR
    112  
 
       
Article 18 –Assignments
    112  
 
       
Article 19 - Subcontracts
    112  
 
       
Article 20 - Release
    115  
 
       
Article 21 – Records and Audit
    116  
 
       
Article 22 - Indemnification
    118  
 
       
Article 23 – Liability
    120  
 
       
Article 24 – Equal Opportunity Compliance
    120  
 
       
Article 25 – Rights to Property
    120  
 
       
Article 26 – Erroneous Issuance of Payment or Benefits
    120  
 
       
Article 27 – Excusable Delays
    120  
 
       
Article 28 - Marketing
    121  
 
       
Article 29 – Prohibition of Bribes, Gratuities & Kickbacks
    123  

5



--------------------------------------------------------------------------------



 



         
Article 30 - Lobbying
    123  
 
       
Article 31 – Conflict of Interest
    124  
 
       
Article 32 - Confidentiality
    124  
 
       
Article 33 – Cooperation with the Medicaid Fraud Control Unit
    125  
 
       
Article 34 - Waivers
    126  
 
       
Article 35 – Provider Availability
    126  
 
       
Article 36 - Notice
    127  
 
       
Article 37 - Amendments
    127  
 
       
Article 38 – Suspension, Debarment, and other Responsibility Matters
    127  
 
       
Article 39 – New Mexico Employees Health Coverage
    129  
 
       
Article 40 – Entire Agreement
    130  
 
       
Article 41 – Authorization for Care
    130  
 
       
Article 42 – Duty To Cooperate
    130  
 
       
Article 43 – Merger
    130  
 
       
Article 44 – Penalties for Violation of Law
    130  
 
       
Article 45 – Workers Compensation
    131  
 
       
Article 46 – Invalid Term or Condition
    131  
 
       
Article 47 – Enforcement of Agreement
    131  
 
       
Article 48 – Authority
    131  
 
       
Appendix A (BENEFITS/SERVICES EXCLUDED BENEFITS AND VALUE ADDED
BENEFITS/SERVICES)
       
 
       
Appendix B (Reports)
       
 
       
Appendix C (Money Follows the Person)
       
 
       
Appendix D (Megs and Cohorts)
       

6



--------------------------------------------------------------------------------



 



This Agreement (“Agreement”) between the New Mexico Human Services Department
(“HSD”), the New Mexico Aging & Long-Term Services Department (“ALTSD”), jointly
referred to as “the State” and AMERIGROUP Community Care of New Mexico, Inc.
(“CONTRACTOR”) is entered into by and between the parties on this ___ day of
                                        , 200___.
Upon becoming effective, the term of this Agreement shall be from July 1, 2008
through June 30, 2012, or at an effective date determined by the United States
Department of Health and Human Services’ Centers for Medicare and Medicaid
Services (“CMS”), or otherwise amended or terminated pursuant to its terms.
Under no circumstances shall this Agreement exceed a total of four (4) years in
duration. Further, this Agreement shall not become effective until approved in
writing by the New Mexico Department of Finance and Administration and CMS.
The terms “contract” and “agreement” are used interchangeably throughout this
Agreement.
ARTICLE 1 – RECITALS

1.1   All services provided pursuant to this Agreement are subject to the New
Mexico Procurement Code and 1.4.1 NMAC, unless specifically provided otherwise
herein.

1.2   All services purchased under this Agreement shall be subject to the
following provisions for administration of the New Mexico Medicaid program,
which are incorporated herein by reference and shall include:

  (A)   the Human Services Department, Medical Assistance Division (“HSD/MAD”)
program eligibility and provider policy manuals, including all updates,
revision, substitutions and replacements;

  (B)   Title XIX and Title XXI of the Social Security Act and Code of Federal
Regulations, Title 42 Parts 430 to end, as revised or otherwise amended;

  (C)   The Request for Proposal (“RFP”), all RFP Amendments, CONTRACTOR’s
Questions and State’s Answers, and the State’s written Clarifications;

  (D)   the CONTRACTOR’s Best and Final Offer;

  (E)   the CONTRACTOR’s Proposal (including any and all written materials
presented in the oral portions of the procurement process) where not
inconsistent with this Agreement and subsequent amendments to this Agreement;

  (F)   All applicable statutes, regulations and rules implemented by the
Federal Government, the State of New Mexico, and HSD/MAD, concerning Medicaid
services, managed care organizations (“MCOs”), health maintenance organizations,
fiscal and fiduciary responsibilities applicable under the New Mexico Insurance
Code of New Mexico, NMSA 1978, §§59A-1-1, et seq., and any other applicable
statutes and regulations;

  (G)   The HSD/MAD Policy Manual, including all updates and revisions thereto,
or substitutions and replacements thereof, duly adopted in accordance with
applicable law. All defined terms used within the Agreement shall have the
meanings given them in the Policy Manual;

7



--------------------------------------------------------------------------------



 



  (H)   The HSD/MAD MCO/SCP Systems Manual, including all updates and revisions,
submissions and replacements; and

  (I)   The parties recognize that this Agreement reflects a shift and
reorganization of the programs under the jurisdiction and management of HSD/MAD
and ALTSD. It is specifically understood and agreed that references to specific
laws, regulations, dates and other matters of a similar nature to currently
existing and known laws, regulations, and dates. The parties understand and
agree that such existing laws, rules, regulations and dates may change after
execution of this Agreement, and that new enactments, adoptions, amendments,
substitutions, replacements, successors, or the like will be given full force
and effect and will govern this Agreement in the spirit in which this Agreement
is made.

1.3   Due to increased budgetary constraints, a desire to increase efficiency
and reduce fragmentation of long-term services, the State shall require that
most Medicaid recipients of long-term care services, specifically full dual
eligibles (those individuals that qualify for both Medicare and Medicaid
services), nursing facility residents, Personal Care Option consumers, and
individuals currently receiving Disabled & Elderly (D&E) Home and Community
Based Waiver services enroll in the State’s Coordinated Long-Term Services
(“CLTS”) program.   1.4   The State shall award a risk-based contract to the
CONTRACTOR with statutory authority to enter into capitated agreements, assume
risk and meet applicable requirements and/or standards delineated under State
and Federal laws and regulations, including Title VI of the Civil Rights Act of
1964; Title IX of the Education Amendments of 1972 (regarding education programs
and activities); the Age Discrimination Act of 1975; the Rehabilitation Act of
1973; and the Americans with Disabilities Act.   1.5   The CONTRACTOR possesses
the required authorization and expertise to meet the terms of this Agreement.  
1.6   The CLTS program is intended to coordinate program services for dual
eligible recipients. In order to achieve this goal, the CONTRACTOR shall be in
active pursuit, as of the effective date of this Agreement, of becoming a
Medicare Special Needs Plan (SNP) or offer Medicare products in all counties
agreed to by the parties. For purposes of this Section, “active pursuit” is
defined as having applied to CMS to become a SNP or offer other Medicare
products.   1.7   The parties acknowledge the need to work cooperatively to
address and resolve problems that may arise in the administration and
performance of this Agreement. The parties agree to document any amendments in
writing prior to implementation of any new contract requirements.   1.8   The
State may, in the administration of this Agreement, seek input on health and
long-term service related issues from advisory groups, steering committees, or
other consultants. The State may seek input from the CONTRACTOR on issues raised
by such advisory groups, steering committees, or consultants that may affect the
CONTRACTOR’s performance of its obligations under this Agreement.   1.9   The
CONTRACTOR shall notify the State of the CONTRACTOR’s or its subcontractors’
potential public relations issues of which the CONTRACTOR becomes aware that
could affect the State or this Agreement.   1.10   The parties recognize that
the CLTS Program is contingent on approval by CMS of the State’s submission of a
1915(b) waiver for providing State Plan services utilizing a managed care
approach and a 1915(c) home and-community based waiver for other services as
presented by the State and permitted

8



--------------------------------------------------------------------------------



 



    by CMS, including all amendments thereto. The parties further recognize that
1915(c) home and-community based waiver services are dependent on funding
requirements in order to provide such services. Therefore, the State shall
determine access to CLTS 1915(c) home and-community based waiver services and
shall notify the CONTRACTOR of Members deemed eligible for 1915(c) home and
community-based waiver services.

1.11   This Agreement and its enforcement is contingent on the parties’ agreeing
to the Capitation Rates for the first year of the CLTS Program.

NOW THEREFORE, in consideration of the mutual promises contained herein.
HSD/MAD, ALTSD, and the CONTRACTOR agree as follows:
ARTICLE 2 — DEFINITIONS
2.1 Terms used throughout this Agreement have the following meaning, unless the
context clearly indicates otherwise or as may be further defined herein:
“Abuse” means: (1) any intentional, knowing or reckless act or failure to act
that produces or is likely to produce physical or great mental or emotional
harm, unreasonable confinement, sexual abuse or sexual assault consistent with
NMSA 1978, §30-47-1; or (2) provider practices that are inconsistent with sound
fiscal, business, medical or service related practices and result in an
unnecessary cost to the Medicaid program, or in reimbursement for services that
are not medically necessary or that fail to meet professionally recognized
standards for health care. Abuse also includes Member practices that result in
unnecessary cost to the Medicaid program pursuant to 42 C.F.R. §455.2.
“Activities of Daily Living” means eating, dressing, oral hygiene, bathing,
mobility, toileting, grooming, taking medications, transferring from a bed or
chair and walking, consistent with NMSA 1978, §28-17-3.
“Advance Directive” means written instructions such as an Advance Directive,
Mental Health Advance Directive, living will, durable health care power of
attorney, durable mental health care power of attorney, or Advance Health
Directive, relating to the provision of health care when an adult is
incapacitated. [See generally, NMSA, 1978, §§27-7A-1 — 27-7A-18, and §§24-7B-1 —
24-7B-16].
“Adverse Determination” means a determination by the CONTRACTOR or CONTRACTOR’s
utilization review agent that the health care services furnished, or proposed to
be furnished to a Member, are not medically necessary or not appropriate. [See,
42 C.F.R. §438.408].
“Agency” means a New Mexico government department, such as the New Mexico Human
Services Department, the New Mexico Children Youth and Families Department, the
New Mexico Department of Health, the New Mexico Aging & Long-Term Services
Department, or any of the departments participating in Medicaid managed care.
“ALTSD” means the New Mexico Aging & Long-Term Services Department of the State
of New Mexico.
“Assignment Algorithm” means a mathematically weighted pre-determined method for
assigning to MCOs Members who have not proactively selected an MCO during the
required Selection Period. [See, NMAC 8.305.1.1, and NMAC 8.305.5.9].

9



--------------------------------------------------------------------------------



 



“Assisted Living Services” are residential services that include personal
support services, companion services, assistance with medication administration
as set forth in Department of Health Regulations, 7.8.2 RESIDENTIAL HEALTH
FACILITIES.
“At Risk” means the period of time that a Member is enrolled with the CONTRACTOR
during which time the CONTRACTOR is responsible for providing Covered Services
under Capitation. [See, NMAC 8.305.11.9].
“Begin Date” means the first day of the first full month following selection or
assignment except in the following circumstances:

  (1)   Members who were in a NF prior to the LOC determination but not enrolled
in Salud! for whom their Medicaid financial eligibility covers retroactive
months. The Begin Date in this instance will be the first of the month in which
both NF LOC and Medicaid eligibility coexist.

“Behavioral Health” means both mental health (MH), including emotional
disorders, and substance abuse (SA), including chemical dependency disorders.
Behavioral Health includes co-occurring MH and SA disorders.
“Benefit Package” means Medicaid Covered Services, including home and
community-based services, which shall be furnished by the CONTRACTOR. [See, NMAC
8.305.7, 8.310.2, 8.311.1, et seq.].
“Capitation” means a method of payment to the CONTRACTOR by an Agency of a fixed
amount of money each month for each enrolled Member, regardless of the amount of
Covered Services used by the Member. [See, NMAC 8.305.1.7, 8.305.11.9].
“Claim” means a bill for services submitted to the CONTRACTOR manually or
electronically; a line item of service on a bill; or all services for one Member
within a bill.
“Claim Dispute” means a dispute, filed by a provider or CONTACTOR as applicable,
involving payment of a claim, denial of a claim, or imposition of a sanction.
“Clean Claim” means a manually or electronically submitted claim from a
participating provider that contains substantially all the required data
elements necessary for accurate adjudication without the need for additional
information from outside the CONTRACTOR’s system. A Clean Claim may include
errors originating in the State’s system. It does not include a claim from a
provider who is under investigation for fraud or abuse, or a claim under review
for medical necessity. A Clean Claim is not materially deficient or improper,
such as one that lacks substantiating documentation currently required by the
CONTRACTOR. A Clean Claim has no particular or unusual circumstances requiring
special treatment that prevents payment from being made by the CONTRACTOR within
30 days of the date of receipt if submitted electronically or 45 days if
submitted manually. [See, NMAC 8.305.1.7, 8.305.11.9].
“CMS” means the Centers for Medicare and Medicaid Services, which is the federal
agency responsible for administering Medicare and overseeing state
administration of Medicaid.
“Complaint” means an expression of dissatisfaction expressed by a Complainant,
orally or in writing to the CONTRACTOR or to the State about any matter related
to the CONTRACTOR other than an Action. The term “Action” is further defined in
Section 3.10 of this Agreement. As provided for in 42 C.F.R. §438.400, possible
subjects for Complaints, include, but are not limited to, the quality of care of
services provided, and aspects of interpersonal relationships such as rudeness
of a provider or employee, or failure to respect the Member’s rights.

10



--------------------------------------------------------------------------------



 



“Concurrent Review” means a process of updating clinical information from the
provider to the CONTRACTOR regarding a Member who is already receiving a Covered
Service to evaluate whether the service continues to be medically necessary.
“Consumer/Participant Direction” means the ability of the Member to be actively
involved in and in control of, to the extent possible, in all aspects of the
Member’s Individual Service Plan (ISP), to identify and include others in the
ISP planning process, and to hire and direct personal assistance services as
desired.
“Continuous Quality Improvement” means a process for improving quality that:
(1) assumes opportunities of improvement are unlimited; (2) is Member-oriented;
(3) is data driven; (4) results in implementation of improvements; (5) requires
continual measurement of implemented improvements; and (6) requires modification
of improvements as indicated. [See, NMAC 8.305.1.7].
“Contractor” means a person or entity that has a prepaid capitated contract with
the State pursuant to NMAC 8.305 to provide health care to Members under this
article either directly or through subcontracts with providers.
“Copayment” means a monetary amount specified by the State that the Member pays
directly to the provider at the time Covered Services are rendered consistent
with 42 C.F.R. §§447.53 through 447.56. [See also, NMAC 8.200.430].
“Covered Services” means those services listed in Appendix A of this Agreement
delivered in accordance with this Agreement.
“Critical Incident” means a reportable incident that may include, but is not
limited to, abuse, neglect, or exploitation; death; environmental hazards; law
enforcement intervention; and emergency services, that encompasses the full
range of physical health, other State Plan services, and home and
community-based services.
“Cultural Competence” means a set of congruent behaviors, attitudes and polices
that come together in a system, agency or among professionals, that enables them
to work effectively in cross-cultural situations. Cultural competency involves
the integration and transformation of knowledge, information and data about
individuals and groups of people into specific clinical standards, service
approaches, techniques and marketing programs that match an individual’s culture
to increase the quality and appropriateness of health care and outcomes. [See,
NMAC 8.305.1.7].
“Day or Days” means calendar day, unless specified otherwise. The first day is
included and the last day is excluded. Timeliness or due dates falling on a
weekend or State or Federal holiday shall be extended to the first business day
after the weekend or holiday.
“Delegation” means a formal process by which the CONTRACTOR gives another entity
the authority to perform certain functions on its behalf. The CONTRACTOR retains
full accountability for the delegated functions. [See, NMAC 8.305.1.7].
“Denial, Administrative/Technical” means a denial of authorization requests due
to the requested procedure, service or item not being covered by Medicaid or due
to provider noncompliance with administrative policies and procedures
established by an Agency. [See, 42 C.F.R. §456, and NMAC 8.305.1.7].
“Denial, Clinical” means a decision not to authorize a service because the
Member does not meet the clinical level of care criteria for a requested
service. Utilization Management (UM) staff may recommend an alternative

11



--------------------------------------------------------------------------------



 



service based on a Member’s medical, functional, or social need. If the
requesting provider accepts this alternative service, it is considered a new
request for the alternative service and a denial of the original request. [See,
42 C.F.R. §456, NMSA 1978, §59A-57-4, NMAC 8.305.7].
“Disease Management” means a strategy of delivering health services using
interdisciplinary clinical teams, continuous analysis of relevant data, and
cost-effective technology to improve the health outcomes of Members with
specific diseases. MCOs must provide for a disease management program for
Members through close coordination with and assistance from PCPs and seek to
adopt uniform key health status indicators. Examples of chronic diseases that
may be included are diabetes, cardiovascular disease, chronic obstructive
pulmonary disease, asthma, and obesity. This list is not exclusive. [See, NMSA
1978, §27-2-12].
“Disenrollment, Member Initiated” means a request by a Member to be disenrolled
for a substantial reason(s); or transfer of a Member as determined by State on a
case-by-case basis from the MCO to a different MCO during a Member lock-in
period. [See, NMAC 8.305.5].
“Dual Eligible(s)” means individuals, who, by reason of age, income and/or
disability qualify for Medicare and full-Medicaid benefits under section
1902(a)(10)(A) or 1902(a)(10)(C), by reason of section 1902(f), or under any
other category of eligibility for medical assistance for full benefits..
“Durable Medical Equipment” means equipment that can withstand repeated use, is
primarily used to serve a medical purpose, is minimally or not useful to
individuals in the absence of an illness or injury and is appropriate for use at
home.
“Emergency Medical Condition” means a medical or behavioral health condition
manifesting itself by acute symptoms of sufficient severity (including severe
pain), such that a prudent layperson, who possesses an average knowledge of
health and medicine could reasonably expect the absence of immediate medical
care could result in:
(1)      placing the Members’ health in serious jeopardy;
(2)      serious impairment to bodily functions;
(3)      serious dysfunction of any bodily organ or part; or
(4)      serious disfigurement to the Member.
[See, NMAC 8.305.1].
“Encounter” means a Covered Service or group of Covered Services delivered by a
provider to a Member during a visit between the Member and provider.
“Encounter Data” means data elements from Encounters, for fee-for-service claims
or capitated services proxy claims. Encounter Data elements are a combination of
those elements required by HIPAA-compliant transaction formats, which comprise a
minimum core data set for states and MCOs and those required by CMS, or the
State for use in managed care. [See, NMAC 8.305.1.7, 8.305.10].
“Enrollee” means a Medicaid recipient who is currently enrolled in an MCO
managed care program.
“Exemption” means the removal of an eligible Medicaid Member from mandatory
enrollment in CLTS and placement in the Medicaid fee-for-service program. Such
action is only used in extraordinary circumstances, as determined by the State
on a case-by-case basis.
“Expedited Situation” means a living situation or circumstances from which a
Potential Enrollee or Member might reasonably result in placing the Potential
Enrollee or Member’s health in serious jeopardy, serious impairment to bodily
functions, serious dysfunction of any bodily organ or part.

12



--------------------------------------------------------------------------------



 



“External Quality Review Organization (EQRO)” means an organization contracted
with CMS to serve as an external quality review entity, Quality Improvement
Organization or Independent Review Entity in accordance with the Social Security
Act, Section 1902(a)(30)(C).
“FQHC” mean a Federally Qualified Health Center, an entity which meets the
requirements and receives a grant and funding pursuant to Section 330 of the
Public Health Service Act. An FHQC includes an outpatient health program or
facility operated by a tribe or tribal organization under the Indian
Self-Determination Act (PL 93-638) or an urban Indian organization receiving
funds under Title V of the Indian Health Care Improvement Act. [See also, NMAC
8.305.11.9].
“Fraud” means an intentional deception or misrepresentation by a person or an
entity with the knowledge that the deception could result in some unauthorized
benefit to himself or some other person. It includes any act that constitutes
fraud under applicable federal or state law, consistent with NMAC 8.305.13.10.
[See, NMAC 8.305.1.7].
“Full Benefit Dual Eligible” means individuals enrolled in Medicare and eligible
for full Medicaid benefits, not limited to covering costs, such as Medicare
premiums.
“Grievance, Member” means an oral or written statement by a Member expressing
dissatisfaction with any aspect of the CONTRACTOR’s administration of CLTS or
its operations that is not an Action. “Action” is defined in Section 3.10 of
this Agreement. [See, NMAC 8.305.1.7, 8.305. 12.9].
“Grievance, Provider” means an oral or written statement by a provider
expressing dissatisfaction with any aspect of the CONTRACTOR’s administration of
CLTS or its operations that is not an Action. “Action” is defined in
Section 3.10 of this Agreement. [See, NMAC 8.305.1.7].
“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
42 U.S.C. §160, et seq., as amended or modified.
“Human Services Department, Medical Assistance Division (HSD/MAD)” means the
administrative agency within the executive department of New Mexico state
government established under Chapter 9, New Mexico Statutes Annotated 1978, or
its designee, including but not limited to agencies of the Human Services
Department.
“Individualized Service Plan (ISP)” means an individualized service plan
developed with and for Members who have chronic or complex conditions. A Service
Plan includes, but is not limited to, the following:

  (1)   A Member’s history;     (2)   A summary of current medical and social
needs and concerns;     (3)   Short and long term care needs and goals; and

  (4)   A list of services required and their frequency, and a description of
who will provide the services.

In addition, and ISP means a plan developed by a team of professionals in
consultation with the Member and others involved in the Member’s care to improve
functional outcomes, including the standards in NMAC 8.314.3.15. The ISP must be
in accordance with the approved CMS CLTS Home and Community Based Waiver program
or New Mexico State Plan.
“Individuals with Special Health Care Needs (ISHCN)” means persons who have, or
are at an increased risk for, a chronic physical, developmental, behavioral,
neurobiological or emotional condition, or who have low to

13



--------------------------------------------------------------------------------



 



severe functional limitation and who also require health and related services of
a type or amount beyond that required by individuals generally.
“Level of care” means the level of nursing care needed by an individual.
“Long-Term Services” is a continuum of services and assistance, ranging from
in-home and community based services for elderly and individuals with
disabilities who need help in maintaining their independence to institutional
services for those who require an institutional level of support. Throughout the
continuum of long-term services and supports, the goal is to provide needed
services and supports for the Member while striving to maintain the Member’s
independence to the greatest extent possible. Long-term Services are listed in
Appendix A.
“Managed Care Organization (MCO)” means an organization under contract to assist
the Agency to meet the requirements established under NMSA 1978, §27-2-12.
“Marketing” means the act or process of promoting a business or commodity.
Marketing materials include brochures, leaflets, billboard materials and
information or ads placed on or with the internet, newspapers, magazines, radio,
phone book, and any other presentation materials used by the MCO, MCO
representative, or MCO subcontractor to attract or retain Medicaid enrollment.
[See, NMAC 8.305.1.7, 8.305.5.13].
“Medically Necessary Services” means clinical and rehabilitative physical,
mental or behavioral health services that:

  (1)   Are essential to prevent, diagnose or treat medical conditions or are
essential to enable the Member to attain, maintain or regain the Member’s
optimal functional capacity;     (2)   Are delivered in the amount, duration,
scope and setting that is both sufficient and effective to reasonably achieve
their purposes and clinically appropriate to the specific physical, mental and
behavioral health care needs of the Member;     (3)   Are provided within
professionally accepted standards of practice and national guidelines; and    
(4)   Are required to meet the physical, mental and behavioral health needs of
the Member and are not primarily for the convenience of the Member, the provider
or the CONTRACTOR.

“Member” means a person who is entitled to benefits under Title XIX of the
Social Security Act and Medicaid, is in a Medicaid eligibility category included
in the Program, and is enrolled in the Medicaid Program with the CONTRACTOR.
“Mi Via” is the State’s self-directed waiver program pursuant to a 1915(c) home
and community-based waiver.
“Network Provider” means an individual provider, clinic, group, association or
facility employed by or contracted with the CONTRACTOR to furnish medical or
long-term care services to the CONTRACTOR’s Members under the provisions of this
Agreement.
“NF LOC” means Nursing Facility Level of Care.
“Non-Contracted Provider (Non-Network Provider)” means an individual provider,
clinic, group, association or facility who provides Covered Services as
described in NMAC 8.305.7 and who does not have a contract with the CONTRACTOR.
“Nursing Facility” means a licensed Medicare/Medicaid facilitycertified in
accordance with 42 C.F.R. 483 to provide inpatient room, board and nursing
services to Members who require these services on a continuous basis but who do
not require hospital care or direct daily care from a physician.

14



--------------------------------------------------------------------------------



 



“Potential Enrollee” means a person who is determined eligible for the CLTS
Program but has not yet enrolled.
“Post-stabilization Care Services” means Covered Services related to an
Emergency Medical Condition that are provided after a Member is medically
stabilized in order to maintain the stabilized condition, or, under the
circumstances described in 42 C.F.R. §438.114(b) & (e) and 42 C.F.R.
§422.113(c)(iii) to improve or resolve the Member’s condition.
“Primary Care Physician or Primary Care Provider (PCP)” means, for purposes of
this Agreement, an individual who meets the requirements of NMAC 8.305.6.12, and
is a Network Provider who has the responsibility for supervising, coordinating
and providing primary health care to Members, initiating referrals for
specialist care and maintaining the continuity of the Member’s care. A PCP may
be a physician, certified nurse practitioner or physician assistant [see, NMAC
8.310.2.10, 8.310.2.13, and NMSA 1978, §§61-6-7, et seq.]; may include a
specialist determined by the CONTRACTOR on an individualized basis for Members
whose care is more appropriately managed by a specialist; faculty-led primary
care teams consisting of residents and a supervising faculty physician; or other
Network Providers who meet the CONTRACTOR’s credentialing requirements as a PCP.
[See, NMAC 8.305.6.12].
“Primary Care” means all health services and laboratory services customarily
furnished by or through a general practitioner, family physician, internal
medicine physician, obstetrician/gynecologist, pediatrician, physician
assistant, or certified nurse practitioner. [See, NMAC 8.305.1.7].
“Provider Lock-In (PCP Lock-in)” means a situation in which the CONTRACTOR
requires that a Member see a specific identified Network Provider, while
ensuring reasonable access to additional services, when the CONTRACTOR
identifies utilization of unnecessary services or a Member’s behavior is
detrimental or indicates a need to provide case continuity. [See, NMAC
8.305.6.12].
“Quality Assurance” means a process that is adopted by a health care entity that
follows written standards and criteria. The process includes the activities of a
health care entity or any of its committees that: investigate the quality of
health care through the review of professional practices, training and
experience; investigate patient cases or conduct of licensed health care
providers, or encourage proper utilization of health care services and
facilities, as required by NMAC 8.305.8. Quality Assurance follows a process of
discovery, both prospective and retrospective to evaluate the program;
identification of areas, for remediation; and implementation of quality
improvement strategies to ensure that appropriate and timely action is taken, as
indicated.
“Related Party” means a party that has, or may have, the ability to control or
significantly influence the CONTRACTOR, or a party that is, or may be,
controlled or significantly influenced by the CONTRACTOR. “Related Parties”
include, but are not limited to, agents, managing employees, persons with an
ownership or controlling interest in the disclosing entity, and their immediate
families, subcontractors, wholly-owned subsidiaries or suppliers, parent
companies, sister companies, holding companies, or other entities controlled or
managed by any such entities or persons.
“Salud!”means the State’s managed care program for low-income eligible
individuals not included in the State’s CLTS Program. The State operates Salud!
pursuant to a 1915(b) waiver granted by CMS.
“Service Coordination” means a specialized service management that is performed
by a Service Coordinator, in collaboration with the Member (and/or his/her
family and representatives, as appropriate), and that includes but is not
limited to:

15



--------------------------------------------------------------------------------



 



  (1)   Identification of the Member’s needs, including physical health
services, mental health services, social services, and long term support
services; and development of the Member’s Individualized Service Plan (ISP) or
treatment plan to address those needs;     (2)   Assistance to ensure timely and
a coordinated access to an array of providers and services;     (3)   Attention
to addressing unique needs of Members; and     (4)   Coordination with other
services delivered outside the ISP, as necessary and appropriate.

Service Coordination operates independently within the MCO using recognized
professional standards adopted by the CONTRACTOR and approved by the State,
based on the Service Coordinator’s independent judgment to support the needs of
the Member and is structurally linked to the other MCO systems, such as quality
assurance, member services and grievances. Clinical and other decisions shall be
based on the Medical Necessity of Covered Services and not fiscal consideration.
[See, NMAC 8.305.1.7(7)].
“Service Coordinator” means an employee or subcontractor of CONTRACTOR with
primary responsibility for providing service coordination/management to Members
who have complex care needs including long term service and supports or needs,
or who otherwise want assistance with service planning. The Service Coordinator
need not be a medical professional. This person is authorized by the CONTRACTOR
to approve the provision and delivery of Covered Services.
“State Fiscal Year (SFY)” means July 1st through June 30th.
“Single Statewide Entity (SE)” means the managed behavioral health organization
that is contracted to deliver behavioral heath services to eligible Medicaid
recipients.
“Special Needs Individual” means a Medicare Advantage (MA) eligible individual
who is institutionalized, is entitled to medical assistance under a State plan
under Title XIX, or has a severe or disabling chronic condition(s) and would
benefit from enrollment in a specialized MA plan. [See, 42 C.F.R. §422.2].
“Special Needs Plan (SNP)” means a specialized Medicare Advantage coordinated
care plan for special needs individuals, that exclusively or disproportionately
serves special needs individuals under 42 C.F.R. §§422.2 and 422.52].
“State” means HSD/MAD and/or ALTSD, as applicable throughout this Agreement.
“State Plan” means a state-wide plan for Medicaid services submitted for
approval to CMS under Title XIX of the federal Social Security Act.
“Subcontract (Third-Party Contract)” means a written agreement between the
CONTRACTOR and a third-party, or between a subcontractor and another
subcontractor, to provide services to the CONTRACTOR or subcontractor.
“Suspension or Suspended Provider” means that items or services furnished by a
specified provider who has been convicted of a program-related offense in a
Federal, State, or local court will not be reimbursed under Medicaid. [42 C.F.R.
§455.2].
“Third Party Assessor” is a contracted entity with HSD/MAD that shall perform
level of care assessments and re-assessments and/or utilization review(s) to
determine eligibility into CLTS.
“Third Party Liability” means an individual, entity or program, which is or may
be liable to pay all or part of the expenditures for Medicaid Members for
services furnished under the New Mexico State Plan. [See, NMAC 8.305.1.7, and
8.305.11.9].

16



--------------------------------------------------------------------------------



 



“Tribal Facility 638” means a facility operated by a Native American/Indian
tribe authorized to provide services pursuant to the Indian Self-Determination
and Education Assistance Act. [See, 25 C.F.R. §900, as amended].
“Tribal Provider or IHS Provider” means a facility that is operated by a Native
American/Alaskan Indian tribe authorized to provide services as defined in the
Indian Health Care Improvement Act, 25 U.S.C. §§1601, et seq.
“Utilization Management (UM)” means a system for reviewing the appropriate and
efficient allocation of health care services given or proposed to be given to a
Member. [See, NMSA 1978, §59A-57-3].
“Value Added Service” means any service or benefit offered by the CONTRACTOR
that is beyond the required Medicaid and home and community-based services.
“Waiver Program” means one or more of the State of New Mexico Medicaid home and
community-based waiver programs authorized by CMS.
ARTICLE 3 — CONTRACTOR RESPONSIBILITIES
The CONTRACTOR shall perform professional services, including but not limited
to, the following:
3.1 COMPLIANCE
     The CONTRACTOR must, to the satisfaction of the State, comply with:

  (A)   All provisions set forth in this Agreement;

  (B)   All applicable provisions of federal and state laws, regulations,
waivers, and variances, as may be amended, including the implementation of a
compliance plan; and

  (C)   All provisions relating to criminal history screening pursuant to 7.1.9
NMAC and NMSA 1978, §§29-17-2, et seq. of the Caregivers Criminal History
Screening Act.

3.2 CONTRACT MANAGEMENT

  (A)   The CONTRACTOR must employ a qualified individual to serve as the
Contract Manager for New Mexico operations. The Contract Manager must be
primarily dedicated to the CONTRACTOR’s programs, hold a senior management
position in the CONTRACTOR’s organization, and be authorized and empowered to
represent the CONTRACTOR on all matters pertaining to the CONTRACTOR’s program
and specifically this Agreement. The Contract Manager must act as a liaison
between the CONTRACTOR, the State, and other state agencies and has
responsibilities that include but are not limited to the following:

  (1)   ensuring the CONTRACTOR’s compliance with the terms of this Agreement,
including securing and coordinating resources necessary for such compliance;

  (2)   implementing all action plans, strategies, and timeliness, including but
not limited to the State’s work plan(s) in implementing its Money Follows the
Person initiatives, see Appendix C;

17



--------------------------------------------------------------------------------



 



  (3)   overseeing all activities by the CONTRACTOR and its subcontractors;

  (4)   receiving and responding to all inquiries and requests by the State, or
any State or Federal agency, in time frames and formats reasonably acceptable to
the parties;

  (5)   meeting with representatives of HSD/MAD, ALTSD, and other Agencies, on a
periodic or as-needed basis and resolving issues that arise;

  (6)   attending and participating in regular meetings with HSD/MAD, ALTSD and
other Agencies and attending and participating in stakeholder meetings;

  (7)   making best efforts to promptly resolve any issues related to this
Agreement identified by the State, or the CONTRACTOR; and

  (8)   working cooperatively with other State of New Mexico contracting
partners, including but not limited to: (1) SALUD! Managed Care Organizations;
(2) SE; (3) Mi Via contractors; (4) MMIS contractor, which is currently ACS; (5)
the TPA, and (6) other identified contractors as, from time-to-time may be
identified by the State.

  (B)   The State reserves the right to require the CONTRACTOR to make changes
in its staff assignments, subject to applicable laws, regulations and reasonable
CONTRACTOR employment policies as uniformly applied to CONTRACTOR’s staff with
thirty (30) days notice.

  (C)   The CONTRACTOR may not have an employment, consulting or other agreement
with a person who has been convicted of crimes specified in Section 1128 of the
Social Security Act for the provision of items and services that are significant
and material to the CONTRACTOR’s obligations under this Agreement.

  (D)   Compliance. The CONTRACTOR shall:

  (1)   designate a compliance officer and a compliance committee that are
accountable to senior management;

  (2)   provide effective training and education for the compliance officer and
the CONTRACTOR’s employees;

  (3)   implement effective lines of communication between the compliance
officer and the CONTRACTOR’s employees;

  (4)   require enforcement of standards through well-publicized disciplinary
guidelines; and

  (5)   have a provision for prompt response to detected offenses and for
development of corrective action initiatives relating to compliance with the
this Agreement.

  (E)   Delegation. The CONTRACTOR shall:

18



--------------------------------------------------------------------------------



 



  (1)   not assign, transfer or delegate key management functions such as
utilization review, utilization management or care coordination without the
explicit written approval of the State;

  (2)   oversee and be held accountable for any function and responsibility,
including claims submission requirements, that it delegates to any
subcontractor;

  (3)   evaluate the prospective subcontractor’s ability to perform the
activities to be delegated;

  (4)   have a written agreement between the CONTRACTOR and the subcontractor
that specifies the activities and report responsibilities delegated to the
subcontractor and provides for revoking delegation or imposing other sanctions
if the subcontractor’s performance is inadequate;

  (5)   monitor the subcontractor on an ongoing basis and subject it to review
on a periodic basis as agreed upon by CONTRACTOR and State; and

  (6)   ensure that if deficiencies or areas for improvement are identified,
corrective action must be taken by CONTRACTOR and the subcontractor.

3.3   MEMBER ENROLLMENT

  (A)   Maximum Medicaid Enrollment         The State and the CONTRACTOR may
mutually agree in writing to establish a maximum Medicaid enrollment level for
Members, which may vary throughout the term of this Agreement. The maximum
Medicaid enrollment also may be established by the State on a statewide or
county-by-county basis based on the capacity of the CONTRACTOR’s provider
network, or to ensure that the CONTRACTOR has the capacity to provide statewide
Covered Services to its Members. Subsequent to the establishment of this limit,
if the CONTRACTOR wishes to change its maximum enrollment level, the CONTRACTOR
shall notify the State in writing ninety (90) calendar days prior to the desired
effective date of the proposed change. The State shall approve all requests for
changing maximum enrollment levels before implementation. Should a maximum
enrollment level be reduced to below the actual enrollment level, the State may
disenroll Members to establish compliance with the new limit. The State may
reduce the maximum enrollment levels for reasons such as imposing a sanction for
not having sufficient Network Providers to guarantee access, violating marketing
regulations, or for a material breach of this Agreement.

  (B)   Enrollment Requirements         As required by 42 C.F.R. §434.25, the
CONTRACTOR shall accept eligible individuals, in the order in which they apply
and:

  (1)   without restriction, and pursuant to waiver authority, unless authorized
by CMS Regional Administrator;     (2)   up to the limits established pursuant
to this Agreement;

19



--------------------------------------------------------------------------------



 



  (3)   the CONTRACTOR shall not discriminate against eligible individuals on
the basis of health status, need for health services, disability, race, color,
national origin, sexual orientation, religion, and gender, and will not use any
policy or practice that has the effect of discriminating on the basis of race,
color, or national origin; and

  (4)   the CONTRACTOR shall assume responsibility for all covered medical
conditions of each Member inclusive of pre-existing conditions as of the
effective date of enrollment.

  (C)   Eligibility

      The State, or its designee, including but not limited to a TPA shall
determine eligibility for enrollment into the CLTS program. Continued
eligibility for the CLTS program shall be done annually and shall include a
re-assessment by the State, or its designee, including but not limited to a TPA.
Mandatory populations include:

  (1)   Full benefit Dual Eligible Members;

  (2)   Members, 21 years of age or older who are receiving or who qualify for
current Medicaid State Plan Personal Care Option services;     (3)   Members
residing in a Nursing Facility;

  (4)   Members currently receiving, or who qualify for, D&E Home and
Community-Based waiver services; and

  (5)   Members in the Mi Via 1915(c) waiver who meet current D&E or Brain
Injury categories of eligibility. The CONTRACTOR will only be at-risk and
financially responsible for 1915(b) waiver services for these Members. Members
will self-direct any 1915(c) waiver services.

      Individuals of any age who meet eligibility criteria set forth in New
Mexico’s 1915(c) Developmental Disabilities and/or New Mexico’s 1915(c)
Medically Fragile and/or New Mexico’s 1915(c) HIV/AIDS Home and Community-Based
Waivers are not eligible.         The State, or its designee, shall further
determine eligibility for CLTS 1915(c) home and community-based waiver services
through an allocation process and notification of eligibility to the CONTRACTOR.
Such allocation and notification from the State to the CONTRACTOR shall be
outlined in a Letter of Direction (LOD) issued by the State prior to
implementation of the CLTS Program and after consultation with the CONTRACTOR.  
      For re-assessments, the State shall send reassessment reminder lists to
the CONTRACTOR who shall assist the Member and facilitate in gathering the
necessary documentation required to the State, or its designee, including but
not limited to a TPA for the level of care determination and continued
eligibility for the CLTS program.

  (D)   State Exemptions

      The State shall grant exemptions to mandatory enrollment based upon
criteria established by it. A Member or his/her representative, parent, or legal
guardian shall submit a request for such an exemption in writing to the State,
including a description of the special circumstances justifying

20



--------------------------------------------------------------------------------



 



      an exemption. Requests are evaluated by the State and forwarded to the
HSD/MAD Medical Director or his/her designee for final determination.

  (E)   Special Situations

  (1)   Hospitalized Members. For a Member who is hospitalized at the time of
disenrollment from the CONTRACTOR, whether disenrollment is due to disenrollment
from CLTS or an approved switch to another CLTS MCO, the CONTRACTOR shall be
responsible until the date of discharge for payment for all covered facility and
professional services provided within a licensed acute care facility or
non-psychiatric specialty unit as designated by the New Mexico Department of
Health. The payer at the date of hospital admission (MCO or FFS) remains
responsible for services until the date of discharge.     (2)   Members
Receiving Hospice Services. Members who have elected and are receiving hospice
services prior to enrollment in CLTS shall be exempt from enrolling in an MCO
unless they revoke their hospice election.

  (F)   Enrollment Process for Members

  (1)   Enrollment Choice Period. A new Member shall have no less than sixteen
(16) calendar days to select an MCO. This shall constitute the “Minimum
Selection Period” for new Members. If the new Member does not make a selection
during this selection period, the State shall assign the new Member to an MCO.  
  (2)   Begin Date of Enrollment. Enrollment shall begin the first day of the
first full month following selection, unless the Member entered the Nursing
Facility while not in Salud! and both the Member’s NF LOC and Medicaid
eligibility precede the first full month following selection. The CONTRACTOR’s
coverage for Members with a NF LOC with retroactive eligibility is limited to a
maximum period of six (6) months. Members with a NF LOC with retroactive
eligibility with a mid-month effective date will be covered under the
fee-for-service program until the first day of the first full month of CLTS
eligibility. The CONTRACTOR will be paid a capitation rate at the appropriate
cohort rate for any period of retroactive coverage. Additionally, for any period
of retroactive coverage where the CONTRACTOR is responsible for services for
which prior authorization and/or utilization management policies were unable to
be enforced, payment to providers for medically necessary Covered Services will
be made at the lesser of a negotiated rate or the Medicaid fee-for-services
rate.     (3)   Member Switch and Loss of Medicaid Eligibility.

  (a)   A current CONTRACTOR Member has the opportunity to change MCOs without
cause during the first ninety (90) calendar days of a twelve-month period. The
State shall notify the CONTRACTOR’s Member of this opportunity to select a new
MCO by sending notice of eligibility and enrollment materials to the Member. A
Member is limited to one ninety-day switch period per MCO. After exercising the
switching rights, and returning to a previously selected MCO, the Member shall
remain with the MCO until his/her twelve-month lock-in period expires before
being permitted to switch MCOs.

21



--------------------------------------------------------------------------------



 



  (b)   If a Member loses Medicaid eligibility for a period of six (6) months or
less, he/she will be automatically reenrolled with the former MCO, as long as a
NF level of care is in place; assuming the Member requires NF level of care in
order to meet enrollment criteria. If the Member misses the annual enrollment
choice opportunity during this six-month time-period, he/she may request to be
assigned to another MCO.

  (4)   Mass Transfer Process. The mass transfer process is initiated by the
State when the State determines that the transfer of CONTRACTOR’s Members from
one CONTRACTOR to another is appropriate. Such mass transfers shall be conducted
in accordance with HSD/MAD regulations.

  (5)   Transition of Care. The implementation of CLTS will involve a phasing in
of enrollment during the first fiscal year. The CONTRACTOR shall have the
resources and policies and procedures related to transition of care in place,
and shall ensure transition of care, including continuity of care, without
disruption in service to Members. At a reasonable time prior to each transition
period, the CONTRACTOR will provide the State with adequate assurances of the
CONTRACTOR’s readiness to implement the transition. These assurances may include
copies of its agreements with providers, providers’ policies and procedures, as
well as the CONTRACTOR’s readiness plans, as specified below. The CONTRACTOR
shall:

  (a)   develop a detailed plan that addresses the clinical transition issues
and transfer of potentially large numbers of Members into or out of its
organization. This transition may be to or from either an MCO, a Salud! MCO, or
a fee-for-service provider. This plan shall include how the CONTRACTOR proposes
to identify services currently received by the Member;

  (b)   develop a detailed plan for the transition of an individual Member,
which includes Member and provider education about the CONTRACTOR and the
CONTRACTOR’s process to ensure any existing courses of treatment are revised as
necessary;

  (c)   be able to identify Members and provide necessary data and information
to a future CONTRACTOR for Members switching MCOs, either individually or in
large numbers, to avoid unnecessary delays in treatment that could be
detrimental to the Members;

  (d)   honor all prior approvals granted by the State for the first sixty
(60) calendar days of enrollment or until the CONTRACTOR has made other
arrangements for the transition of services. Providers associated with these
services shall be reimbursed by the CONTRACTOR. The CONTRACTOR is expected to
work with the Member, the TPA, and other State representatives on the
re-assessment of transitioning Members within the time periods allowed under
this Agreement;

  (e)   reimburse providers and facilities approved by the State, if a donor
organ becomes available during the first thirty (30) days of enrollment and
transplant services previously approved by HSD/MAD;

22



--------------------------------------------------------------------------------



 



  (f)   fill prescriptions for drug refills for the first ninety (90) days or
until the CONTRACTOR has made other arrangements, for newly enrolled Members who
are eligible for the Medicaid prescription drug benefit;

  (g)   pay for Durable Medical Equipment (DME) costing two thousand dollars
($2,000) or more, approved by the CONTRACTOR but delivered after disenrollment;

  (h)   be responsible for Covered Services provided to the Member for any month
the CONTRACTOR received a capitated payment, even if the Member has lost
Medicaid eligibility, provided that if the State recovers premium payments for
any month from the CONTRACTOR as a result of a Member’s loss of eligibility, the
CONTRACTOR may recover payments made to providers for such Covered Services
furnished during such month;

  (i)   be responsible for payment of all inpatient services provided by a
general acute-care or rehabilitation hospital until discharge from the hospital
if the Member is hospitalized in such a facility at the time the Member becomes
exempt or switches MCO;

  (j)   cooperate with the SE in the transition of services and the provision of
records necessary for behavioral health services;

  (k)   accept prior authorization for long-term nursing facility placement and
D&E and PCO services as per the State’s enrollment roster request; and

  (l)   reimburse Non-Network Providers during the Transition of Care at the
Medicaid Fee-for-Service rates as determined by the State.

  (6)   Newly Eligible Enrollment and Expedited Service Requests. For potential
enrollees eligible for the first time and not transitioning from an existing
home and-community based waiver, PCO, nursing facility, or Salud!, the
CONTRACTOR shall perform assessment of the Member’s acute care, long-term care,
behavioral health, and social supports within the first thirty (30) calendar
days of enrollment. Authorized Covered Services shall be initiated within
fourteen (14) calendars day following the assessment.

      If the TPA, or other State designee, determines that the Member has an
emergent need for Covered Services, the TPA, or other State designee shall
coordinate with the CONTRACTOR to have an assessment performed within seven
(7) business days and services initiated within seven (7) calendar days
following the assessment.

  (7)   Geographic Roll-Out. The State intends to geographically roll-out the
CLTS Program as follows:

  (a)   Phase one shall include: Bernalillo County, Sandoval County, Torrance
County, Valencia County, Santa Fe County, and Los Alamos County;

  (b)   Phase two shall include: Sierra County, Dona Ana County, Catron County,
Luna County, Grant County, Hidalgo County, and Otero County;

23



--------------------------------------------------------------------------------



 



  (c)   Phase three shall include: Cibola County, San Juan County, McKinley
County, and Socorro County; and

  (d)   Phase four shall include: Curry County, DeBaca County, Lincoln County,
Chaves County, Eddy County, Lea County, Quay County, Roosevelt County, San
Miguel County, Guadalupe County, Taos County, Rio Arriba County, Mora County,
Colfax County, Union County, and Harding County.

  (8)   Re-Assessment of Members Enrolled in CLTS for Long-Term Services. An
annual re-assessment of Members is required for all Members enrolled in CLTS
with a Nursing Facility Level of Care and will be completed by the TPA. If the
TPA is unable to complete the re-assessment prior to the end date provided to
the TPA and the CONTRACTOR on the LTC Re-Assessment Reminder file due to lack of
information or cooperation provided by the CONTRACTOR, the CONTRACTOR will not
receive capitation for that Member until such time as the CONTRACTOR receives
information needed to perform the re-assessment is provided to the TPA. The
Member will continue to be enrolled with the CONTRACTOR and remain the
CONTRACTOR’s responsibility until such time as the State receives either a
termination of Level of Care or a renewal of the Level of Care. The CONTRACTOR
will continue to receive capitation payments for any Members whose re-assessment
is delayed to reasons unrelated to the CONTRACTOR’s cooperation with the TPA.

  (G)   Member Disenrollment, Requests by CONTRACTOR         Member
disenrollment shall only be considered in rare circumstances. The CONTRACTOR may
request that a particular Member be disenrolled. Disenrollment requests shall be
submitted in writing to the State, with all supporting documentation meeting the
State’s requirements. If the disenrollment request is granted, the CONTRACTOR
retains responsibility for the Member’s care until such time as the Member is
enrolled with a new MCO. If a request for disenrollment is granted, the Member
shall not be re-enrolled with the CONTRACTOR for a period of time to be
determined by the State. Conditions that may permit lock-out or disenrollment
are:

  (1)   the CONTRACTOR demonstrates that it has made a good faith effort to
accommodate the Member’s health care or other medically necessary covered needs,
but such efforts have been unsuccessful;

  (2)   the conduct of the Member is such that it is not feasible, safe, or
prudent to provide Covered Services;

  (3)   the CONTRACTOR has offered to the Member in writing and other means,
reasonably calculated to apprise the Member of the opportunity to utilize the
grievance process; or

  (4)   the CONTRACTOR has received threats or attempts of intimidation from the
Member to the CONTRACTOR, its Network Providers, or its own employees.

      The CONTRACTOR shall not request disenrollment because of an adverse
change in the Member’s health status, or because of the Member’s utilization of
Covered Services, diminished mental capacity, or uncooperative or disruptive
behavior resulting from his or her special needs (except when his/her continued
enrollment with the CONTRACTOR seriously impairs the CONTRACTOR’s ability to
furnish services to either this particular Member or other Members).

24



--------------------------------------------------------------------------------



 



      The CONTRACTOR shall provide adequate documentation that the CONTRACTOR’s
request for termination is proper.     (H)   Member Initiated Disenrollment    
    A Member who is required to participate in CLTS may request to be
disenrolled from the CONTRACTOR “for cause” at any time, even during a lock-in
period. The Member or his or her representative, must submit an oral or written
request to the State. The following are causes for disenrollment:

  (1)   the Member moves out of the CONTRACTOR’s service area, if applicable;

  (2)   the CONTRACTOR does not, because of moral or religious objections, cover
the service the Member seeks;

  (3)   the Member needs related Covered Services (for example, a caesarian
section and a tubal ligation) to be performed at the same time, there is no
Network Provider able to do this and another provider determines that receiving
the services separately would subject the Member to unnecessary risk; and

  (4)   other reasons, including but not limited to, poor quality of care, lack
of access to Covered Services, or lack of access to Network Providers
experienced in dealing with the Member’s needs.

      The effective date of an approved enrollment must be no later than the
first day of the second month following the month in which the Member or the
CONTRACTOR files for the request. If the State fails to made a disenrollment
determination within this timeframce, the disenrollment is considered approved.
If a Member is dissatisfied with the State’s determination denying a request to
transfer/disenroll, access to a Fair Hearing will be provided.

  (I)   State Initiated Disenrollment         The State may initiate
disenrollment in three (3) circumstances:

  (1)   if a Member loses Medicaid eligibility and/or loses level of care
eligibility;

  (2)   if the Member is re-categorized into a Medicaid coverage category not
included in the CLTS initiative; or

  (3)   the CONTRACTOR’s enrollment maximum is reduced to below levels
established in this Agreement.

      After the State becomes aware of, or is alerted to, the existence of one
of the reasons listed herein, the State shall immediately notify the Member or
family and the CONTRACTOR and shall update the enrollment roster.

  (J)   Retroactive Reenrollment

25



--------------------------------------------------------------------------------



 



      A Member who is no longer enrolled with the CONTRACTOR for a period of six
(6) months or less, whether in error or otherwise, shall be retroactively
reenrolled by the CONTRACTOR only when the following criteria are met:

  (1)   Member continues to meet nursing facility level of care; and

  (2)   Member has been in a NF LOC setting during the period of disenrollment;
and

  (3)   Medicaid eligibility has been re-determined retroactively.

      Members in CLTS through their status of dual eligibility or the Mi Via
Home and-Community Based Waiver will not be eligible for retroactive
reenrollment, unless they meet the criteria found in (1) — (3) above..        
The State will notify the CONTRACTOR on a daily enrollment file which will list
retroactive enrollments. Reenrollment will be confirmed and any retro-capitation
payments will be generated during the monthly cycle.

3.4   MEMBER SERVICES       The CONTRACTOR shall adhere to procedures developed
by the State governing the following activities: (1) development of information
and educational materials; (2) provisions of materials explaining the enrollment
options and process to potential Members; and (3) provisions of informational
presentations to eligible enrollees, Members, Member advocates and other
interested parties.       The CONTRACTOR shall employ sufficient staff to
coordinate communication with Members and perform other Member Services
functions as designated. There should be sufficient staff to allow Members to
resolve problems or inquiries.

  (A)   Policies and Procedures         The CONTRACTOR shall have and comply
with written policies and procedures regarding the treatment of minors; adults
who are in the custody of the State; children and adolescents who are under the
jurisdiction of the Children, Youth and Families Department (CYFD); and any
individual who is unable to exercise rational judgment or give informed consent,
under applicable federal and state laws and regulations. The CONTRACTOR shall
maintain and comply with written policies and procedures:

  (1)   that describe a process to detect, measure, and eliminate operational
bias or discrimination against enrolled Members by the CONTRACTOR or its
subcontractors;

  (2)   regarding Member’s and/or legal guardians’ right to select a PCP and to
make decisions regarding needed social services and supports;

  (3)   governing the development and distribution of marketing materials for
Members. Such written polices and procedures must be submitted to the State for
approval;

  (4)   that are specifically mandated in the CLTS Medicaid regulations that
shall be available upon request to Members and their representatives for review
during normal business hours;

26



--------------------------------------------------------------------------------



 



  (5)   with respect to advance directives, the CONTRACTOR shall provide adult
Members with written information on advance directive policies that includes a
description of applicable state law and regulation. The information must reflect
changes in state law and regulation as soon as possible, but no later than
ninety (90) calendar days after the effective date of such change; and

  (6)   to ensure through its Network Providers that:

  (a)   written information is provided to adult Members concerning their rights
to accept or refuse medical or surgical treatment and to formulate advance
directives, and includes the CONTRACTOR’s policies and procedures with respect
to the implementation of such rights;

  (b)   documentation exists in the Member’s record whether or not the Member
has executed an advance directive;

  (c)   discrimination is prohibited against a Member in the provision of care
or in any other manner discriminating against a Member based on whether the
Member has executed an advance directive;

  (d)   compliance with federal and state law and regulation is met;

  (e)   education is provided for staff and the community on issues concerning
advance directives; and

  (f)   Members are informed that complaints concerning noncompliance with the
advance directive requirements may be filed with the State survey and
certification agency, currently DOH; and

  (7)   to ensure provider notification to the Member regarding abnormal results
of diagnostic laboratory, diagnostic imaging, and other testing and, if
clinically indicated, informing the Member of a scheduled follow-up visit.
Confirmation of this shall be documented in the Member’s record at the
provider’s office.

  (8)   to ensure that its Network Providers and facilities are in compliance
with the applicable provisions of the Americans with Disabilities Act, 42 U.S.C.
§§12101, et seq., (“ADA”), and its regulations;

  (B)   Member Education         Members and/or their legal guardian shall be
educated about their rights, responsibilities, service availability and
administrative rules, the meaning of Consumer/Participant Direction and how to
exercise their right to make choices. Member education is initiated when Members
become eligible for Medicaid and is augmented by information from the State and
the CONTRACTOR. The State will be responsible for developing materials and
disseminating information about Medicaid programs generally and CLTS
specifically. The CONTRACTOR will be responsible for any materials about the
requirements and benefits of its available plans and services. The State must
grant prior approval of all informational materials used by the CONTRACTOR,
including the Handbook and benefits information described in subparagraph
(D) and (E) below.

27



--------------------------------------------------------------------------------



 



  (C)   MCO Enrollment Information         Once a Member is determined to be a
CLTS Member, the State provides specific information about Covered Services,
MCOs from which the Member can choose, and enrollment of the Member(s),
including information about the Member’s disenrollment rights at the time of
enrollment and annually thereafter. The CONTRACTOR shall have written policies
and procedures regarding the utilization of information on race, ethnicity, and
primary language spoken, as provided by the State to the CONTRACTOR at the time
of enrollment in the MCO of each Member.

  (D)   Member Handbook

  (1)   The CONTRACTOR is responsible for providing Members with a Member
handbook and Provider Directory within thirty (30) calendar days of the
CONTRACTOR being notified by the State of the Member’s enrollment or upon
request by the Member or the State. The CONTRACTOR must notify all Members at
least once per year, in a newsletter or other written form of correspondence, of
their right to request and obtain this information.

  (2)   The CONTRACTOR shall include language in the Member Handbook to clearly
explain that a Native American Member may self-refer to an Indian Health Service
(IHS) or Tribal health care facility for services. The Provider Directory shall
include a separate section with a listing of all IHS and Tribal facilities,
including hospitals, outpatient clinics, pharmacies, and dental clinics.

  (3)   The CONTRACTOR may direct a person requesting a Member handbook or
Provider Directory to an Internet site, unless the person makes a specific
request for a printed document.

  (4)   The Member handbook and Provider Directory must meet all requirements:

  (a)   set forth in 42 C.F.R. §438.10(f)(2) and §438.10(g), regarding the
grievance process, advance health directives, and any physician incentive plans;

  (b)   set forth in 42 C.F.R. §438.10(f)(6) and NMAC 8.305.2.9, regarding
language accessibility; and

  (c)   regarding Grievance and Appeals and how Members and/or their
representatives can file a Grievance and/or an Appeal, and the resolution
process. The Member Handbook shall also advise Members of their right to file a
request for an administrative hearing with the HSD/MAD Hearings Bureau, upon
notification of a CONTRACTOR action, or concurrent with or following an Appeal
of the CONTRACTOR action. The information shall meet the standards for
communication set forth in the HSD/MAD Program Manual.

  (5)   The CONTRACTOR shall provide potential Members, upon request, and
enrolled Members with a Member Handbook that includes the CONTRACTOR’s addresses
and telephone numbers. The CONTRACTOR shall also provide, upon request, a
listing of PCP and Specialty Providers with the identity, location, phone
number, and qualifications

28



--------------------------------------------------------------------------------



 



      that include area of specialty, board certification, and any other useful
information that would be helpful to individuals deciding to enroll with the
CONTRACTOR. This material must be available in an easily understood manner and
format.

  (6)   Other requirements. All educational material shall:

  (a)   be prepared in a manner and format that is clear and understandable to
an individual who has completed no more than the sixth grade;

  (b)   be available in alternative formats and in an appropriate manner that
takes into consideration the special needs of those who, for example, are
visually limited or have limited reading proficiency and have a process in place
for notifying potential enrollees and Members of the availability of these
alternative formats;

  (c)   have an oral interpretation available free of charge to potential
members or Members. Oral interpretations shall be available in all non-English
languages, not just those languages the CONTRACTOR or the State determine to be
prevalent. The CONTRACTOR shall notify potential members that oral
interpretation is available in any language, that written information is
available in prevalent languages and about how to access this information; and

  (d)   ensure that all Members are notified at least once per year of their
right to request and obtain this information.

  (E)   Benefit Information

  (1)   The CONTRACTOR shall provide each Member or potential enrollees and/or
legal guardian with written information in English or prevalent language, i.e.,
prevalent language are all languages in any service area spoken by approximately
five percent (5%) or more of the population, about benefits including:

  (a)   all benefits, services, and goods, as well as preventive and long-term
services, included in, and excluded from coverage; such information shall be
made available in a one-page, two-sided summary format, distinguishing between
services available pursuant to the State’s approved 1915(b) and 1915(c) home and
community-based waivers;

  (b)   services for which prior authorization or a referral is required, and
the method of obtaining both;

  (c)   any restrictions on the Member’s freedom of choice among Network
Providers;

  (d)   the CONTRACTOR’s policy on referrals for specialty care, long-term
services, and other benefits;

  (e)   information regarding the Member’s right of access to and coverage of
emergency services which include:

  (i)   the fact that the Member has a right to use any hospital or other
setting for emergency care; and

29



--------------------------------------------------------------------------------



 



  (ii)   what constitutes emergency medical condition, emergency services, and
post-stabilization services; and

  (f)   information that provides potential Members, upon request, and enrolled
Members with a list of all items and services that are available to Members
covered directly or through a method of referral and/or prior authorization.
This material must be available in an easily understood manner and format.

  (2)   The CONTRACTOR shall send out a questionnaire within thirty (30)
calendar days of enrollment to all new Members which must include a question
regarding the new Member’s primary language spoken and/or written. The
CONTRACTOR shall make a good faith effort to obtain this information.

  (3)   The CONTRACTOR shall provide affected Members and/or legal guardians
with written updated information within thirty (30) calendar days of the
intended effective date of any material change. In addition, the CONTRACTOR must
make a good faith effort to give written notice of termination of a Network
Provider, within fifteen (15) calendar days after receipt or issuance of
termination notice to each Member who received his or her primary care from, or
was treated at least four (4) times within the last twelve (12) calendar months
prior to the termination by the terminated provider.

  (4)   The CONTRACTOR shall not prohibit or otherwise restrict a Network
Provider or Non-Network Provider from advising a Member who is a patient of the
provider about the health status of the Member or medical care or treatment for
the Member’s condition of disease, regardless of whether Covered Benefits for
such care or treatment are provided for under the contract, if the provider is
acting within the lawful scope of practice. This subsection, however, shall not
be construed as requiring the CONTRACTOR to provide, reimburse, or provide
coverage of any service if the CONTRACTOR:

  (a)   objects to the provision of a counseling or referral service on moral or
religious grounds, provided that the CONTRACTOR notifies Members of these
objections at the earliest possible time, optimally during the enrollment
process whether the service in question is covered or not;     (b)   notifies
the State within ten (10) business days after the effective date of this
Agreement of its current policies and procedures regarding it’s objection to
providing such counseling or referral services based on moral or religious
grounds, or within fifteen (15) calendar days after it adopts a change in policy
regarding such counseling or referral services; or     (c)   makes available
information on its policies regarding such service to prospective Members within
thirty (30) calendar days after the date the CONTRACTOR adopts a change in
policy regarding such a counseling or referral service; or

  (d)   can demonstrate that the service in question is not included as a
Covered Service required by this Agreement; or

  (e)   determines that the recommended service is not Medically Necessary as
defined by the State Plan in effect with CMS as of the time the service is
delivered, under

30



--------------------------------------------------------------------------------



 



      the CONTRACTOR’s policies and procedures, and in accordance with the
definition set forth above.

  (5)   For Member access to second opinions, the CONTRACTOR:

  (a)   shall provide Members with the option of receiving a second opinion from
another Network Provider when Members need additional information regarding
recommended treatment or when requested care, service, or good has been denied
by a Network Provider;

  (b)   may select the Network Provider giving the second opinion in accordance
with a method established by the CONTRACTOR to equitably distribute these
duties, provided that the Network Provider selected practices in an area that
provides expertise appropriate to the Member’s specific treatment or condition;
and

  (c)   shall provide for a second opinion from a qualified Network Provider, or
arrange for the Member to receive a second opinion from a non-Network Provider
if there is not another qualified Network Provider, at no cost to the Member.

  (F)   Maintenance of Toll-Free Line         The CONTRACTOR shall maintain one
(1) or more toll-free telephone line(s) accessible twenty-four (24) hours a day,
seven (7) days a week, to facilitate Member access to qualified clinical staff.
Members may also leave a voice mail message to obtain the CONTRACTOR’s policy
information and/or to register Grievances with the CONTRACTOR. The phone call
shall be returned the next business day by an appropriate CONTRACTOR staff
person. The CONTRACTOR will maintain adequate staff trained and dedicated to the
specific purpose of receiving and answering and/or resolving issues raised by
Members. The CONTRACTOR will identify such staff as “consumer specialists.”

  (G)   Member Identification Card         The CONTRACTOR shall issue to each
Member a Member Identification Card within thirty (30) calendar days of
Enrollment. The card shall be substantially the same as the card issued to
commercial enrollees and shall not include the Member’s social security number.
    (H)   Member Bill of Rights and Responsibilities         The CONTRACTOR
shall comply with 42 C.F.R. §438.100 and NMAC 8.305.8 regarding Member Education
and Member Bill of Rights. The CONTRACTOR shall provide each Member with written
information, in English or the prevalent language, as appropriate, that
encompass all the provisions regarding Member Bill of Rights. The CONTRACTOR
must ensure that each Member is free to exercise his or her rights and that the
exercise of these rights does not adversely affect the way the CONTRACTOR and
its Network Providers or the State treats the Member. The CONTRACTOR must have
written policies regarding the Member’s rights including:

  (1)   each Member is guaranteed the right to be treated with respect and with
due consideration for his or her dignity and privacy;

31



--------------------------------------------------------------------------------



 



  (2)   each Member is guaranteed the right to receive information on available
treatment options and alternatives, presented in a manner appropriate to the
Member’s condition and ability to understand;

  (3)   each Member is guaranteed the right to participate in decisions
regarding his or her health care, including the right to refuse treatment;

  (4)   each Member is guaranteed the right to be free from any form of
restraint or seclusion used as a means of coercion, discipline, convenience or
retaliation; and

  (5)   each Member is guaranteed the right to request and receive a copy of his
or her medical records and to request that they be amended or corrected as
specified in 45 C.F.R. part 164.

3.5   QUALITY ASSURANCE

  (A)   Consumer Advisory Board

  (1)   The CONTRACTOR shall comply with 8.305.3.11 NMAC regarding
Organizational Structure and all Consumer Advisory Board requirements and
responsibilities.

  (2)   The CONTRACTOR’s Consumer Advisory Board shall keep a written record of
all attempts to invite and include its members in its meetings. The Board roster
and minutes shall be made available to the State, upon request.

  (3)   The Consumer Advisory Board shall consist of an equitable representation
of the CONTRACTOR’s Members in terms of race, gender, special populations, and
New Mexico’s geographic areas.

  (B)   Quality Management and Quality Improvement (QM/QI) Program         The
CONTRACTOR shall base its management and service delivery on principles of
Continuous Quality Improvement/Total Quality Management (CQI/TQM) including: the
recognition that opportunities for improvement are unlimited; that the QI
process shall be data driven; requiring continual measurement of clinical and
non-clinical effectiveness and programmatic improvements of clinical and
non-clinical processes driven by such measurements; re-measurement of
effectiveness and continuing development and implementation of improvements as
appropriate; and reliance upon Member input.         The CONTRACTOR shall comply
with 8.305.8.12 NMAC, including:

  (1)   Have QM/QI programs based on a model of continuous quality improvement,
including, but not limited to the following:

  (a)   demonstrate to the State that the results of QM/QI projects and reviews
are used to improve the quality of service delivery with appropriate individual
practitioners, community-based service providers, as well as institutional
providers;

32



--------------------------------------------------------------------------------



 



  (b)   take appropriate action and document action to address provider and
performance problems, as identified;

  (c)   incorporate sound quality studies, apply statistical analysis to data,
and derive meaning from the statistical analysis; and

  (d)   perform a performance improvement project specific to ISHCN.

  (2)   Encompass acute and long-term health and social service delivery and
coordination.

  (3)   Ensure that QM/QI program is applied to the entire range of Covered
Services provided through the CONTRACTOR to identified populations to include
relevant diagnosis, care settings, and demographics.

  (4)   Have an annual QM/QI work plan, approved by the State, that includes, at
a minimum the following:

  (a)   immediate objectives for each contract period and long-term objectives
for the entire Term of this Agreement;

  (b)   the scope of the objectives, projects, or activities planned, timeframes
and data indicators for tracking performance;

  (c)   performance improvement projects, plans and activities consistent with
federal and state laws and regulations, pursuant to 42 C.F.R. §438.240; and

  (d)   at least one (1) Member safety indicator.

  (5)   Institute QM/QI policies and procedures that emphasize and promote
wellness and prevention, disease management of chronic illnesses, and complex
service coordination;

  (6)   Develop and comply with written QM/QI policies and procedures to address
the following requirements:

  (a)   QM/QI program;     (b)   QM/QI committee;

  (c)   an annual QM/QI work plan and an annual program evaluation that includes
goals, objectives and structure, and that results in continuous quality
improvement for Members;

  (d)   confidentiality, including a provision that all materials concerning the
care and treatment of Members shall be made available to the State;

  (e)   medical records and other records documentation;

  (f)   protocols for working with school-age Members;

33



--------------------------------------------------------------------------------



 



  (g)   Member and Network Provider satisfaction surveys and other relevant
Member and family/caregiver surveys;

  (h)   disease management protocols;

  (i)   continuity and coordination of services;

  (j)   tracking and trending of Member and provider grievances for early
identification and resolution of systems’ issues and potential trends;

  (k)   service coordination protocols for ISHCN that reflect their
comprehensive needs and service plan priorities, including coordination and
integration of home and community-based waiver services, if the ISHCN Member is
authorized to receive the State’s 1915(c) waiver services; and

  (l)   provide quality oversight of Assisted Living Facilities as may be
necessary to ensure the quality and well being of CONTRACTOR’s Members in the
normal course of CONTRACTOR’s duties under this Agreement but in no way as a
replacement for the licensing and certification oversight otherwise provided by
the State.

  (7)   Establish a committee to oversee and implement QM/QI requirements.

  (8)   Have an annual QM/QI evaluation of overall effectiveness to demonstrate
improvements in the quality of clinical care and service to its Members. The
CONTRACTOR shall submit its written evaluation that includes, but is not limited
to the following:

  (a)   a description of on-going and completed QI activities;

  (b)   trending of measures to assess performance in quality of clinical care
and service;

  (c)   an analysis of whether or not there have been demonstrable improvements
in the quality of clinical care and service; and

  (d)   incorporation of findings of overall effectiveness in the development of
the following year’s plan.

  (9)   Designate an individual within the company responsible for compliance
with all the QM/QI requirements.

  (10)   The ultimate responsibility for QM/QI is with the CONTRACTOR and shall
not be delegated to subcontractors.

  (C)   Performance Measures and Tracking Measures         The CONTRACTOR shall:

  (1)   Implement performance measures and tracking measures defined by the
State in collaboration with the CONTRACTOR. The CONTRACTOR shall monitor these
measures on an on-going basis and report results to the State.

34



--------------------------------------------------------------------------------



 



  (2)   Identify and monitor performance measures and tracking measures of home
and community-based service delivery and implement activities designed to
improve the coordination of CLTS services. Performance Measures and Tracking
Measures are set forth herein or in the attached Appendices.

  (3)   Demonstrate consistent and sustainable patterns of improvement or
maintain mutually agreed upon level of performance from year to year in the
overall Member satisfaction survey results, disease management initiatives, and
based on agreed upon performance measures.

  (4)   Review outcome data at least quarterly for performance improvement
recommendations and interventions.

  (5)   Provide mechanisms for monitoring, addressing and correcting any
evidence of cost-shifting practices by Network Providers, including information
on pharmaceutical cost-shifting of behavioral health medication that are
currently being prescribed by PCPs and cost-shifting of Medicare to Medicaid.

  (6)   In the event the CONTRACTOR fails to obtain the results described in
this Section, as reasonably negotiated and mutually agreed between the State and
CONTRACTOR, the State may provide written notice to the CONTRACTOR of the
default and specify a reasonable period of time in which the CONTRACTOR shall
advise the State of specific steps that it will take to achieve these results in
the future and the timetable for implementation. Nothing in this paragraph shall
be construed to prevent the State from exercising its rights to terminate this
Agreement as set forth further herein.

  (D)   Member Satisfaction Survey

  (1)   As part of the QM/QI Program, the CONTRACTOR shall conduct at least one
(1) annual survey of Member satisfaction which shall be designed by the
CONTRACTOR from input from the Consumer Advisory Board and the State and which
shall assess Member satisfaction with the quality, availability, and
accessibility of services. The survey shall provide a statistically valid sample
with at least six (6) months of continuous enrollment of all CONTRACTOR Members,
including Members who have requested to change their PCPs and all Members who
have voluntarily disenrolled during the ninety-day open enrollment period and
Members who disenroll after the ninety (90) day open enrollment period will be
noted. The Member survey shall address Member receipt of educational materials
and the Members use and usability of the provided education materials. Specific
topics/issues to be included in the survey include at least one (1) question
each relating to the ability of ISHCN to participate in their service plan and
goals; the convenience of service locations and appointment times for Members;
Service Coordinator helpfulness getting Members what they need; level of
satisfaction with MCOs; satisfaction with Member participation in treatment
decisions; and degree to which Members feels they can manage day-to-day lives.
The CONTRACTOR shall follow all Federal and State confidentiality laws and
regulations in conducting this Member Satisfaction Survey.

  (2)   The CONTRACTOR shall:

35



--------------------------------------------------------------------------------



 



  (a)   use the most current version of the Agency for Healthcare Quality and
Research’s (AHRQ) CAHPS Medicaid Adult and Child Survey Instruments (most
current version) to assess all Members’ (including Dual Eligibles) satisfaction
as part of the HEDIS requirements and report the results of the CAHPS survey to
the State. The CONTRACTOR shall utilize the annual CAHPS results in the
CONTRACTOR’s internal QI Program by using areas of decreased satisfaction as
areas for targeted improvement;

  (b)   use Medicare’s Health Outcomes Survey (HOS) to assess issues related to
physical and behavioral health status;

  (c)   add questions about ISHCN to all Consumer Surveys, as appropriate;

  (d)   work with the National Committee for Quality Assurance (NCQA), if
applicable, to obtain approval to use additional survey questions from the CAHPS
relevant to the CLTS population;

  (e)   disseminate results of the Member satisfaction survey to practitioners,
providers, the State, and Members;

  (f)   participate in the design of an annual Member satisfaction survey to be
conducted by an independent entity determined by the State. The survey itself
shall not be the financial responsibility of the CONTRACTOR; and

  (g)   cooperate with the State in conducting a Network Provider satisfaction
survey, including making available a current, unduplicated provider file(s)
available to the State or its External Quality Review Organization (EQRO), upon
request.

  (E)   External Quality Review

  (1)   The State shall retain the services of an EQRO in accordance with the
Social Security Act, §1902(c)(30)(C), and the CONTRACTOR shall cooperate fully
with that organization and demonstrate to that organization the CONTRACTOR’s
adherence to HSD/MAD’s managed care regulations and quality standards as set
forth in MAD Policy.

  (2)   The State shall also contract with an EQRO to audit a statistically
valid sample of the CONTRACTOR’s physical health and long-term care services, UM
decisions, including authorizations, reductions, terminations and denials. This
audit is intended to determine if authorized service levels are appropriate with
respect to accepted standards of clinical care. The EQRO shall audit the
CONTRACTOR’s QM/QI Program and review performance measures and performance
improvement projects, based on CMS criteria.

  (3)   The CONTRACTOR shall participate in various other tasks identified by
the State that shall enable it to gauge performance in a variety of areas,
including Service Coordination, Medicaid/Medicare compliance coordination, and
treatment of special populations.

  (4)   The CONTRACTOR shall utilize technical assistance and guidelines offered
by the EQRO, unless otherwise agreed upon by the parties.

  (5)   The EQRO retained by the State shall not be a direct competitor of the
CONTRACTOR.

36



--------------------------------------------------------------------------------



 



  (F)   Reports

  (1)   QM/QI Reports. The CONTRACTOR shall:

  (a)   be able to provide QI related reports for various public forums that are
easily understandable to the lay person;

  (b)   be able to collect, manage and report to the State, data necessary to
support the QI activities; and

  (c)   submit annual New Mexico specific HEDIS performance data as required by
the State.

  (2)   Critical Incident Reports. The CONTRACTOR shall:

  (a)   develop and implement policies and procedures for Critical Incident
Reporting;

  (b)   track, analyze, and report to the State as required, those reporting
indicators identified by the State, specific to physical health and/or
behavioral health visits handled by the PCPs that shall enable the State to
determine potential problem areas, including but not limited to, quality of
care, access to care, provider payment timeliness or service delivery issues;

  (c)   utilize the report formats provided by the State and provide monthly
analysis report findings no later than fifteen (15) business days after
reporting month ends;

  (d)   utilize critical indicator monitoring for early identification and
interventions of quality of care and/or health and safety issues;.

  (e)   analyze the data, including the identification of any significant
trends;

  (f)   address negative trend in the analysis and develop appropriate CQI
initiatives. Examples of negative trends may include increases in grievances
related to a specific issue; increases in hospital or nursing facility
readmission rates; decrease in health screens or other indicators of performance
issues that would benefit from targeted CQI initiatives;

  (g)   follow all due dates and reporting format requirements set forth in the
Appendices, unless specifically provided for herein; and

  (h)   conduct annual provider reviews of all Network Providers on data
collected by the Network Provider on medication management to identify harmful
practices.

  (3)   Publication of Audit Findings.         At its discretion, the State
shall release all aggregate results of the QI/audit functions to the public and
to the Federal Government.     (4)   Utilization Management Reports. The
CONTRACTOR shall:

37



--------------------------------------------------------------------------------



 



  (a)   comply with 8.305.14.13 NMAC related to Utilization and Quality
Management Reporting, including monthly utilization review activity reports that
provide service-specific data related to requests, approval, clinical denials,
termination of care, reductions of care, administrative denials and “pends,”
reports related to all Member and provider appeals, expedited appeals, and Fair
Hearings. The State and CONTRACTOR shall agree on reporting elements, formats,
and submission templates by an agreed upon date that will allow CONTRACTOR
sufficient time to program such reports.

  (G)   Standards for ISP Development         The CONTRACTOR shall:

  (1)   Provide an ISP for each Member who receives 1915(c) waiver services in
accordance with State requirements and this Agreement and a treatment plan for
Members receiving 1915(b) waiver services as directed by the State and agreed to
by the parties. Treatment and Service Plans may be documented using a form
submitted by the CONTRACTOR and approved by the State.

  (2)   Have and comply with written policies and procedures for the development
of the ISP, including ensuring that: the Member is involved and in control, to
the extent possible and desired by the Member in development of the ISP;
individuals whom the Member wishes to participate in the planning process are
included in the planning process; the Member’s needs are assessed and services
and goods are identified to meet those needs; the Member’s desired level of
direct management is agreed upon; and responsibilities for implementation of the
ISP are identified.

  (3)   Educate each Member (and/or family or legal representatives, as
indicated) about the person-centered planning process, the range of Covered
Services; and, depending on the Member’s desired level of self-management, any
additional information to assist the Member during development of the ISP.

  (4)   Complete a comprehensive assessment within seven (7) calendar days of
the date of the Member’s enrollment for Members in expedited situations; within
thirty (30) calendar days of the Member’s enrollment for routine and newly
eligible persons presenting for enrollment; or within sixty (60) calendar days
for transitioning Members. Expedited situations shall be provided to the
CONTRACTOR by the State and are intended to address emergent needs of Members.
During the assessment, the CONTRACTOR shall identify the Member’s holistic
needs, including primary, acute, and long-term services and supports needs. The
comprehensive assessment shall include, at a minimum:

  (a)   elements typical to both physical and long-term service assessments, but
may vary depending on the Member’s health status and risk;

  (b)   demographic information, including the Member’s preferred language and
mode of communications;

  (c)   Member’s self-assessment of strengths, capacities, needs, personal
preferences, desired outcomes for the future, risk factors, and goals for
services;

38



--------------------------------------------------------------------------------



 



  (d)   Member’s capacity to provide informed consent;

  (e)   Member’s information including PCP, other physicians, medical diagnosis,
and history;

  (f)   current medical treatment regime and medication information, including
consistency of taking prescribed medications;

  (g)   allergies to medications, foods and/or environment;

  (h)   medical risk factors, including recent hospitalizations and emergency
room visits;

  (i)   available support and social resources, including primary caregiver,
living arrangements, and need for supervision with specification of the type and
frequency of the available supports and needed supports;

  (j)   availability and use of existing medical equipment and need for
additional medical equipment;

  (k)   environmental assessment with health and safety risks, and accessibility
issues in the Member’s home and community;

  (l)   nutritional needs, including weight, height, recent changes in weight,
eating habits, swallowing problems, and required and preferred diets;

  (m)   communication and cognition abilities and concerns including memory,
decision making, and compliance with care;

  (n)   behavior and mental health issues with substance abuse, health and
safety risks, and potential for abuse, neglect, and exploitation;

  (o)   risks for falls and injuries;     (p)   skin care dermatological needs;
    (q)   elimination status, including continence issues;

  (r)   ability to complete independently activities of daily living and
instrumental activities of daily living;

  (s)   identification of advance directives, guardianship, and living wills;
and

  (t)   other assessment details pertinent to the Member’s needs and
circumstances.

  (5)   The CONTRACTOR shall:

  (a)   begin the ISP development process following the assessment. The Member
shall be the center of the planning process, in collaboration with the
CONTRACTOR’s Service Coordinator and other individuals of the Member’s planning
team. The

39



--------------------------------------------------------------------------------



 



      planning team shall include the Member (and/or his/her family, legal
guardian, or representative, as indicated), any others the Member chooses, the
CONTRACTOR’s Service Coordinator and others, such as medical professionals,
identified by the CONTRACTOR as necessary to adequate planning;

  (b)   convene the planning team to develop and implement the ISP within
fourteen (14) calendar days from the date of the Member’s comprehensive
assessment or within seven (7) calendar days for expedited situations. At the
outset of the meeting, the CONTRACTOR shall review the planning process,
emphasizing its person-centered focus and the importance of ensuring that the
Member’s health needs, preferences, and desired outcomes, as identified by the
Member, are addressed. The CONTRACTOR shall inform and educate the Member
(and/or his/her family, legal guardian, or representative, as indicated), about
CLTS 1915(c) waiver services and other resources available to meet the Member’s
needs, and provide the Member with a list of specific wavier service Network
Providers available in the Member’s area from which the Member may select;

  (c)   ensure that the Member (and/or his/her family, legal guardian, or
representative, as indicated), in collaboration with his/her planning team,
identifies preferred outcomes for services, goals, and the supports necessary to
reach the Member’s desired goals and outcomes. Risks associated with the
outcomes, and methods to mitigate those risks shall be identified, while
acknowledging and promoting the Member’s independence; and

  (d)   list specific interventions in the ISP for implementing each goal
including measurable objectives, services, supports, timelines, and assignments
for individuals who are responsible for implementation, and methods of measuring
and evaluating outcomes of the ISP. The ISP shall address all services provided
to the Member, including through CLTS, Medicare, community resources, natural
supports, and other resources.

  (6)   The ISP shall be reviewed and updated annually, or more frequently, if
needed, or when one of the following circumstances occurs:

  (a)   the Member or caregiver requests;     (b)   the Member is at risk of
significant harm;

  (c)   the Member experiences a significant medical event or change in
condition/functioning, e.g., hospitalization, frequent falls, serious accident
or illness;

  (d)   the Member experiences a significant change in social supports or
environment, e.g., caretaker becomes ill, home is damaged; and

  (e)   the Member has been referred to Adult Protective Services because of
abuse, neglect, or exploitation.

  (H)   Standards for Participant Safety

40



--------------------------------------------------------------------------------



 



      The CONTRACTOR shall:

  (1)   Identify actual or potential health, behavioral, or personal safety risk
to Members during the initial and on-going comprehensive assessment process;

  (2)   Discuss such risks with the Member (and/or family or legal
representative, as indicated), including the benefits and consequences of the
Member’s individual services choices, during the initial and ongoing
comprehensive assessment process;

  (3)   Document discussions regarding identified risks and interventions to
mitigate such risks;

  (4)   On an annual basis, conduct home safety evaluations for each Member, or
more frequent if needed;

  (5)   Have and comply with written policies and procedures regarding risk
mitigation, including the following elements:

  (a)   coordination with the Member’s PCP, acute, and long-term service
practitioners;

  (b)   identification of risks for each Member, system wide risks, and
aggregation of risk trends; and

  (c)   identification of special risks to Members transitioning from
institutional to home and community-based settings.

  (I)   Standards for Consumer/Participant Direction         The CONTRACTOR
shall:

  (1)   Have and comply with written policies and procedures to ensure that a
Member (also known as a consumer or participant), has direct involvement,
control, and choice in assessing his/her own needs and identifying, accessing,
and managing services and supports to meet those needs. When appropriate,
families or representatives shall be involved in the process. In
consumer/participant direction, the process shall also include a Member’s active
participation in making key service plan and service priority decisions as well
as evaluating the quality of the services rendered.

  (2)   Recognize a continuum of different levels of informed decision-making
authority, control and autonomy, to the extent desired by the Member, at any
given point in the course of his/her participation in CLTS. These levels shall
range from a Member choosing not to direct his/her services and instead
deferring to trusted family members or representatives of his/her choosing; and

  (3)   Ensure that a Member can move across the continuum of decision-making,
depending upon his/her needs and circumstances, and shall support the Member in
his/her decision regarding the level of consumer/participant direction chosen.

  (J)   Standards for Access         The CONTRACTOR shall:

41



--------------------------------------------------------------------------------



 



  (1)   Comply with 8.305.6.14 and 8.305.8.18 NMAC regarding Standards for
Access; and

  (2)   Develop and track real time quality indicators for monitoring access to
clinical and social services and community integration across all service
settings.

  (K)   Coordination     (1)   Referral and Coordination. The CONTRACTOR shall:

  (a)   have and comply with written policies and procedures for Service
Coordination. The CONTRACTOR’s policies and procedures shall ensure that
referrals to other specialists, Non-Network Providers, and all publicly
supported providers for Medically Necessary and Home and Community-Based Covered
Services are available to Members, if such services are not reasonably available
in the CONTRACTOR’s network. The CONTRACTOR’s referral policy for Non-Network
Providers shall require the CONTRACTOR to coordinate with the Non-Network
Provider with regard to payment unless otherwise agreed to by the parties.

  (2)   General Service Coordination Requirements. The CONTRACTOR shall:

  (a)   provide statewide Service Coordination by licensed or otherwise
qualified professionals for Members with multiple and complex special health
care needs. Service Coordinators can be licensed RNs, LPN, or social workers, or
have a bachelor’s degree from an accredited college or university in nursing,
social work, counseling, special education, or a closely related field and have
a minimum of one (1) year’s experience in working with disabled and elderly
individuals; this requirement may be waived by the State if the CONTRACTOR
demonstrates that no persons with these qualifications are available in a
specific service area. In this circumstance, the CONTRACTOR must provide a
Service Coordinator with alternative credentials upon approval by the State.

  (b)   empower Members and their family or caregivers to make informed Service
Coordination decisions based on their ISP priorities;

  (c)   provide support for transition and community reintegration and/or the
least restrictive environment based on the Member’s ISP goals;

  (d)   ensure Service Coordinators are meeting face-to-face or telephonically
with those individuals receiving long-term support services as frequently as
appropriate to support the Member’s goals and to foster independence, and in
accordance with the ISP or treatment plan developed by the Service Coordinator
consistent with professional standards or care and agreed to by the Member.
Face-to-face meetings shall occur at least once quarterly and telephone contact
shall occur at least once monthly;

  (e)   develop and implement written policies and procedures approved by the
State, which govern how Members with multiple and/or complex special health care
needs shall be identified;

42



--------------------------------------------------------------------------------



 



  (f)   develop and implement written policies and procedures governing how
Service Coordination shall be provided for Members with special health care
needs, as required by federal regulation. These policies shall address the
development of the Member’s ISP, based on a comprehensive assessment of the
goals, capacities and Member’s condition and the needs and goals of the family.
Also included shall be the criteria for evaluating a Member’s response to care
and revising the ISP when indicated. A Member and/or his representative shall be
involved in the development of the ISP, as appropriate. A Member and/or his/her
representative shall have the right to refuse Service Coordination;

  (g)   adhere to clear expectations and requirements related to individuals
with special health care needs (ISHCN) that may include but are not limited to:
direct access to specialists, as needed; relevant CLTS specialty providers for
ISHCNs; relevant CLTS emergency resource requirements for ISHCNs; relevant CLTS
rehabilitation therapy services to maintain functionality for ISHCNs; relevant
CLTS clinical practice guidelines for provision of care and services to ISHCNs;
and relevant CLTS utilization management for services to ISHCNs;

  (h)   develop and implement written policies and procedures that ensure that
health and social service delivery is coordinated across providers, service
systems, and varied levels of care maximizing the Member’s ISP goals, as well as
outcomes;

  (i)   develop and implement written policies and procedures that ensure that
all transitions of care from institutional to community-based services be
proactively coordinated with all providers involved in the Member’s ISP;

  (j)   develop and implement written policies and procedures that ensure that
comprehensive service delivery, across varied funding sources such as Medicare
and Medicaid for dually eligible Members, is seamless to the Member;

  (k)   develop and implement written policies and procedures which define
Service Coordination according to the State’s policy;

  (l)   measure and evaluate outcomes and monitor progress of Members to ensure
that Covered Services are received and assist in resolution of identified
problems that prevent duplication of Covered Services;

  (m)   specify how Service Coordination shall be supported by an internal
information system;

  (n)   develop and implement written policies and procedures to establish a
working relationship between Service Coordinators, Network Providers, Members
and caregivers; and

  (o)   continue to work with School Based Health Center providers to identify
and coordinate with the child’s and adolescent’s PCP.

  (3)   Special Coordination Requirements. The CONTRACTOR shall:

43



--------------------------------------------------------------------------------



 



  (a)   ensure that a written report of the outcome of any referral, containing
sufficient information to coordinate the Member’s care, is forwarded to the PCP
by the specialty provider within seven (7) calendar days after the screening and
evaluation visit unless the Member does not agree to release this information;

  (b)   ensure appropriate ongoing reporting, with the Member’s consent, between
the PCP and the specialty care health providers regarding drug therapy,
laboratory and radiology results, medical consultations, and sentinel events,
such as hospitalization and emergencies;

  (c)   have and comply with written policies and procedures governing referrals
from behavioral health providers for physical health consultation and treatment
and to behavioral health providers for behavioral health consultation and
treatment;

  (d)   have written polices and procedures requiring coordination with CYFD
Protective Services and Juvenile Justice Divisions to ensure that Members
receive Medically Necessary Covered Services regardless of the Member’s custody
status. These policies and procedures shall specifically address compliance with
the New Mexico Children’s Code. If Child Protective Services (CPS), Juvenile
Justice, or ALTSD’s Adult Protective Services (APS), has an open case on a
Member, the social worker, probation officer, or case manager assigned to the
case shall be involved in the assessment and planning for the course of
treatment, including decisions regarding the provision of Covered Services to
the Member. The CONTRACTOR shall designate a single contact person for these
cases. The CONTRACTOR has the right to demand a release of information from CYFD
or APS that is consistent with information sharing through a Joint Powers
Agreement (JPA) between HSD/MAD and CYFD or HSD/MAD and ALTSD;

  (e)   have written policies and procedures regarding coordination with the
schools for those Members receiving services excluded from managed care as
specified in the Individualized Education Program (IEP) or Individualized Family
Service Plan (IFSP);

  (f)   coordinate with the SE as necessary to manage the delivery of the
transportation benefit to Members receiving behavioral health services. Such
coordination will include receiving information from and providing information
to the SE regarding Members, Network Providers, and services; meeting with the
SE to resolve Member and provider issues to improve services, communication, and
coordination; contacting the SE as necessary to provide quality transportation
services; and maintaining and distributing statistical information and data as
may be required;

  (g)   coordinate with the SE regarding pharmaceuticals, including editing
claims to assure any authorizations given and claims paid are within the scope
of the responsibility of the pharmacy contractor. The CONTRACTOR shall ensure
that the pharmacy contractor appropriately informs Members and Network Providers
when the claim falls within the scope of responsibility of the SE for behavioral
health services. Such determination will be made primarily on the basis of the
prescriber and other criteria as may be provided by the State.

44



--------------------------------------------------------------------------------



 



  (h)   have policies and procedures to ensure that physical and behavioral
health services are provided through a clinically coordinated and collaborative
system between the CONTRACTOR and the SE, when the Member has both physical and
behavioral health needs. The CONTRACTOR shall facilitate access to relevant
medical records of mutually served Members between physical and behavioral
health providers subject to applicable law to ensure the maximum benefit of
services to the Member;

  (i)   coordinate and collaborate with Medicare Advantage plans for all dually
eligible Members who do not elect to enroll with a CLTS CONTRACTOR’s Special
Needs Plan; and

  (j)   coordinate and collaborate with the Mi Via Consultant Contractor Agency
and the Financial Management Agent contractors for all Members receiving 1915(c)
home-and community based waiver services through the State’s Mi Via program to
ensure the maximum benefit of services to the Member.

  (L)   Disease Management Programs         The State seeks to improve the
health status of all individuals in the CLTS population with specific diseases.
Disease Management programs and Performance Measures are two of the tools that
the State has chosen to use to measure the CONTRACTOR’s ability to impact health
outcomes. In that regard, the CONTRACTOR shall:

  (1)   improve its ability to manage chronic illnesses/diseases through Disease
Management protocols in order to meet goals based on jointly established
targets;

  (2)   provide comprehensive Disease Management for a minimum of two (2)
chronic diseases using strategies consistent with nationally recognized Disease
Management guidelines, such as those available through Agency of Healthcare
Research and Quality’s (AHRQ), NQMC web site, or Disease Management Association
of America. Examples of chronic diseases include but are not limited to: asthma,
diabetes, hypertension, coronary artery disease, and COPD;

  (3)   submit cumulative data-driven measurements from each of its Disease
Management programs with written analysis describing the effectiveness of its
Disease Management interventions as well as any modifications implemented by the
CONTRACTOR to improve its Disease Management performance. All disease management
data submitted to the State shall be New Mexico Medicaid-specific;

  (4)   submit to the State by September 1st of the current contract year the
CONTRACTOR’s Disease Management plan, which includes a program description, the
overall program goals, measurable objectives, and targeted interventions. The
CONTRACTOR shall also submit to the State its methodology used to identify other
diseases for potential Disease Management programs;

  (5)   submit to the State by August 30th of the following contract year a
quantitative evaluation of the efficacy of the prior year’s Disease Management
Program; and

45



--------------------------------------------------------------------------------



 



  (6)   demonstrate consistent improvement in the overall Disease Management
program goals annually or maintain mutually agreed upon level of performance
with a report to the State as set forth further in the Appendices.

  (M)   Clinical Practice Guidelines for ISHCN         The CONTRACTOR shall
develop clinical practice guidelines, practice parameters, and/or other specific
criteria that consider the needs of ISHCN and provide guidance in the provision
of acute and chronic medical health care services to this population. The
guidelines should be professionally accepted standards of practice and national
guidelines, be adopted in consultation with contracting health care
professionals, reviewed and updated periodically, as appropriate, and provided
to the State upon initiation of the Agreement, and thereafter, upon request. The
CONTRACTOR must disseminate the guidelines to all affected providers and, upon
request, to Members and Potential Members.     (N)   Utilization Management (UM)
        The CONTRACTOR shall:

  (1)   Comply with NMAC 8.305.8.13 regarding Standards for Utilization
Management. The CONTRACTOR shall manage the use of limited resources, maximize
the effectiveness of care by evaluating clinical appropriateness, and authorize
the type and volume of services through fair, consistent and culturally
competent decision making processes while ensuring equitable access to care and
a successful link between care and outcomes. The Member’s ISP priorities and
prolonged service authorizations applicable for individuals with chronic
conditions shall be considered in the decision-making process.

  (2)   Define and submit annually to the State a written copy of the UM program
description, UM plan, and UM evaluation, which shall include but is not limited
to:

  (a)   a description of the program structure and accountability mechanisms;

  (b)   specific indicators that will be used for periodic performance tracking
and trending as well as processes or mechanisms used for assessment and
intervention; and

  (c)   an evaluation of the overall effectiveness of the UM plan, an overview
of the UM activities and the impact of the UM plan on the quality of management
and administrative activities. The review and analysis shall be incorporated in
the development of the following year’s UM plan.

  (3)   Shall submit for review and approval to the State upon request all UR
clinical and social service criteria to be utilized for prior authorization
decision.

  (4)   Submit copies of updated or changed criteria to the State within two
(2) business days upon request.

  (5)   Develop and implement written policies and procedures for review of
utilization decisions to ensure their basis in sound clinical evidence and that
they conform to Medical Necessity criteria.

46



--------------------------------------------------------------------------------



 



  (6)   Develop written policies and procedures to issue extended prior
authorization any Covered Service or goods expected to be required on an
on-going basis to exceed six (6) months. These services shall be authorized for
an extended period of time and the CONTRACTOR will provide for a review and
periodic update of the course of treatment, as indicated.

  (7)   Ensure the involvement of appropriate, practicing practitioners in the
development of UM procedures.

  (8)   Comply with the State’s standards, and applicable provisions of the
Balanced Budget Act, related to timeliness of decisions including
routine/non-routine urgent and emergent situations.

  (9)   Approve or deny Covered Services for routine/non-urgent and urgent care
requests within the timeframes stated in regulation. These required timeframes
are not to be affected by a “pend” decision. The decision-making timeframes must
accommodate the clinical urgency of the situation and not delay the provision of
Covered Services to Members for lengthy periods of time.

  (10)   Develop and implement policies and procedures by which UM decisions may
be appealed by Members or their representatives in a timely manner, which must
include all necessary requirements and timeframes for submission based on CMS
and State law and regulations.

  (11)   Ensure that, consistent with 42 C.F.R. §§438.6(h) and 422.208
compensation to individuals or entities that conduct UM activities is not
structured so as to provide incentives for the individual or entity to deny,
limit, or discontinue services to any Member.

  (12)   Evaluate member and Network Provider satisfaction with the UM process
as part of its Member satisfaction survey and Provider Satisfaction Survey while
maintaining the federal and state confidentiality requirements set forth in
federal and state laws and regulations of surveyed Members and forward compiled
survey results and analyzes to the State.

  (13)   Provide the State access to the CONTRACTOR’s UM review documentation
for purposes of compliance audits and/or other contract oversight activities.

  (O)   Authorization and Notice of Services

  (1)   Authorization of Covered Services. The CONTRACTOR shall:

  (a)   identify, define and specify the amount, duration and scope of each
Covered Service;

  (b)   require that the services be furnished in an amount, duration, and scope
that is no less than the amount, duration, and scope for the same services
furnished to beneficiaries under Medicaid fee-for-service, as set forth in 42
C.F.R. §440.230,

47



--------------------------------------------------------------------------------



 



      and in the services and goods set forth in the approved 1915(c) waiver
submitted to CMS for the CLTS program;

  (c)   ensure that the services are sufficient in amount, duration, or scope to
reasonably be expected to achieve the purpose for which the services are
furnished;

  (d)   not arbitrarily deny or reduce the amount, duration, or scope of a
Covered Service solely because of diagnosis, type of illness, or Member’s
condition;

  (e)   place appropriate limits on service:

  (i)   on the basis of criteria approved by the State; or

  (ii)   for the purpose of utilization control, provided the services furnished
can reasonably be expected to achieve their purpose.

  (f)   specify what constitutes “Medically Necessary Services” in a manner
that:

  (i)   is no more restrictive than that used by the State as indicated in state
law and regulations, the Medicaid State Plan, and other State policy and
procedures; and

  (ii)   addresses the extent to which the CONTRACTOR is responsible for
covering services related to the prevention, diagnosis, and treatment of health
impairments and the ability to attain, maintain, or regain functional capacity.

  (g)   specify what constitutes “waiver services” [approved 1915(c) home and
community-based waiver, as amended] in a manner that:

  (i)   is no more restrictive than that used by the State as indicated in state
law and regulations, the Medicaid State Plan, and other State policy and
procedures; and

  (ii)   is no more restrictive than that used by the State as indicated in its
1915(c) waiver approved by CMS; and

  (h)   ensure that prior authorization, including an appropriate level of care
determination, is granted for each Member that is deemed eligible for NF LOC;
and, that such authorization is reviewed within twelve (12) months after a
Member is deemed eligible for continuation of such services.

  (2)   Authorization of Services. For the processing of requests for initial
and continuing authorization of services, the CONTRACTOR shall:

  (a)   require that its subcontractors have in place and follow written
policies and procedures regarding authorization of services;

  (b)   have in effect mechanisms to ensure consistent application of review
criteria for authorization decisions;

48



--------------------------------------------------------------------------------



 



  (c)   consult with Network Provider and Non-Network Providers when
appropriate; and

  (d)   require that any decision to deny a service authorization request or to
authorize a service in an amount, duration, or scope that is less than
requested, be made by a health or social services professional who has
appropriate expertise in treating the Member’s specific condition or disease.

  (P)   Denials and Notice of Adverse Action

  (1)   Denials. The CONTRACTOR shall:

  (a)   clearly document in English or other prevalent language, as appropriate,
on a form agreed to by the State, and communicate in writing the reasons for
such denial to requesting Network Providers, Non-Network Providers, and the
Member;

  (b)   establish and maintain a well-publicized internal and accessible
Grievance and Appeal mechanism for both Providers and Members, the notification
of a denial shall include a description of how to file a Grievance and Appeal in
the CONTRACTOR’s system and how to obtain an HSD/MAD Fair Hearing, see 42 C.F.R.
§438, subparts (H) and (F); and

  (c)   recognize that a UR decision resulting from HSD/MAD Fair Hearing
conducted by the designated HSD/MAD official is final and shall be honored by
the CONTRACTOR. However, the CONTRACTOR shall have the right to dispute the
financial responsibility for the decision through the dispute resolution process
set forth in this Agreement and seek judicial review of HSD/MAD’s Fair Hearing
decision.

  (2)   Notice of Adverse Action. The CONTRACTOR shall:

  (a)   notify the requesting Network Provider or Non-Network Provider, and give
the Member written notice of any decision by the CONTRACTOR to deny a service
authorization request or to authorize a service in an amount, duration, or scope
that is less than requested. The notice must meet the requirements set forth in
42 C.F.R. §438.404.

3.6   PROVIDERS       The CONTRACTOR shall establish and maintain a
comprehensive network of providers capable of serving all Members who enroll in
CLTS. Pursuant to Section 1932(b)(7) of the Social Security Act, the CONTRACTOR
shall not discriminate against providers that serve high-risk populations or
specialize in conditions that require costly treatment. In addition, the
CONTRACTOR shall not discriminate against providers with respect to
participation, reimbursement or indemnification for any providers acting within
the scope of that provider’s license or certification under applicable state law
solely on the basis of the provider’s license or certification. The CONTRACTOR
shall use reasonable efforts to secure at least a Memorandum of Understanding,
single case agreement with all current Medicaid nursing facility, D&E Waiver,
and PCO providers as either out of network or contracted providers for at least
the minimum sixty (60) calendar days during which the prior authorization for
these services is being

49



--------------------------------------------------------------------------------



 



    honored. If any Medicaid nursing facility refuses to enter into an agreement
with CONTRACTOR, CONTRACTOR’s maximum liability for services rendered to a
member at such nursing facility shall be 100% of the Medicaid Fee-For-Service
reimbursement rate. If the CONTRACTOR declines to include individuals or groups
or providers in its network, it must give the affected providers written notice
of the reason for its decision. The CONTRACTOR shall not be required to contract
with providers beyond the number necessary to meet the needs of its Members. The
CONTRACTOR shall be allowed to use different reimbursement amounts for different
specialties or for different practitioners in the same specialty. The CONTRACTOR
shall be allowed to establish measures that are designed to maintain quality of
services and control of costs and are consistent with its responsibilities to
Members. The CONTRACTOR agrees that it will not make payment to any provider who
has been barred from participation based on existing Medicare, Medicaid or SCHIP
sanctions, except for emergency services.

  (A)   Required Policies and Procedures         The CONTRACTOR shall:

  (1)   maintain written policies and procedures on provider recruitment and
termination of provider participation with the CONTRACTOR. The State shall have
the right to review these policies and procedures upon demand. The recruitment
policies and procedures shall describe how a CONTRACTOR responds to a change in
the network that affects access and its ability to deliver services in a timely
manner.

  (2)   require that each provider either billing or rendering services to
Members has a unique identifier in accordance with the provisions of Section
1173(b) of the Social Security Act;

  (3)   require that subcontracted direct care agencies initiate and maintain
records of criminal history/background investigations for employees providing
services as specified in 7.1.9 NMAC, Caregivers Criminal History Screening
Requirements;

  (4)   annually develop and implement a training plan to educate providers and
their staff on CLTS, provide technical assistance as needed on CLTS, the State
policies and procedures, or the CONTRACTOR’s processes and procedures and
provide technical assistance as needed on CLTS. The plan shall be submitted to
the State for review and approval on or before July 1st of each year;

  (5)   consider, in establishing and maintaining a network of appropriate
providers, its:

  (a)   anticipated enrollment;

  (b)   expected utilization of services, taking into consideration the
characteristics and needs of specific CLTS populations;

  (c)   numbers and types (in terms of training, experience, and specialization)
of providers required to furnish Covered Services;

  (d)   numbers of Network Providers who are not accepting new Members; and

  (e)   geographic location of Providers and Members, considering distance,
travel time, the means of transportation ordinarily used by Members and whether
the location provides physical access for Members with disabilities;

50



--------------------------------------------------------------------------------



 



  (6)   ensure that Network Providers’ office hours of operation are no less
than the hours of operation to commercial enrollees or comparable to Medicaid
fee-for-service, if the provider serves only Medicaid enrollees. The CONTRACTOR
shall:

  (a)   establish mechanisms such as notices or training materials to ensure
that Network Providers comply with the timely access requirements;     (b)  
monitor regularly to determine compliance; and     (c)   take corrective action
if there is a failure to comply.

  (7)   require that Network Providers are conducting abuse registry screenings
in accordance with the Employee Abuse Registry Act, and §§7.1.12 and 8.11.6.1
NMAC.

  (B)   General Information Submitted to the State         The CONTRACTOR shall
maintain an accurate list of all active PCPs, specialists, hospitals, long-term
services providers and other Network Providers. The CONTRACTOR shall submit the
list to the State on a quarterly basis and include clear delineation of all
additions and terminations that have occurred the prior quarter. This
requirement is in addition to the requirement for submission of a Network
Provider file to be used in the processing of encounters. The CONTRACTOR’s
agreements with Network Providers must include language stating that the Network
Providers will report any changes in their capacity to take new Medicaid clients
or serve current clients.     (C)   The Primary Care Provider (PCP)        
These PCP policies apply to all Members except dually eligible Members whose
primary and acute physical health care is covered by Medicare. For the dual
eligible Members, the CONTRACTOR will be responsible for coordinating the
primary, acute, and long-term care services with the Medicare PCP. For all other
Members, the PCP shall be a medical provider participating with the CONTRACTOR
who has the responsibility for supervising, coordinating, and providing primary
health care to Members, initiating referrals for specialty care, and maintaining
the continuity of the Member’s care. The CONTRACTOR shall distribute information
to the Network Providers that explains the Medicaid-specific policies and
procedures relating to PCP responsibilities. The CONTRACTOR is prohibited from
excluding providers as PCPs based on the proportion of high-risk patients in
their caseloads.       (D)   Primary Care Responsibilities         The
CONTRACTOR shall ensure that the following are met by the PCP, or in another
manner:

  (1)   the PCP shall provide twenty-four hour, seven day a week access;

  (2)   the PCP shall ensure coordination and continuity of care with providers
who participate with the CONTRACTOR’s network and with providers outside the
CONTRACTOR’s network according to the CONTRACTOR’s policy; and

51



--------------------------------------------------------------------------------



 



  (3)   the PCP shall ensure that the Member receives appropriate prevention
services for the Member’s age group.

      The CONTRACTOR shall have a formal process for provider education
regarding Medicaid, the conditions of participation in the network and the
provider’s responsibilities to the CONTRACTOR and its Members. The State shall
be provided documentation upon request that such provider education is being
conducted.     (E)   CONTRACTOR Responsibility for PCP Services         The
CONTRACTOR shall retain responsibility for monitoring PCP activities to ensure
compliance with the CONTRACTOR’s and the State’s policies. The CONTRACTOR shall
establish mechanisms to ensure that Network Providers comply with the timely
access requirements, monitor regularly to determine compliance and take
corrective action if there is a failure to comply. The CONTRACTOR shall educate
PCPs about special populations and their service needs. The CONTRACTOR shall
ensure that PCPs successfully identify and refer Members to Specialty Providers
as Medically Necessary.     (F)   Selection or Assignment to a PCP         The
CONTRACTOR shall maintain and comply with written policies and procedures
governing the process of Member selection of a PCP and requests for changes.

  (1)   At the time of initial enrollment, the CONTRACTOR shall ensure that each
Member has the freedom to choose a PCP in the plan’s network within a reasonable
distance from the Member’s primary residence. The process whereby a CONTRACTOR
assigns Members to PCPs shall include at least the following:

  (a)   the CONTRACTOR shall provide the Member and/or his/her representative
with the means for selecting a PCP within five (5) business days of processing
the enrollment file;

  (b)   the CONTRACTOR shall make auto-assignments no later than five
(5) business days from enrollment for any Member who has not selected a PCP in
that timeframe and the CONTRACTOR shall notify the Member in writing of his/her
PCP’s name, location, and office telephone number, while providing the Member
with an opportunity to select a different PCP if he/she is dissatisfied with the
assignment; and

  (c)   the CONTRACTOR shall assign a PCP based on factors such as Member’s age,
residence, and if known, current provider relationships.

  (2)   Members may initiate a PCP change at any time, for any reason. The
request can be made in writing or by telephone. If a request is made by the 20th
of a month, it becomes effective no later than the first of the following month.
If a request is made after the 20th of the month, the change becomes effective
no later than the first of the second following month.

  (3)   the CONTRACTOR may initiate a PCP change for a Member under the
following circumstances:

52



--------------------------------------------------------------------------------



 



  (a)   the Member and the CONTRACTOR agree that assignment to a different PCP
in the CONTRACTOR’s network is in the Member’s best interest, based on the
Member’s medical condition;

  (b)   a Member’s PCP ceases to participate in the CONTRACTOR’s network;

  (c)   a Member’s behavior toward the PCP is such that it is not feasible for
the PCP to safely or prudently provide medical care and the PCP has made all
reasonable efforts to accommodate the Member;

  (d)   a Member has initiated legal action against the PCP; or

  (e)   the PCP is suspended for potential quality or fraud and abuse issues.

  (4)   In instances where a PCP has been terminated, the CONTRACTOR shall
notify and allow affected Members to select another PCP or make an assignment
within fifteen (15) calendar days of the termination effective date.

  (5)   PCP Lock-In. The State shall allow the CONTRACTOR to require that a
Member see a certain PCP when utilization of unnecessary services has been
identified and a need to provide case continuity is indicated. Prior to placing
the Member on PCP Lock-In, the CONTRACTOR shall inform the Member and/or his/her
representative of the intent to lock-in. The CONTRACTOR’s grievance procedure
shall be made available to any Member being designated for PCP Lock-In. The PCP
Lock-In shall be reviewed and documented by the CONTRACTOR and reported to the
State every quarter. The Member shall be removed from PCP Lock-In when the
CONTRACTOR has determined that the utilization problem has been solved and that
recurrence of the problems is judged to be improbable. The State shall be
notified of all lock-in removals.

  (6)   Pharmacy Lock-In. The State shall allow the CONTRACTOR to require that a
Member see a certain Pharmacy provider for whom compliance or drug seeking
behavior is suspected. Prior to placing the Member on Pharmacy Lock-In, the
CONTRACTOR shall inform the Member and/or his/her representative of the intent
to lock-in. The CONTRACTOR’s grievance procedure shall be made available to the
Member being designated for Pharmacy Lock-In. The Pharmacy Lock-In shall be
reviewed and documented by the CONTRACTOR and reported to the State every
quarter. The Member shall be removed from Pharmacy Lock-In when the CONTRACTOR
has determined that the compliance or drug seeking behavior has been solved and
the recurrence of the problems is judged to be improbable. The State shall be
notified of all lock-in removals.

  (G)   Long-Term Services (“LTS”) Providers         The LTS provider shall be a
medical provider, home and community-based provider or an institutional provider
participating with the CONTRACTOR who has the responsibility for supervising and
coordinating the provision of LTS to Members.

  (1)   The CONTRACTOR is prohibited from excluding providers as LTS providers
based on the proportion of high-risk Members in their caseloads; and

53



--------------------------------------------------------------------------------



 



  (2)   The CONTRACTOR shall have a formal process for provider education
regarding the CLTS program, the conditions of participation in the program and
the provider’s responsibilities to the CONTRACTOR and its Members. The State
shall be provided documentation upon request that such provider education is
being conducted.

  (H)   CONTRACTOR Responsibility for LTS         The CONTRACTOR shall retain
responsibility for monitoring LTS activities to ensure compliance with the
CONTRACTOR’s policies, the State policies and federal regulations. The
CONTRACTOR shall educate LTS providers about special populations and their
service needs. The CONTRACTOR shall ensure that LTS providers successfully
identify and refer Members to PCPs for referral to Specialty Providers as
Medically Necessary.     (I)   Specialty Providers         The CONTRACTOR shall
contract with a sufficient number of specialists with the applicable range of
expertise to ensure that the needs of CONTRACTOR Members shall be met within the
CONTRACTOR’s network of providers. The CONTRACTOR shall also have a system to
refer Members to providers who are not Network Providers if providers with the
necessary qualifications or certifications do not participate in the network.
Out-of-Network Providers must coordinate with the CONTRACTOR with respect to
payment. The CONTRACTOR must ensure that the cost to the Member is no greater
than it would be if the services were furnished within the network.     (J)  
Other Provider Types         The CONTRACTOR shall contract with the following:

  (1)   Federally Qualified Health Centers and Rural Health Centers to the
extent that access is required under federal law and pursuant to New Mexico
regulations;

  (2)   Public Health Providers, including local and district public health
offices pursuant to New Mexico law and regulations;

  (3)   Children’s Medical Services pursuant to New Mexico regulations;     (4)
  School-Based Providers pursuant to New Mexico regulations;

  (5)   Assisted Living Facilities as Network Providers. The CONTRACTOR shall
require that Assisted Living Network Providers meet the fundamental principals
of practice for home and community-based services including the following:

  (a)   offering quality care that is personalized for the Member’s needs;    
(b)   fostering independence for each Member;     (c)   treating each Member
with dignity and respect;     (d)   promoting the individuality of each Member;

54



--------------------------------------------------------------------------------



 



  (e)   allowing each Member choices in care and life style;     (f)  
protecting each Member’s right to privacy;     (g)   nurturing the spirit of
each Member;

  (h)   involving family and friends in service planning and implementation;    
(i)   providing a safe residential environment;     (j)   providing safe
community outings or activities; and

  (k)   making the assisted living resident a valuable community asset.

  (6)   Other providers, as needed, to provide services identified in the
Member’s ISP.

  (K)   Shared Responsibility between the CONTRACTOR and Public Health Offices  
      The CONTRACTOR shall coordinate with public health offices regarding the
following services:

  (1)   sexually transmitted disease services, including screening, diagnosis,
treatment, follow-up and contact investigations;     (2)   HIV prevention
counseling, testing, and early intervention;     (3)   Tuberculosis screening,
diagnosis, and treatment;

  (4)   disease outbreak prevention and management, including reporting
according to New Mexico law and regulations, responding to epidemiology requests
for information and coordination with epidemiology investigations and studies;

  (5)   referral and coordination to ensure maximum participation in the
Supplemental Food Program for Women, Infants, and Children (WIC);

  (6)   health education services for individuals and families with a particular
focus on injury prevention including car seat use, domestic violence, and
lifestyle issues, including tobacco use, exercise, nutrition, and substance use;

  (7)   development and support for family support programs, such as home
visiting programs for families of newborns and other at-risk families and
parenting education; and

  (8)   participation and support for local health councils to create healthier
and safer communities with a focus on coordination of efforts, such as DWI
councils, maternal and child health councils, tobacco coalitions, safety
counsel, safe kids, and others.

  (L)   Indian Health Services (IHS) & Tribal Health Centers

55



--------------------------------------------------------------------------------



 



  (1)   The CONTRACTOR shall allow Members who are Native American to seek care
from any IHS or Tribal Provider defined in the Indian Health Care Improvement
Act, 25 U.S.C. §§1601, et seq.), whether or not the provider participates in the
CONTRACTOR’s provider network.

  (2)   The CONTRACTOR shall not prevent Members who are IHS beneficiaries from
seeking care from IHS, Tribal and Urban Indian Providers, or from Network
Providers due to their status as Native Americans.

  (3)   The CONTRACTOR shall make good-faith efforts to contract with IHS and
Tribal 638 facilities and other Tribal programs.

  (4)   The CONTRACTOR shall track IHS utilization and expenditures by Native
American Members.

  (5)   The CONTRACTOR shall not require prior authorization for services
provided within the IHS and Tribal 638 network.

  (6)   The CONTRACTOR shall accept an individual provider employed by the IHS
or Tribal 638 facility who holds a current license to practice in the United
States or its territories as meeting licensure requirements.

  (M)   Family Planning Services and Providers

  (1)   Federal law prohibits restricting access to family planning services for
Medicaid recipients. The CONTRACTOR shall implement written policies and
procedures defining how Members are educated about their right to family
planning services, freedom of choice, and methods of accessing such services.

  (2)   The CONTRACTOR shall give each Member, including adolescents, the
opportunity to use his or her own PCP or go to any family planning center for
family planning services without requiring a referral. Each female Member shall
also have the right to self-refer to a women’s health specialist within the
network for covered care necessary to provide women’s routine and preventive
health care services. This right to self-refer is in addition to the Member’s
designated source of primary care if that source is not a women’s health
specialist. Clinics and providers, including those funded by Title X of the
Public Health Service Act, shall be reimbursed by the CONTRACTOR for all family
planning services, regardless of whether they are Network Providers or
non-Network Providers. Unless otherwise negotiated, the CONTRACTOR shall
reimburse providers of family planning services at the Medicaid rate.

  (3)   Non-participating providers are responsible for keeping family planning
information confidential in favor of the individual patient even if the patient
is a minor. The CONTRACTOR is not responsible for the confidentiality of medical
records maintained by non-participating providers.     (4)   Family planning
services are defined as follows:

  (a)   health education and counseling necessary to make informed choices and
understand contraceptive methods;

56



--------------------------------------------------------------------------------



 



  (b)   limited history and physical examination;

  (c)   laboratory tests if medically indicated as part of the decision making
process for choice of contraceptive methods;

  (d)   diagnosis and treatment of sexually transmitted diseases (STDs) if
medically indicated;

  (e)   screening, testing and counseling of at-risk individuals for human
immunodeficiency virus (HIV) and referral for treatment;

  (f)   follow-up care for complications associated with contraceptive methods
issued by the family planning provider;     (g)   provision of, but not payment
for, contraceptive pills;     (h)   provision of devices/supplies;     (i)  
tubal ligations;     (j)   vasectomies; and     (k)   pregnancy testing and
counseling.

  (5)   If a non-participating provider of family planning services detects a
problem outside of the scope of services listed above, the provider should refer
the Member back to the CONTRACTOR. The CONTRACTOR is not under any State
initiated obligation to reimburse non-participating family planning providers
for non-emergent services outside the scope of these defined services.

  (N)   State Operated Long-Term Care Facilities         The CONTRACTOR shall
contract with the Department of Health to provide Covered Services with those
Members residing in State operated long-term care facilities.     (O)  
Standards for Provider Credentialing and Re-credentialing         For individual
professional practitioners:

  (1)   The CONTRACTOR shall have written policies and procedures for the
credentialing process, which include the CONTRACTOR’s initial credentialing of
practitioners, as well as its subsequent re-credentialing, recertifying and/or
re-appointment of practitioners.

  (2)   The CONTRACTOR shall designate a credentialing committee or other peer
review body to make recommendations regarding credentialing decisions.

  (3)   The CONTRACTOR shall identify those practitioners who fall under the
scope of credentialing authority and action. This shall include, at a minimum,
all physicians,

57



--------------------------------------------------------------------------------



 



      dentists, and other licensed independent practitioners. This will provide
an indication of those practitioners whose service to Members is contracted or
anticipated.

  (4)   At the time of credentialing, the CONTRACTOR shall comply with all
HSD/MAD standards for credentialing and re-credentialing and requirements in the
HSD/MAD Policy Manual.

  (5)   The CONTRACTOR shall formally re-credential Network Providers at least
every three (3) years.

  (P)   Organizational Providers         The CONTRACTOR shall:

  (1)   have written policies and procedures for the initial and ongoing
assessment of all organizational providers with which it intends to contract
with or with which it is contracted. Providers include, but are not limited to,
hospitals, home health agencies, nursing facilities, and free-standing surgical
centers;

  (2)   confirm that the provider is in good standing with state and federal
regulatory bodies;

  (3)   confirm that the provider has been reviewed and approved by an
accrediting body; and

  (4)   develop and implement standards of participation that demonstrate the
provider is in compliance with provider participation requirements under federal
law and regulations, if the provider has not been approved by an accrediting
body.

  (Q)   Primary Source Verification.

  (1)   The State and the CONTRACTOR shall mutually agree to a single primary
source verification entity to be used by the CONTRACTOR and its subcontractors
in its provider credentialing process. All MCOs shall use one standardized
credentialing form. The State shall have the right to mandate a standard
credentialing application to be used by the CONTRACTOR and its subcontractors in
its provider credentialing process.

  (2)   The CONTRACTOR shall provide the State copies of all Medicaid provider
specific forms used in its health system operations and
credentialing/re-credentialing process for prior approval. The forms shall be
user friendly. The CONTRACTOR shall participate in a workshop to consolidate and
standardize forms across all MCOs and for its credentialing/re-credentialing
process and applications.

3.7   COVERED SERVICES, SUPPORTS, AND GOODS; EXCLUDED BENEFITS; AND VALUE ADDED
SERVICES.       The CONTRACTOR shall be required to provide a comprehensive
coordinated and fully integrated system of health care services, supports, and
goods for Members. The CONTRACTOR does not have the option of deleting benefits
or Covered Services from the CLTS benefit package. All CLTS Members must receive
benefits and services approved by CMS as set forth in the State’s 1915(b)
waiver. Benefits and services approved by CMS as set forth in the State’s
1915(c) home and-community based waiver are to be provided to Members identified
by the State with notification of

58



--------------------------------------------------------------------------------



 



    eligibility to the CONTRACTOR. Such benefits, Covered Services, supports and
goods are set forth in Appendix A. Excluded benefits and Value Added Services
are also set forth in Appendix A.

    The CONTRACTOR is required to provide Medically Necessary Services. The
CONTRACTOR shall apply the definition of Medically Necessary Services consistent
with the following:

  (1)   A determination that a health care service is medically necessary does
not mean that the health care service is a Covered Service or an amendment,
modification or expansion of a Covered Service;

  (2)   The CONTRACTOR making the determination of medical necessity of
clinical, rehabilitative and supportive services consistent with the Medicaid
covered benefit package applicable to an eligible individual shall do so by:

  (A)   evaluating individual physical, mental and behavioral health information
provided by qualified professionals who have personally evaluated the individual
within their scope of practice, who have taken into consideration the
individual’s clinical history including the impact of previous treatment and
service interventions and who have consulted with other qualified health care
professionals with applicable specialty training, as appropriate:

  (B)   considering the views and choices of the individual or the individual’s
legal guardian, agent or surrogate decision maker regarding the proposed Covered
Service as provided by the clinician or through independent verification of
those views; and

  (C)   considering the services being provided concurrently by other service
delivery systems.

  (3)   Physical, mental and behavioral health services shall not be denied
solely because the Member has poor prognosis. Required services may not be
arbitrarily denied or reduced in amount, duration or scope to an otherwise
eligible individual solely because of the diagnosis, type of illness or
condition; and

  (4)   Decisions regarding benefit coverage for children shall be governed by
EPSDT coverage rules to the extent they are applicable.

[See, 42 U.S.C. §1396b(a)(13, 42 C.F.R. §440.230, NMAC 8.305.1.7]

3.8   CULTURALLY COMPETENT SERVICES

  (A)   The CONTRACTOR shall develop and implement a Cultural
Competency/Sensitivity Plan through which the CONTRACTOR shall ensure that it
provides, both directly and through its Network Providers and subcontractors,
culturally competent services to its Members. The CONTRACTOR shall participate
with the State’s efforts to promote the delivery of Covered Services in a
culturally competent manner to all CLTS Members, including those with limited
English proficiency and diverse cultural and ethnic backgrounds. The CONTRACTOR
shall:

  (1)   develop a Cultural Competency Plan that describes how the CONTRACTOR
shall ensure that Covered Services provided to Members are culturally competent
and shall submit the plan to the State on an annual basis for approval;

  (2)   develop written policies and procedures that implement the Cultural
Competency Plan;

59



--------------------------------------------------------------------------------



 



  (3)   target cultural competency training to PCP, Service Coordinators, home
health care staff and ensure that staff at all levels receive on-going education
and training in culturally and linguistically appropriate service delivery;

  (4)   develop and implement a plan for interpretive services including oral
translation services and written materials to meet the needs of Members,
potential enrollees, and their decision-makers whose primary language is not
English, using qualified medical interpreters, if available, and make available
easily understood Member-oriented materials and post signage in the languages of
the commonly encountered group and/or groups represented in the service area;

  (5)   identify community advocates and agencies that could assist non-English
and limited-English speaking individuals and/or that provide other culturally
appropriate and competent services, which include methods of outreach and
referral;

  (6)   incorporate cultural competence into utilization management, quality
improvement and planning for the course of treatment;

  (7)   identify resources and interventions for high-risk health conditions
found in certain cultural groups;

  (8)   develop and incorporate contract language to cultural competency
requirements for inclusion in contracts between the CONTRACTOR and its Network
Providers and subcontractors;

  (9)   recruit and train a diverse staff and leadership that are representative
of the demographic characteristics of the CONTRACTOR’s service area; and

  (10)   ensure that new Member assessment forms contain questions related to
primary language preference and cultural expectations and that information
received is maintained in the Member’s file.

  (B)   The CONTRACTOR shall conduct initial and annual organizational
self-assessments of culturally and linguistically competent-related activities
and are encouraged to integrate cultural and linguistic competence-related
measures into their internal audits, performance improvement programs, Member
satisfaction assessments and outcomes-based evaluations.

  (C)   The CONTRACTOR shall identify a “tribal liaison” to assist the
CONTRACTOR with issues specifically related to Native Americans and IHS and
Tribal facilities and report such “tribal liaison” to the State for approval.

  (D)   The CONTRACTOR shall hold semi-annual meetings with Native American
representatives from around the State of New Mexico that represent geographic
and Member diversity. Minutes of such meetings shall be transmitted to the State
within thirty (30) calendar days of such meetings, identifying:

  (1)   how the CONTRACTOR determined the representation of Native American
representatives;

60



--------------------------------------------------------------------------------



 



  (2)   how notice of such meeting was delivered to Native American
representatives that were asked to attend the meeting;     (3)   matters
discussed at the meeting;

  (4)   action items and/or recommendations to the CONTRACTOR and/or the State;
and     (5)   the date, time and location of the next meeting.

3.9   INDIVIDUALS WITH SPECIAL HEALTH CARE NEEDS (ISHCN)

  (A)   General Requirements         The CONTRACTOR must have a method for
identifying individuals with Special Health Care Needs (ISHCN). References in
this Agreement to ISHCN are specifically directed to Members that currently have
special care needs. ISHCN require a board range of primary, specialized,
medical, behavioral and social services. The CONTRACTOR shall:

  (1)   incorporate into its Member handbook a description of Network Providers
and programs available to ISHCN;

  (2)   identify ISHCN among its Membership, using the criteria for
identification and information provided by the State to MCOs;

  (3)   work with the State to develop and implement written policies and
procedures, which govern how Members with multiple and complex physical health
care needs shall be identified;

  (4)   have an internal operational process, in accordance with policy and
procedure, to target Members for the purpose of applying stratification criteria
to ISHCN;

  (5)   have a mechanism to assess each Member identified as having special
health care needs in order to identify any ongoing special conditions of the
Member that require a course of treatment or regular care monitoring. The
assessment mechanism must use appropriate health care professionals;

  (6)   develop a service plan, in accordance with any applicable state quality
assurance and utilization review standards, by the Member’s PCP with Member
participation and in consultation with any specialists caring for the Member;
and

  (7)   have a mechanism in place to allow Members to directly access
specialists as appropriate for the Member’s condition and identified needs.

3.10   GRIEVANCE AND APPEALS       The CONTRACTOR shall have a grievance system
in place for Members that includes a grievance process related to
dissatisfaction, and an appeals process related to a CONTRACTOR action,
including the opportunity to request an HSD/MAD Fair Hearing.       For purposes
of this Article, the following definitions apply:

61



--------------------------------------------------------------------------------



 



    “Appeal” is a request for review by the CONTRACTOR of a CONTRACTOR Action.  
    “Action” is the denial or limited authorization of a requested service,
including the type or level of service; the reduction, suspension, or
termination of a previously authorized service; the denial, in whole or in part,
of payment for a service; the failure to provide services in a timely manner; or
the failure of the CONTRACTOR to complete the authorization request in a timely
manner as defined in 42 C.F.R. §438408. An untimely service authorization
constitutes a denial and is thus considered an Action.       “Expedited
Resolution of an Appeal” means an expedited review by the CONTRACTOR of a
CONTRACTOR Action.       “Grievance” is a Member’s expression of dissatisfaction
about any matter or aspect of the CONTRACTOR or its operation other than a
CONTRACTOR Action.       “Notice” of a CONTRACTOR Action must contain: (1) the
Action the CONTRACTOR has taken or intends to take; (2) the reasons for the
Action; (3) the Member’s or the provider’s right to file an appeal of the
CONTRACTOR’s Action through the CONTRACTOR; (4) the Member’s right to request an
HSD/MAD Fair Hearing and what that process would be; (5) the procedures for
exercising the rights specified; (6) the circumstances under which Expedited
Resolution of an appeal is available and how to request it; and (7) the Member’s
right to have benefits continue pending resolution of the Appeal, how to request
the benefits be continued, and the circumstances under which the Member may be
required to pay the costs of these services.       The Member, legal guardian if
the Member is a minor or is an incapacitated adult, or a representative of the
Member as designated in writing to the CONTRACTOR, or the representative of a
deceased Member’s estate, has the right to file a Grievance; an Appeal of a
CONTRACTOR Action; or request an HSD/MAD Fair Hearing, on behalf of the Member
or deceased Member. A provider acting on behalf of the Member and with the
Member’s written consent may file a Grievance and/or Appeal of a CONTRACTOR
Action. An HSD/MAD Fair Hearing may be requested prior to, concurrent with,
subsequent to, or in lieu of a Grievance.

  (A)   General Requirements for Grievance and Appeals         The CONTRACTOR
shall:

  (1)   implement written policies and procedures describing how the Member may
register a Grievance or an Appeal with the CONTRACTOR and how the CONTRACTOR
resolves the Grievance or Appeal and meet all the requirements in the HSD/MAD
Program Manual;

  (2)   provide a copy of its policies and procedures for resolution of a
Grievance and/or Appeal to all Network Providers;

  (3)   have available reasonable assistance in completing forms and taking
other procedural steps. This includes, but is not limited to, providing
interpreter services and toll-free numbers that have adequate TTY/TTD and
interpreter capacity;

  (4)   name a specific individual designated as the CONTRACTOR’s Medicaid
Member Grievance Coordinator with the authority to administer the policies and
procedures for

62



--------------------------------------------------------------------------------



 



      resolution of a Grievance and/or Appeal, to review patterns/trends in
Grievances and/or Appeals, and to initiate corrective action;

  (5)   ensure that the individuals who make decisions on Grievance and/or
Appeals are not involved in any previous level of review or decision-making. The
CONTRACTOR shall also ensure that health care professionals with appropriate
clinical expertise will make decisions for the following:

  (a)   an Appeal of a CONTRACTOR denial that is based on lack of Medical
Necessity;

  (b)   a CONTRACTOR denial that is upheld in an Expedited Resolution; and    
(c)   a Grievance or Appeal that involves clinical issues; and

  (6)   ensure that punitive or retaliatory action is not taken against a Member
or provider that files a Grievance and/or Appeal, or against a provider that
supports a Member’s Grievance and/or Appeal.

  (B)   Grievance

  (1)   A Member may file a Grievance either orally or in writing with the
CONTRACTOR within ninety (90) calendar days of the date the dissatisfaction
occurred. The legal guardian of the Member for minor or incapacitated adult, a
representative of the Member as designated in writing to the CONTRACTOR, or a
provider acting on behalf of the Member and with the Member’s written consent,
has the right to file a Grievance on the Member’s behalf.

  (2)   Within five (5) business days of receipt of the Grievance, the
CONTRACTOR shall provide the grievant with written notice that the Grievance has
been received and the expected date of its resolution.

  (3)   The investigation and final CONTRACTOR resolution process for Grievances
shall be completed within thirty (30) calendar days of the date the Grievance is
received by the CONTRACTOR and shall include a resolution letter to the
grievant.

  (4)   The CONTRACTOR may request an extension from HSD/MAD of up to fourteen
(14) calendar days if the Member requests the extension, or the CONTRACTOR
demonstrates to HSD/MAD that there is a need for additional information, and the
extension is in the Member’s best interests. For any extension not requested by
the Member, the CONTRACTOR shall give the Member written notice of the reason
for the extension within two (2) business days of the decision to extend the
timeframe.   (5)   Upon resolution of the Grievance, the CONTRACTOR shall mail a
resolution letter to the Member. The resolution letter must include, but is not
limited to, the following:

    (a)   all information considered in investigating the Grievance;     (b)  
findings and conclusions based on the investigation;     (c)   the disposition
of the Grievance; and

63



--------------------------------------------------------------------------------



 



  (d)   the right to appeal the resolution, if applicable.

  (C)   Appeal

  (1)   Notice of CONTRACTOR Action. The CONTRACTOR shall mail a notice of
Action to the Member or provider and all those interested parties affected by
the decision within fifteen (15) business days of the date of an Action except
for denial of claims which may result in Member financial liability which
requires immediate notification. Exceptions to the fifteen (15) day notification
requirement include the following:

  (a)   the period of advanced notice is shortened to five (5) business days if
recipient fraud has been verified;     (b)   by the date of the Action for the
following:

  (i)   in the death of a Member;

  (ii)   a signed written statement from the Member requesting service
termination or giving information requiring termination or reduction of Covered
Services (where the Member understands that this must be the result of supplying
that information);

  (iii)   the Member’s admission to an institution where he is ineligible for
further services;

  (iv)   the Member’s address is unknown and mail directed to the Member has no
forwarding address;

  (v)   the Member has been accepted for Medicaid services in another
jurisdiction;

  (vi)   the Member’s physician prescribes the change in level of medical care;

  (vii)   an adverse determination made with regard to preadmission screening
requirements for nursing facility admissions on or after January 1, 1989; or

  (viii)   the safety and health of individuals in the facility would be
endangered, the Member’s health improves significantly to allow a more immediate
transfer or discharge, an immediate transfer or discharge is required by the
Member’s urgent medical needs, or a Member has not resided in the nursing
facility for thirty (30) calendar days (which applies only to adverse Actions
for nursing facility transfers).

  (2)   A Member may file an Appeal of a CONTRACTOR action within ninety
(90) calendar days of receiving the CONTRACTOR’s Notice of Action. The legal
guardian of the Member for minors or incapacitated adults, a representative of
the Member as designated in writing to the CONTRACTOR, or a provider acting on a
Member’s behalf with the Member’s written consent, has the right to file an
Appeal of an Action on behalf of the

64



--------------------------------------------------------------------------------



 



      Member. The CONTRACTOR shall consider the Member, representative, or
estate representative of a deceased Member as parties to the Appeal.

  (3)   The CONTRACTOR has thirty (30) calendar days from the date the oral or
written Appeal is received by the CONTRACTOR to resolve the Appeal.

  (4)   The CONTRACTOR shall have a process in place that assures that an oral
inquiry from a Member seeking to Appeal an Action is treated as an Appeal (to
establish the earliest possible filing date of the Appeal). An oral appeal must
be followed by a written Appeal that is signed by the Member.

  (5)   Within five (5) business days of receipt of the Appeal, the CONTRACTOR
shall provide the appellant with written notice that the Appeal has been
received and the expected date of its resolution. The CONTRACTOR shall confirm,
in writing, receipt of oral Appeals, unless the Member or the provider requests
an Expedited Resolution.

  (6)   The CONTRACTOR may extend the thirty (30)-day timeframe by fourteen
(14) calendar days if the Member requests the extension, or if the CONTRACTOR
demonstrates to HSD/MAD that there is need for additional information, and the
extension is in the Member’s best interest. For any extension not requested by
the Member, the CONTRACTOR must give the Member written notice of the extension
and the reason for the extension within two (2) business days of the decision to
extend the timeframe.

  (7)   The CONTRACTOR shall provide the Member and/or the representative a
reasonable opportunity to present evidence, and allegations of the fact or law,
in person, as well as in writing.

  (8)   The CONTRACTOR shall provide the Member and/or the representative the
opportunity, before and during the Appeals process, to examine the Member’s case
file, including medical records, any other documents and records considered
during the Appeals process. The CONTRACTOR shall include as parties to the
Appeal, the Member and his/her representative, or the legal representative of a
deceased Member’s estate.

  (9)   For all Appeals, the CONTRACTOR shall provide written notice within the
thirty (30)-day timeframe of the Appeal resolution to the Member and the
provider, if the provider filed the Appeal. The written notice of the Appeal
resolution in the Member’s favor, must include, but is not limited to, the
following: (a) the result(s) of the Appeal resolution; and (b) the date it was
completed. The written notice of the Appeal resolution not resolved wholly in
favor of the Member must include, but is not limited to, the following
information: (a) the right to request an HSD/MAD Fair Hearing and how to file
for a Fair Hearing; (b) the right to request receipt of benefits while the Fair
Hearing is pending, and how to make the request; and (c) that the Member may be
held liable for the cost of those benefits if the Fair Hearing decision upholds
the CONTRACTOR’s Action.

  (10)   The CONTRACTOR may continue Covered Services and other benefits while
the Appeal and/or the HSD/MAD Fair Hearing process is pending. The CONTRACTOR
shall continue the Member’s Covered Services and other benefits if all of the
following are met:

65



--------------------------------------------------------------------------------



 



  (a)   the Member or the provider files a timely Appeal of the CONTRACTOR
Action (within thirteen (13) calendar days of the date the CONTRACTOR mails
notice of Action);

  (b)   the Appeal involves the termination, suspension, or reduction of a
previously authorized course of treatment. This does not include a new annual
authorization for services which may be lower than provided in the previous
year;     (c)   the services were ordered by an authorized provider;

  (d)   the time period covered by the original authorization has not expired;
and     (e)   the Member requests an extension of the benefits.

  (11)   The CONTRACTOR shall provide Covered Service and other benefits until
one of the following occurs:

  (a)   the Member withdraws the Appeal;

  (b)   ten (10) business days have passed since the date the CONTRACTOR mailed
the resolution letter, providing the resolution of the Appeal was against the
Member and the Member has taken no further action;

  (c)   HSD/MAD issues a hearing decision adverse to the Member; or

  (d)   the time period or service limits or a previously authorized service has
expired.

  (12)   If the final resolution of the Appeal is adverse to the member, that
is, the CONTRACTOR’s Action is upheld, the CONTRACTOR may recover the cost of
the services furnished to the Member while the Appeal was pending to the extent
that services were furnished solely because of the requirements of this section,
and in accordance with the policy set forth in 42 C.F.R. §431.230(b).

  (13)   If the CONTRACTOR or HSD/MAD reverses a decision to deny, limit, or
delay services and these services were not furnished while the Appeal was
pending, the CONTRACTOR must authorize or provide the disputed services promptly
and as expeditiously as the Member’s health condition requires.

  (14)   If the CONTRACTOR or HSD/MAD reverses a decision to deny, limit, or
delay services and the Member received the disputed services while the Appeal
was pending, the CONTRACTOR must pay for these services.

  (D)   Expedited Resolution of Appeals

  (1)   The CONTRACTOR shall establish and maintain an Expedited Review process
for Appeals when the CONTRACTOR determines that taking the time for a standard
resolution could seriously jeopardize the member’s life or health or ability to
attain, maintain, or regain maximum function. Such a determination is based on:

  (a)   a request from a Member;

66



--------------------------------------------------------------------------------



 



  (b)   a provider’s support of the Member’s request;     (c)   a provider’s
request on behalf of the Member; or     (d)   the CONTRACTOR’s independent
determination.

  (2)   The CONTRACTOR shall ensure that the Expedited Review process is
convenient and efficient for the Member.

  (3)   The CONTRACTOR shall resolve the appeal within three (3) business days
of receipt of the request for an Expedited Appeal, if the request meets the
definition of an Expedited Appeal. In addition to written resolution notice, the
CONTRACTOR shall also make reasonable efforts to provide and document oral
notice.

  (4)   The CONTRACTOR may extend the timeframe by up to fourteen (14) calendar
days if the Member requests the extension, or the CONTRACTOR demonstrates to
HSD/MAD that there is need for additional information, and the extension is in
the Member’s best interests. For any extension not requested by the Member, the
CONTRACTOR shall make reasonable efforts to give the Member prompt verbal
notification and follow-up with a written notice within two (2) business days.

  (5)   The CONTRACTOR shall ensure that punitive action is not taken against a
Member or a provider who requests an Expedited Resolution or a provider who
requests an Expedited Resolution or supports a Member’s Expedited Appeal.

  (6)   The CONTRACTOR shall provide Expedited Resolution of an Appeal, if it
meets expedited criteria, in response to an oral or written request from the
Member or provider on behalf of a Member.

  (7)   The CONTRACTOR shall inform the Member of the limited time available to
present evidence and allegations in fact or law.

  (8)   If the CONTRACTOR denies a request for an Expedited Resolution of an
Appeal, it shall:

  (a)   transfer the Appeal to the thirty (30)-day timeframe for standard
resolution, in which the thirty (30)-day period begins on the date the
CONTRACTOR received the request;

  (b)   make reasonable efforts to give the Member prompt oral notice of the
denial, and follow-up with a written notice within two (2) business days; and

  (c)   inform the Member in the written notice of the right to file an Appeal
if the Member is dissatisfied with the CONTRACTOR’s decision to deny an
Expedited Resolution.

  (9)   The CONTRACTOR shall document in writing all oral requests for Expedited
Resolution and shall maintain the documentation in the case file.

67



--------------------------------------------------------------------------------



 



  (E)   Special Rule for Certain Expedited Service Authorization Decisions      
  In the case of Expedited Service Authorization decisions that deny or limit
services, the CONTRACTOR shall, within seventy-two (72) hours of receipt of the
request for service, automatically file an appeal on behalf of the Member, make
best effort to give the Member oral notice of the decision of the automatic
Appeal, and make a best effort to resolve the Appeal. For purpose of this
section, an “Expedited Service Authorization” is a certification requesting for
urgently needed care or services.     (F)   Information About Grievance System
to Network Providers         The CONTRACTOR must provide information specified
in 42 C.F.R. §438.10(g)(1) about its grievance system to all providers and
subcontractors at the time they enter into a contract.     (G)   Grievance
and/or Appeal Files

  (1)   All Grievance and/or Appeal files shall be maintained in a secure,
designated area and be accessible to the State upon request, for review.
Grievance and/or Appeal files shall be retained for ten (10) years following the
final decision by the CONTRACTOR, HSD/MAD, judicial appeal, or closure of a
file, whichever occurs later.

  (2)   The CONTRACTOR shall have procedures for assuring that files contain
sufficient information to identify the Grievance and Appeal, the date it was
received, the nature of the Grievance and/or Appeal, all correspondence between
the CONTRACTOR and the Member, the date the Grievance and/or Appeal is resolved,
the resolution, and notices of final decision to the Member and all other
pertinent information.

  (3)   Documentation regarding the grievance shall be made available to the
Member, if requested.

  (H)   Reporting

  (1)   The CONTRACTOR shall provide information requested or required by the
State or CMS.

  (2)   The CONTRACTOR shall provide the State monthly reporting of all provider
and Member Grievances, Appeals, and Fair Hearings utilizing the State provided
reporting templates and Grievance codes. The CONTRACTOR shall provide a monthly
report to the State of the analysis of all provider and Member Grievances,
Appeals, and Fair Hearings received from or about Members, by the CONTRACTOR or
its subcontractors, during the quarter. The analysis will include the
identification of any indications of trends as well as any interventions taken
to address those trends. This reporting will adhere to the timelines and
procedures set forth in the Reporting Matrix, Appendix B.

  (I)   Provider Grievance and Appeals         The CONTRACTOR shall establish
and maintain written policies and procedures for the filing of provider
grievances and appeals. A provider shall have the right to file a grievance or
an appeal with the CONTRACTOR. Provider grievances or appeals shall be resolved
within thirty (30) calendar days. If the provider grievance or appeal is not
resolved within thirty (30) calendar

68



--------------------------------------------------------------------------------



 



      days, the CONTRACTOR shall request a fourteen (14) day extension from the
provider. If the provider requests the extension, the extension shall be
approved by the CONTRACTOR. A provider shall have the right to file an appeal
with the CONTRACTOR regarding provider payment issues and/or utilization
management decisions.

3.11   FIDUCIARY RESPONSIBILITIES

  (A)   Financial Viability

  (1)   Net Worth. The CONTRACTOR shall, at all times, be in compliance with the
net worth requirements set for in the New Mexico Insurance Code, NMSA 1978,
§§59A-1-1, et seq.

  (2)   Working Capital Requirements. The CONTRACTOR must demonstrate and
maintain working capital as specified below. For purposes of this Agreement,
working capital is defined as current assets minus current liabilities.
Throughout the terms of this Agreement, the CONTRACTOR must maintain a positive
working capital, subject to the following conditions:

  (a)   If a CONTRACTOR’s working capital falls below zero, the CONTRACTOR must
submit a written plan to reestablish a positive working capital balance for
approval by the State.

  (b)   The State may take any action they deem appropriate, including
termination of this Agreement, if the CONTRACTOR:

  (i)   does not propose a plan to reestablish a positive working-capital
balance within a reasonable period of time;

  (ii)   violates a corrective action plan; or

  (iii)   the State determines that the negative working capital cannot be
corrected within a reasonable time.

  (B)   Financial Stability

  (1)   Financial Stability Plan. Throughout the term of this Agreement, the
CONTRACTOR must:

  (a)   comply with and is subject to all applicable state and federal laws and
regulations including those regarding solvency and risk standards. In addition
to the requirements imposed by state and federal law, the CONTRACTOR shall be
required to meet specific Medicaid financial requirements and to present to the
State or its agent, any information and records deemed necessary to determine
its financial condition. The response to requests for information and records
shall be delivered to the State, at not cost to the State, in a reasonable time
from the date of the request or as specified herein;     (b)   remain
financially stable;

69



--------------------------------------------------------------------------------



 



  (c)   immediately notify the State when the CONTRACTOR has reason to consider
insolvency or otherwise has reason to believe it or any subcontractor is other
than financially sound and stable, or when financial difficulties are
significant enough for the Chief Executive Officer or Chief Financial Officer to
notify the CONTRACTOR’s board of the potential for insolvency; and

  (d)   procure and maintain such insurance as is required by current applicable
state and federal law and regulations. Such insurance shall include, but is not
limited to, the following:

  (i)   Liability insurance for loss, damage, or injury (including death) of
third parties arising from acts or omissions on the part of the CONTRACTOR, its
agents and employees;     (ii)   Workers’ compensation;     (iii)   Unemployment
insurance;     (iv)   Reinsurance, unless waived by the State pursuant to
Article 3.11(B);

  (v)   Automobile insurance to the extent applicable to the CONTRACTOR’s
operations; and

  (vi)   Health insurance for employees as further set forth in Article 39.

  (2)   Insolvency Reserve Requirement

  (a)   The CONTRACTOR shall maintain a reserve account to ensure that the
provisions of Covered Services to Members are not at risk in the event of the
CONTRACTOR’s insolvency. The CONTRACTOR shall comply with all state and federal
laws and regulations regarding solvency, risk, and audit and accounting
standards.

  (b)   Per Member Cash Reserve. The CONTRACTOR shall deposit an amount equal to
three percent (3%) of the monthly capitated payments per Member into a reserve
account with an independent trustee during each month of the first year of this
Agreement. The CONTRACTOR shall maintain this cash reserve for the duration of
this Agreement. The State shall adjust this cash reserve requirement annually,
as needed, based on the number of CONTRACTOR’s Members. The cash reserve account
may be accessed solely for payment for Covered Services to the CONTRACTOR’s
Members in the event that CONTRACTOR becomes insolvent. Money in the cash
reserve account remains the property of the CONTRACTOR, including any interest
earned. The CONTRACTOR shall be permitted to invest its cash reserves with the
State’s approval and consistent with the Division of Insurance regulations and
guidelines.

  (c)   The CONTRACTOR may satisfy all or part of the Insolvency Reserve
Requirement in Section 3.11(B)(2)(b) in writing with evidence of adequate
protection through any combination of the following that are approved by the

70



--------------------------------------------------------------------------------



 



      State: net worth of the CONTRACTOR (exclusive of any restricted cash
reserve); performance guarantee; insolvency insurance; irrevocable letter of
credit; surety bond; and/or a formal written guarantee from the CONTRACTOR’s
parent organization. At least fifty percent (50%) of the total Insolvency
Reserve must be in restricted cash reserves.

  (3)   Fidelity Bond Requirements. The CONTRATOR shall maintain in force a
fidelity bond in the amount specified under the Insurance Code, NMSA 1978,
§§59A-1-1, et seq.

  (C)   Other Financial Requirements

  (1)   Auditing and Financial Requirements. The CONTRACTOR must:

  (a)   ensure that an independent financial audit of the CONTACTOR is performed
annually. This audit must comply with the following requirements:

  (i)   provide the State with the CONTRACTOR’s most recent audited financial
statements; and

  (ii)   provide an independent auditor’s report on the processing of the
transactions.

  (b)   submit on an annual basis after each audit a representation letter
signed by the CONTRACTOR’s Chief Financial Officer and its independent auditor
certifying that its organization is in sound financial condition and that all
issues have been fully disclosed;

  (c)   immediately notify the State of any material negative change in the
CONTRACTOR’s financial status that could render the CONTRACTOR unable to comply
with any requirement of this Agreement, or that is significant enough for the
Chief Executive Officer or Chief Financial Officer to notify its Board of the
potential for insolvency;

  (d)   notify the State in writing of any default of its obligations under this
Agreement, or any default by a parent corporation on any financial obligation to
a third party that could in any way affect the CONTRACTOR’s ability to satisfy
its payment or performance obligations under this Agreement;

  (e)   advise the State no later than thirty (30) calendar days prior to
execution of any significant organizational changes, new contracts, or business
ventures, being contemplated by the CONTRACTOR that may negatively impact the
CONTRACTOR’s ability to perform under this Agreement; and

  (f)   refrain from investing funds in, or loaning funds to, any organization
in which a director or principal officer of the CONTRACTOR has an interest.

  (2)   Inspection and Audit for Solvency Requirements. The CONTRACTOR shall
meet all requirements for licensure within the State with respect to inspection
and auditing of financial records. The CONTRACTOR shall also cooperate with the
State or its designee, and provide all financial records required by the State
or its designee so that

71



--------------------------------------------------------------------------------



 



      they may inspect and audit the CONTRACTOR’s financial records at least
annually or at the State’s discretion.

  (3)   Third-Party Liability. THE CONTRACTOR is responsible for identification
of third-party coverage of Members and coordination of benefits with applicable
third-parties, including Medicare. The CONTRACTOR shall inform the State of any
Member who has other health care coverage. The CONTRACTOR shall provide
documentation to the State enabling the State to pursue its rights under state
and federal law and regulations. Documentation includes payment information on
enrolled Members as requested by the State, to be delivered within twenty
(20) business days from receipt of the request. Other documentation to be
provided by the CONTRACTOR includes a quarterly listing of potential accident
and personal injury cases that are known or should have been known to the
CONTRACTOR. The CONTRACTOR has the sole right of subrogation, for twelve
(12) months from the initial date of service to a Member, to initiate recovery
or attempt to recover any third-party resources available to Members.        
The CONTRACTOR and the State shall jointly develop and agree upon a reporting
format to carry out the requirements of this Section. However, if the agreed
upon format cannot be developed, the State retains the right to make a final
determination of the reporting format.

  (4)   Timely Payments. The CONTRACTOR shall make timely payments to both its
Network Providers and Non-Network Providers as follows:

  (a)   The CONTRACTOR shall promptly pay for all covered emergency services,
including Medically Necessary testing to determine if a medical emergency
exists, that are furnished by Non-Network Providers. This includes all covered
emergency services provided by a nonparticipating provider, including those when
the time required to reach the CONTRACTOR’s facilities or the facilities of a
provider with which the CONTRACTOR has contracted, would mean risk of permanent
damage to the Member’s health. The CONTRACTOR shall pay at least the HSD/MAD
fee-for-service rates for services provided to Members unless otherwise
negotiated with a provider.

  (b)   The CONTRACTOR shall pay ninety percent (90%) of all Clean Claims from
practitioners who are in individual or group practice or who practice in shared
health facilities within thirty (30) calendar days of date of receipt, and shall
pay ninety-nine percent (99%) of all such Clean Claims within ninety
(90) calendar days of receipt. The CONTRACTOR must abide by the following
specifications: the date of receipt is the date the CONTRACTOR receives the
claim as indicated by its date stamp on the claims; and the date of payment is
the date of the check of other form of payment.

  (c)   The CONTRACTOR shall submit monthly Clean Claim timeliness reporting as
required by the State.

  (d)   Consistent with the requirements of HSD/MAD Program Manual, which
applies to Clean Claims submitted electronically, and New Mexico law and
regulations, the CONTRACTOR shall pay interest at the rate of one and one-half
percent (1 1/2%) a month on:

72



--------------------------------------------------------------------------------



 



  (i)   the amount of a Clean Claim electronically submitted by a Network
Provider and not paid within thirty (30) calendar days of date of receipt; and

  (ii)   the amount of a Clean Claim manually submitted by a Network Provider
and not paid within forty-five (45) calendar days of date of receipt.    
Interest payments shall accrue and begin on the 31st day for electronic
submissions and the 46th day for manual submissions.

  (e)   At the inception of this Agreement, the CONTRACTOR shall provide the
State with its proposed turn-around time for processing Clean Claims, such
turn-around time shall meet or exceed the turnaround times identified in
subsection (b) above except that for claims from day activity providers,
assisted living providers, and home care agencies including PCO and D&E waiver
providers such turnaround times shall be ninety-five percent (95%) of claims
within a time period of no greater than fourteen (14) calendar days and
ninety-nine percent (99%) of clams within a time period of no greater than
twenty-one (21) calendar days, provided that such claims meet the definition of
Clean Claims, are submitted electronically and meet all HIPAA transaction
standards. Based on this information, the State shall prepare a Letter of
Direction (LOD) setting forth acceptable turn-around times for processing Clean
Claims and payment to these specified providers. Failure to comply with prompt
payment standards identified in subsection (b) above is subject to State
Sanctions outlined in this Agreement. Interest payments on claims will accrue in
accordance with subsection (d) above

  (D)   Other Fiduciary Requirements         Special contract provisions as
required by 42 C.F.R. §438.6(c)(5), relating to reinsurance, stop-loss limits or
other risk-sharing methodologies must be computed on an actuarially sound basis.
    (E)   Reinsurance         The CONTRACTOR shall have and maintain a minimum
of one million dollars ($1,000,000.00) in reinsurance protection against
financial loss due to outlier (catastrophic) cases or maintain self-insurance
acceptable to the State. The CONTRACTOR shall submit to the State such
documentation as is necessary to prove the existence of this protection, which
may include policies and procedures of reinsurance. Information provided to the
State on the CONTRACTOR’s reinsurance must be computed on an actuarially sound
basis. The CONTRACTOR may request that the State remove this requirement by
providing sufficient documentation to the State that the CONTRACTOR has adequate
protection against financial loss due to outlier (catastrophic) cases. The State
shall review such documentation and at is discretion, deem this requirement to
be met.     (F)   Financial Reporting         The CONTRACTOR shall provide to
the State financial reports in accordance with the schedule, definitions,
format, assumptions, and other specifications required by the State, including
those financial reports described in Appendix B.

73



--------------------------------------------------------------------------------



 



3.12   PROGRAM INTEGRITY       The CONTRACTOR shall:

  (A)   have written policies and procedures to address prevention, detection,
preliminary investigation, and reporting of potential and actual Medicaid fraud
and abuse that articulate the CONTRACTOR’s commitment to comply with all state
and federal standards. The policies and procedures shall address how
coordination with DOH will occur in the case of fraud and abuse in nursing
facilities;

  (B)   have a comprehensive internal program that includes the designation of a
compliance officer ands a compliance committee that are accountable to senior
management to prevent, detect, preliminarily investigate and report potential
and actual program violations to help recover funds misspent due to fraudulent
actions while enforcing standards through well-publicized disciplinary
guidelines;

  (C)   have an effective training and education program for the compliance
officer and the CONTRACTOR’s employees and have specific controls for
prevention, such as claim edits, post processing, review of claims, provider
profiling and credentialing, prior authorizations, utilization/quality
management and relevant provisions in the CONTRACTOR’s contracts with its
Network Providers and subcontractors;

  (D)   cooperate with the Medicaid Fraud Control Unit (MFCU), DOH, DEA, FBI and
other investigatory agencies;

  (E)   comply with the CMS Medicaid Integrity Program and the Deficit Reduction
Act of 2005;

  (F)   establish effective lines of communication between the compliance
officer and the CONTRACTOR’s employees to facilitate the oversight of systems
that can monitor service utilization and encounters for fraud and abuse and have
a provision for a prompt response to detected offenses, and for the development
of corrective action initiatives relating to the CONTRACTOR’s contract. The
CONTRACTOR shall demonstrate how coordination with DOH will occur as related to
the monitoring of nursing facilities;

  (G)   immediately report to the State any activity giving rise to a reasonable
suspicion of fraud and abuse, including aberrant utilization derived from
provider profiling. The CONTRACTOR shall promptly conduct a preliminary
investigation and report the results of the investigation to the State. A formal
investigation shall not be conducted by the CONTRACTOR but the full cooperation
of the CONTRACTOR as mutually agreed to in writing between the parties during
the formal investigation will be required; and

  (H)   send to the State as required, the names of all providers identified
with aberrant utilization according to provider profiling the cause of the
aberrancy, and not use the CONTRACTOR’s determination as to whether questionable
patterns in provider profiles are acceptable or not, as a basis to withhold this
information from the State. As required in 42 C.F.R. §455.17, the CONTRACTOR
shall report to the State:

  (a)   the number of complaints of fraud and abuse made that warranted
preliminary investigation; and

74



--------------------------------------------------------------------------------



 



  (b)   for each complaint which warrants investigation, supply the: (1) name
and ID number; (2) source of complaint; (3) type of provider; (4) nature of
complaint; (5) approximate dollars involved; and (6) legal and administrative
disposition of the case.

  (I)   The CONTRACTOR and all its subcontractors shall:

  (a)   establish written policies and for all their employees, agents, or
contractors; provide detailed information regarding the New Mexico Medicaid
False Claims Act, NMSA 1978, §§27-14-1, et seq.; and the Federal False Claims
Act established under sections 3729 through 3733 of title 31, United States
Code; administrative remedies for false claims and statement established under
chapter 38 of Title 31, United States Code, including but not limited to,
preventing and detecting fraud, waste, and abuse in Federal health care programs
(as defined in Section 1128B(f) of the Social Security Act);

  (b)   include as part of such written policies, detailed provisions regarding
the entity’s policies and procedures for detecting and preventing fraud, waste,
and abuse, and

  (c)   include in any employee handbook, a specific discussion of the laws
described in subparagraph (a), the rights of employees to be protected as
whistleblowers, and the CONTRACTOR’s or subcontractor’s policies and procedures
for detecting and preventing fraud, waste, and abuse.

  (d)   The State, at its sole discretion, may exempt the CONTRACTOR from the
requirements set forth in this section; however, the State shall not exclude a
CONTRACTOR or subcontractor that receives at least $5,000,000 in annual payments
from the State.     (e)   The following definitions apply to this section:

  (i)   an “employee” includes any officer or employee of the CONTRACTOR;

  (ii)   a “subcontractor” or “vendor” includes any agent or person which or
who, on behalf of the CONTRACTOR, furnishes, or otherwise authorizes the
furnishing of Medicaid or other health care program items or services, performs
billing or coding functions or is involved in monitoring of health care provided
by the provider.

3.13   SYSTEM REQUIREMENTS

  (A)   General Requirements         The CONTRACTOR’s Management Information
System (MIS) shall be capable of accepting, processing, maintaining, and
reporting specific information necessary to the administration of the CLTS
program by a date specified by the State to be no later than one (1) month prior
to program implementation. The CONTRACTOR is required to use the file layouts
and data requirements included in the MCO/CSP Systems Manual, along with any
HIPAA requirements and implementation and companion guides. The CONTRACTOR will
work with the State to implement the HIPAA standard x12 transaction formats (834
and 820/835).

  (B)   System Hardware, Software and Information Systems Requirements

75



--------------------------------------------------------------------------------



 



      The CONTRACTOR is required to maintain system hardware, software, and
information systems (IS) resources sufficient to provide the capacity to:

  (1)   accept, transmit, maintain, and store electronic data and enrollment
roster files;

  (2)   accept, process, maintain, and report specific information necessary to
CLTS program administration and other contracted service arrangements, including
but not limited to, data pertaining to providers, Members, claims, encounters,
grievance and appeals, disenrollment for other than loss of Medicaid eligibility
and HEDIS and other quality measures; comply with the most current federal
standards for encryption of any data that is transmitted via the internet by the
CONTRACTOR or its subcontractors.

  (3)   conduct automated claims processing in current HIPAA compliant formats;

  (4)   accept and maintain at least a ten (10) digit Member identification
number to be used for all communication to the State and is cross-walked to the
CONTRACTOR’s assigned universal Member number, and which is used by the Member
and Providers for identification, eligibility verification, and claims
adjudication by the CONTRACTOR and all subcontractors;

  (5)   estimate the number of records to be received from providers and
subcontractors; monitor and transmit electronic encounter data to the State
according to encounter data submission standards, in order to monitor the
completeness of the data being received and to detect providers or
subcontractors who are transmitting partial or no records;

  (6)   disseminate electronically enrollment information to Network Providers
and subcontractors/vendors within twenty-four (24) hours of receipt of
information or, at a minimum, ensure that current eligibility information is
available to Network Providers for eligibility verification within twenty-four
(24) hours of receiving this information, via a website, automated voice
response system, or other means. Network Providers must be able to verify
eligibility on weekends, holidays, and after normal business hours;

  (7)   maintain a website for dispersing information to Network Providers and
Members, and be able to receive comments electronically and respond when
appropriate, including responding to practitioner e-prescribing transactions for
eligibility and formulary information;     (8)   transmit data electronically
over a web-based FTP server;

  (9)   receive data elements associated with identifying Members who are
receiving ongoing Covered Services under fee-for-service Medicaid or from
another MCO and using, where possible, the formats that the State uses to
transmit similar information to an MCO;

  (10)   transmit to the State or another MCO data elements associated with its
Members who have been receiving ongoing Covered Services within its organization
or under another contractual arrangement;

  (11)   have an automatic access system for Network Providers to obtain Member
enrollment information. Address the cross-reference capability of the system to
the Member’s ten-

76



--------------------------------------------------------------------------------



 



      digit identification number designated by the State to the Member’s social
security number, and the Member’s most current category of eligibility; and    
(12)   maintain a system backup and recovery plan.

  (C)   Provider Network Information Requirements         The CONTRACTOR’s
provider network capabilities shall include, but not be limited, to:

  (1)   maintaining complete provider information for all Network Providers with
the CONTRACTOR and its subcontractors and any other non-Network Providers who
have provided services to date, including the provider’s Medicare number for
processing Medicare crossover claims;

  (2)   transmitting an initial Provider Network File, if the CONTRACTOR has not
previously submitted a Provider Network File to HSD/MAD and on an ongoing basis,
which must be sent along with encounter files, to include new Network Providers,
new non-Network servicing providers, changes to existing providers and
termination of provider status including provider type and specialties assigned
according to HSD/MAD criteria and definitions;

  (3)   providing a complete and accurate designation of each Network Provider
according to data elements and definitions included in the MCO/CSP Systems
Manual, including assignment of unique provider numbers to each type of
certification the provider organization has, according to national standards
(National Provider Identifier (NPI));

  (4)   providing automated access to Members and providers of a Member’s PCP
assignment;

  (5)   using the NPI to identify health care providers and send a separate
provider network file record for each unique combination of NPI, provider type,
and ZIP code;

  (6)   sending the tax ID (FEIN or SSN) for all providers and, for atypical
providers, send a separate network file record for each unique combination of
FEIN/SSN, provider type, and ZIP code;

  (7)   ensuring that the provider type file contains no duplicate combinations
of NPI or FEIN/SSN, provider type, and ZIP code; and

  (8)   determining and reporting both billing and servicing provider types and
specialties according to Medicaid provider type and specialty codes which are
based on the provider’s licensure/certification and not the service that the
provider is rendering.

  (D)   Claims Processing Requirements         The CONTRACTOR and any of its
Network Providers or subcontractors paying their own claims are required to
maintain claims processing capabilities to include, but are not limited to:

  (1)   accepting NPI and HIPAA-compliant formats for electronic claims
submission;

77



--------------------------------------------------------------------------------



 



  (2)   accepting crossover claims from the COBA contractor via COBA files
provided by the State’s Translator;     (3)   assigning unique identifiers for
all claims received from providers;

  (4)   standardizing protocol for the transfer of claims information between
the CONTRACTOR and its Network Providers and subcontractors, audit trail
activities, and the communication of data transfer tools and dates;

  (5)   date stamping all claims in a manner that will allow determination of
the calendar date of receipt;     (6)   meeting both federal and state standards
for processing claims;     (7)   generating remittance advice to providers;

  (8)   participating on a committee with the State to discuss and coordinate
systems-related issues;

  (9)   accepting from Network Providers and subcontractors only national
HIPAA-compliant standard codes;

  (10)   editing claims to ensure that services being billed are provided by
providers licensed to render these services, that services are appropriate in
scope and amount, that Members are eligible to receive the service, and that
services are billed in a manner consistent with national coding criteria (e.g.,
discharge type of bill includes discharge date, rendering provider is always
identified for facility and group practices, services provided in any
inpatient/residential setting are coded with an inpatient type of bill, etc.);

  (11)   developing and maintaining a HIPAA-compliant electronic billing systems
for all providers submitting bills directly to the CONTRACTOR and requiring all
subcontractor benefit managers to meet the same standards; and

  (12)   using the Third Party Liability (TPL) file and the Medicare information
provided on a monthly basis by HSD/MAD to coordinate benefits with other payers.

  (E)   Member Information Requirements         The CONTRACTOR’s Member
information requirements shall include, but are not limited to,

  (1)   accepting, maintaining, and transmitting all required Member
information;

  (2)   generating Member information to Network Providers within twenty-four
(24) hours of receipt of the enrollment roster from HSD/MAD. The CONTRACTOR must
ensure that current eligibility information is available to subcontractors for
eligibility verification on weekends and holidays;

  (3)   assigning as the key Medicaid client ID number, the RECIP-MCD-CARD-ID-NO
that is sent on the Enrollment Roster file, but accepting and using all four
(4) occurrences of the Medicaid client ID number sent to the CONTRACTOR on the
Enrollment Roster file for

78



--------------------------------------------------------------------------------



 



      identification, eligibility verification and claims adjudication by the
CONTRACTOR or any subcapitated contractors that pay claims. These numbers will
be cross-referenced to the Member’s social security number and any internal
number used in the CONTRACTOR’s system to identify Members;

  (4)   meeting federal CMS and HIPAA standards for release of Member
information, such requirement applying to all Network Providers and
subcontractors. Standards are specified in the Medicaid Systems Manual and 42
C.F.R. §431.306(b);

  (5)   tracking changes in the Member’s category of eligibility to ensure
appropriate services are covered and appropriate application of co-payments;    
(6)   maintaining accurate Member eligibility and demographic data;

  (7)   providing automated access to Network Providers regarding Member
eligibility. Automated Voice response systems, electronic verifications systems,
and the use of swipe cards or smart cards would all be considered automated
access. It is expected that the information would always be current, or if the
information is out of date, that the information still be honored because the
error would originate with the CONTRACTOR; and

  (8)   transmitting an electronic interface file to HSD/MAD monthly no later
than the 15th of the month to communicate the setting of care (nursing facility,
PCO, and 1915(c) waiver) and Provider ID for Members with NF Level of Care.

  (F)   Encounter and Network Provider Reporting Requirements         CMS
requires that encounter data be used for rate-setting purposes and for reporting
cost neutrality for services rendered under the 1915(C) waiver. Encounter data
will also be used to determine compliance with performance measures and other
requirements found in this Agreement, as appropriate. Therefore, submission of
accurate and complete encounter data is a mandatory requirement.         HSD/MAD
maintains oversight responsibility for evaluating and monitoring the volume,
timeliness, and quality of encounter data submitted by the CONTRACTOR. If the
CONTRACTOR elects to contract with a third party contractor to process and
submit encounter data, the CONTRACTOR remains responsible for the quality,
accuracy, and timeliness of the encounter data submitted to HSD/MAD. HSD/MAD
shall communicate directly with the CONTRACTOR any requirements and/or
deficiencies regarding quality, accuracy and timeliness of encounter data, and
not with the third party contractor. The CONTRACTOR shall submit encounter data
to HSD/MAD in accordance with the following:

  (1)   Encounter Submission Media. The CONTRACTOR shall provide encounter data
to HSD/MAD by electronic media, such as magnetic tape or direct file
transmission. Paper submission is not permitted.

  (2)   Encounter Submission Requirements. The CONTRACTOR shall meet the
requirements of NMAC 8.305.10 and NMAC 8.306.10, with noted exceptions as stated
in 3.13(F)(3).

79



--------------------------------------------------------------------------------



 



      The following Encounter and Network Provider File Submission and Reporting
capabilities shall include, but are not limited to,

  (3)   submitting to HSD/MAD fifty percent (50%) of the CONTRACTOR’s encounters
within sixty (60) days of the date of service, at least seventy percent (70%) of
its encounters within ninety (90) days and a total of ninety percent (90%)
submitted within one hundred and twenty (120) days of the date of service,
according to the specifications included in the MCO/CSP Systems Manual
regardless of whether the encounter is from a subcontractor or sub-capitated
arrangement.

  (4)   submitting encounter files with no more than three percent (3%) error
rate; submit corrections to ninety percent (90%) of any encounters that are
denied by HSD/MAD within ten (10) business days of the notice of denial, with
one hundred percent (100%) of corrections made within thirty (30) calendar days;
    (5)   including the CONTRACTOR paid amount on each encounter submitted;

  (6)   submitting adjustments/voids to encounters that have previously been
accepted by HSD/MAD within thirty (30) days of the adjustment or voided claim by
the CONTRACTOR;

  (7)   having a written contractual requirement of its Network Providers and
subcontractors that pay their own claims to submit encounters to the CONTRACTOR
on a timely basis, which ensures that the CONTRACTOR can meet its timeline
requirements for encounter submissions;

  (8)   editing encounters prior to submission to prevent or decrease submission
of duplicate encounters, encounters from providers not on the CONTRACTOR’s
provider network file, and other types of encounter errors;

  (9)   having a formal monitoring and reporting system to reconcile submissions
and resubmission of encounter data between the CONTRACTOR and HSD/MAD to assure
timeliness of submissions, resubmissions and corrections and completeness of
data. The CONTRACTOR shall be required to report the status of its encounter
data submissions overall on a form developed by the State;

  (10)   complying with the most current federal standards for encryption of any
data that is transmitted via the internet (also applies to subcontractors). A
summary of the current CMS and HIPAA guidelines is included in the Medicaid
Systems Manual;

  (11)   complying with CMS standards for electronic transmission, security, and
privacy, as may be required by HIPAA (also applies to subcontractors);

  (12)   reporting all data noted as “required” in the HIPAA Implementation
Guide and HSD/MAD’s Encounter Companion Guide; and

  (13)   making necessary adjustments to the CONTRACTOR’s system capabilities in
order to submit both paid and denied encounters when HSD/MAD is capable of
accepting denied encounters.

80



--------------------------------------------------------------------------------



 



ARTICLE 4 — LIMITATION OF COST
In no event shall capitation fees or other payments provided for in this
Agreement exceed payment limits set forth in 42 C.F.R. §§447.361 and 447.362. In
no event shall the State pay twice for the provision of services.
ARTICLE 5 — HSD/MAD AND ALTSD RESPONSIBILITIES

5.1   The State shall:

  (A)   establish and maintain Medicaid eligibility information and transfer
eligibility and enrollment information to ensure appropriate enrollment in and
assignment to the CONTRACTOR. Eligibility and enrollment information shall
consist of the Member’s name and social security number, the Member’s address
and telephone number, the Member’s date of birth and gender, the availability of
third-party coverage and the Member’s rate category, the Member’s State assigned
identification number, and the Medicare number for dual eligibles, if known.
This information shall be transferred electronically. The CONTRACTOR shall have
the right to rely on eligibility and enrollment information transmitted by the
State. Either party shall notify the other of possible errors or problems as
soon as reasonably practicable;

  (B)   support implementation deadlines by providing technical information at
the required level of specificity in a timely fashion;

  (C)   compensate the CONTRACTOR as specified in Article 6 — Compensation and
Payment Reimbursement for CLTS;

  (D)   provide a mechanism for Fair Hearings to review denials and UM decisions
made by the CONTRACTOR;     (E)   monitor the effectiveness of the CONTRACTOR’s
Quality Assurance Program;     (F)   review the CONTRACTOR’s grievance files, as
necessary;

  (G)   establish requirements for review and make decisions concerning the
CONTRACTOR’s requests for disenrollment;

  (H)   determine the period of time within which a Member cannot be reenrolled
with a CONTRACTOR that successfully has required his/her disenrollment;

  (I)   provide potential Members and Members with specific information about
Covered Services, benefits, and MCOs from which to choose and Member enrollment;

  (J)   have the right to receive solvency and reinsurance information from the
CONTRACTOR, and to inspect the CONTRACTOR’s financial records as frequently as
possible, but at least annually;

  (K)   have the right to receive all information regarding third-party
liability from the CONTRACTOR so that it may pursue its rights under state and
federal laws and regulations and the State will provide the CONTRACTOR with
information it possesses regarding third-party liability relating to the
CONTRACTOR’s Members;

81



--------------------------------------------------------------------------------



 



  (L)   review the CONTRACTOR’s policies and procedures concerning Medicaid
fraud and abuse until they are deemed acceptable;     (M)   provide the content,
format, and schedule for the CONTRACTOR’s report submission;

  (N)   inspect, examine, and review the CONTRACTOR’s financial records as
necessary to ensure compliance with all applicable State and Federal laws and
regulations;

  (O)   monitor encounter data submitted by the CONTRACTOR and provide data
elements for reporting;

  (P)   provide the CONTRACTOR with specifications related to data reporting
requirements;

  (Q)   amend its fee-for-service and other provider agreements, or take such
other action as may be necessary to encourage health care providers paid by the
State to enter into contracts with the CONTRACTOR at the applicable Medicaid
reimbursement rate for the provider, absent other negotiated arrangements, and
encourage any Medicaid participating provider who is not contracted with the
CONTRACTOR to accept the applicable Medicaid reimbursement as payment in full
for Covered Services provided to a Member who is enrolled with the CONTRACTOR.
The applicable Medicaid reimbursement rate is defined to exclude
disproportionate share and medical education payments;

  (R)   establish maximum enrollment levels to ensure that all MCOs maintain
statewide enrollment capacity;

  (S)   ensure that no requirement or specification established or provided by
the State under this Agreement conflicts with the requirements or specifications
established pursuant to HIPAA and is regulations; and

  (T)   cooperate with the CONTRACTOR in the CONTRACTOR’s efforts to achieve
compliance with HIPAA requirements. The CONTRACTOR shall be held harmless for
implementation delays when the CONTRACTOR is not responsible for the cause of
the delay.

5.2   The State and/or its fiscal agent shall implement electronic data
standards for transactions related to managed health care. In the event that the
State and/or its fiscal agent requests that the CONTRACTOR or its subcontractors
deviate from or provide information called for in required and optional fields
included in the standard transaction code sets established under HIPAA, such
request shall be made by amendment to this Agreement.

5.3   Performance by the CONTRACTOR shall not be contingent upon time
availability of State personnel or resources with the exception of specific
responsibilities stated in the RFP and the normal cooperation that can be
expected under this Agreement. The CONTRACTOR’s access to State personnel shall
be granted as freely as possible. However, the competency/sufficiency of HSD/MAD
or ALTSD staff shall not be a reason for relieving the CONTRACTOR of any
responsibility for failing to meet required deadlines or producing unacceptable
deliverables. To the extent the CONTRACTOR is unable to perform any obligation
or meet any deadline under this Agreement because of the failure of the State to
perform its specific responsibilities under this Agreement, the CONTRACTOR’s
performance shall be excused or delayed, as appropriate. The CONTRACTOR shall
provide the State with written notice as soon as possible, but in no event later
than the expiration of any deadline or date for performance, that

82



--------------------------------------------------------------------------------



 



    identifies the specific responsibility that the State has failed to meet, as
well as the reason that the State’s failure impacts the CONTRACTOR’s ability to
meet its performance obligations under this Agreement.

5.4   Upon becoming aware of any claim or information that may have an impact on
the CONTRACTOR or the services to be performed by the CONTRACTOR under this
Agreement, the State shall promptly provide the CONTRACTOR with written notice
of such claim or information.

ARTICLE 6 — PAYMENT AND FINANCIAL PROVISIONS

6.1   General Financial Provisions

  (A)   The State shall pay to the CONTRACTOR in full payment for services
satisfactorily performed pursuant to the Scope of Work an amount, including all
applicable taxes and expenses not to exceed                      for SFY09.

  (B)   Capitation Rates. The State will make payments to the CONTRACTOR for the
CLTS Benefit Package provided under this Agreement that are properly delivered
to eligible Members in accordance with and subject to all applicable federal and
state laws, regulations, rules, billing instructions, bulletins, as amended, and
in accordance with the payment and financial provisions in this Article 6 and
the Capitation Rates contained in the attached schedule.

  (1)   The State shall meet with the CONTRACTOR annually to explain the
Capitation Rates offered by the State.

  (2)   The Capitation Rates developed, discussed and negotiated between the
State and the CONTRACTOR are considered confidential.

  (3)   On an annual basis, the State shall incorporate by amendment the
Capitation Rates by Cohort into the Agreement as provided on the attached
schedule; provided, however, that the State may, subject to notification to the
CONTRACTOR, amend the Capitation Rates by Cohort and/or add additional Cohorts
at such other times as may be necessary to reflect changes in federal or state
law, including but not limited to those relating to eligibility, Covered
Services, or copayments.

  (C)   Financial Risk. The CONTRACTOR shall assume full financial risk for all
medical and administrative expenditures for all Medicaid benefits provided to
the applicable Cohort Members State Fiscal Year 2009 and for any and all costs
incurred by the CONTRACTOR in excess of the capitation payments. Interest
generated through investment of funds paid to the CONTRACTOR pursuant to this
Agreement shall be considered as revenue earned by the CONTRACTOR.

  (D)   Quarterly Payments. The State will make quarterly payments to the
CONTRACTOR in accordance with the rates of payments set forth herein for
services rendered to Native Americans Members at IHS or Tribal 638 facilities in
accordance with and subject to all applicable federal and state laws,
regulations, rules, billing instructions, and bulletins, as amended. The amount
of such quarterly payments will be determined through the submission by the
CONTRACTOR of data that documents the expenses in a format specified by the
State.

  (E)   Capitation Rates for Future Contract Years. The Capitation Rates awarded
with this RFP shall be effective for the time period shown on the attached rate
sheet. The State will establish the rate for any and all future years under this
Agreement based on the experience of year one (1) and

83



--------------------------------------------------------------------------------



 



      other changes, including changes in the Scope of Work, new or amended
federal or state laws or regulations, and adequate and sufficient funding.

  (F)   Failure to Agree upon Capitation Rates. If the CONTRACTOR and the State
fail to agree upon Capitation Rates at any time during the term of this
Agreement, the CONTRACTOR shall have the option to terminate this Agreement or
to agree to the final Capitation Rates proposed by the State within thirty
(30) calendar days of receipt of the proposed amendment. If the CONTRACTOR
terminates this Agreement, the CONTRACTOR shall be obligated to continue to
provide Covered Services to Members, until such time as all Members are
disenrolled from the CONTRACTOR’s plan but in no event longer than one-hundred
eighty (180) days. The State reserves the right to adjust the contracted
Capitation Rate(s) in an actuarially sound manner in order to account for
changes in the factors from which those rates were established. The CONTRACTOR
shall accept the current Capitation Rates set forth in this Agreement, as
adjusted by the State in an actuarially sound manner as necessary to account for
changes in eligibility, CLTS Benefit Package, adequate and sufficient funding,
as payment in full for the Covered Services delivered to Members during a
transition.

  (G)   Performance Incentives and Sanctions. The State may provide incentives
to the CONTRACTOR that receives exceptional grading during the procurement
process and for ongoing performance under the Agreement for quality assurance
standards, performance indicators, enrollment processing, fiscal solvency,
access standards, encounter data submission, reporting requirements, Third Party
Liability collections and marketing plan requirements as determined by the State
by automatically assigning a greater number of Members to the CONTRACTOR
determined by the State to warrant greater assignments of such Medicaid
recipients. The State shall determine whether the CONTRACTOR has met, exceeded,
or fallen below any and all such performance standards and shall provide the
CONTRACTOR with written notice of such determinations. The CONTRACTOR shall be
entitled to review the data resulting in such determination and shall respond
within thirty (30) calendar days with any errors found. The CONTRACTOR may
initiate negotiations to correct the errors. Any resulting negotiations and
modifications shall be limited to correction of such errors, and shall not
subject the entire Agreement to be reopened as provided for in this Agreement.
If the CONTRACTOR does not request the State to open discussions regarding error
corections, within forty-five (45) calendar days from the date of notice from
the State, the incentives or sanctions may be implemented. The CONTRACTOR shall
be entitled to dispute resolution under Article 15 for such incentives or
sanctions.

  (H)   Taxing Authority. To the extent, if any, it is determined by the
appropriate taxing authority that performance of this Agreement by the
COINTRACTOR is subject to taxation, the amounts paid by the State to the
CONTRACTOR under this Agreement include such tax(es) and no additional amount
shall be due by the State. Therefore, the amount paid by the State shall include
all taxes that may be due and owing by the CONTRACTOR. The CONTRACTOR is
responsible for reporting and remitting all applicable taxes to the appropriate
taxing agency.

  (I)   Funding and Approval. The parties to this Agreement understand and agree
that the compensation and payment reimbursement for managed care is dependent
upon federal and state funding and regulatory approvals. The parties further
understand that program changes affecting the rate of compensation for CLTS are
likely to occur during the term of this Agreement and further agree to the
following if such program changes are implemented by the State during the term
of this Agreement:

84



--------------------------------------------------------------------------------



 



  (1)   In the event that the State initiates a programmatic change affecting
compensation and payment reimbursement for CLTS, the State shall, prior to
initiating any such change, provide the CONTRACTOR with as much notice as is
possible, given the circumstance, of the contemplated change and the effect it
will have on compensation and payment reimbursement.

  (2)   Upon notice of a (i) proposed program change; (ii) a change in
government costs, taxes, or fees; or (iii) a benefit modification, e.g., a
change or a final judicial decision affecting reimbursement rates, the
CONTRACTOR may initiate negotiations for a modification of this Agreement
concerning changes in compensation and payment reimbursement. Such programmatic
changes and any resulting negotiations and modifications shall be limited to the
change in compensation and payment reimbursement for CLTS Program changes, and
shall not subject the entire Agreement to being reopened as provided for in this
Agreement.

  (3)   If the CONTRACTOR does not request the State to open discussions
regarding a modification of this Agreement concerning the change in compensation
and payment reimbursement for the CLTS Program changes within forty-five (45)
calendar days from the date of notice from the State, then the change shall be
implemented and become effective under the terms of this Agreement, subject to
the continued actuarial soundness of such rates.

  (J)   Treatment of Members. Members shall be held harmless against any
liability for debts of the CONTRACTOR that were incurred within the Agreement in
providing the CLTS benefit package to the Member, excluding any Member’s
liability for copayments or Member’s liability for overpayment resulting from
benefits paid pending the result of a Fair Hearing. The CONTRACTOR’s Network
Providers have no obligation to continue to see Members for treatment if the
Member fails to meet copayment obligations except in emergency situations.

6.2   Cohort Categories       The State will pay the CONTRACTOR, in accordance
with this Article by Cohorts for Members for CLTS Covered Services according to
Cohorts set forth in Appendix D.   6.3   Year-One Risk Adjustment to Capitation
Rates for NF LOC Members

  (A)   General Provisions

  (1)   For year one of this Agreement, the State may elect to risk adjust the
Capitation Rates for the mix of Members enrolled in the CONTRACTOR’s plan in the
NF LOC Cohorts across level of care (NF Resident, PCO, and 1915(c) waiver
service recipients). This provision will be a temporary feature of the CLTS
Program in the first year of the program and will be one-time only.

  (2)   If the State elects to implement this Section (Year-One Risk Adjustment
to Capitation Rates for NF LOC Members), it will be accomplished using the
methodology described in this Section. The State may elect to implement this
feature for one or all of the NF LOC Cohorts.

85



--------------------------------------------------------------------------------



 



  (3)   The State will make effective any adjustments to the Capitation Rates in
the seventh (7th) month of the CONTRACTOR’s receiving capitation payments for
Members. Any adjustments determined under the terms of this Section will remain
in effect until June 30, 2009, based upon actual and projected Membership.

  (4)   The State will risk adjust Capitation Rates for the NF LOC Cohorts based
upon Risk Adjustment Factors (RAFs), as calculated by the State’s actuaries from
the PMPMs for each of the NF LOC populations (NF Resident, PCO, and 1915(c)
waiver service recipients) that comprise the NF LOC Cohorts.

  (5)   The State will ensure that any and all adjustments to the Capitation
Rates for the NF LOC Cohorts meet the State’s test of budget neutrality through
the use of an algorithm to scale total Capitation Rate payments for year one
across both CONTRACTORS to previously-approved Capitation Rates by CMS. In order
to be budget neutral, the State shall recoup prior overpayments from one MCO and
adjust the other MCO’s Capitation Rates to reflect this recoupment.

  (6)   The State shall immediately notify the CONTRACTOR of its intent to
invoke the provisions set forth in Section 6.3, but no later November 30, 2008.

  (B)   Timing of Risk Adjusted Capitation Rates in Year One

  (1)   The Capitation Rates for the NF LOC Cohorts will not be risk adjusted
for dates-of-service from the initial enrollment date through the end of the
first geographic roll-out period set forth in Section 3.3(F)(7).

  (2)   For the months from January 1, 2009 through June 30, 2009, the
Capitation Rates will reflect a risk adjustment based on the methodology
described below.

  (C)   NF LOC Cohorts Year One Risk Adjusted Capitation Rates for Januaryl 1,
2009 - June 30, 2009. A “Risk Adjusted Capitation Rate” for the NF LOC Cohorts
will take effect in the final quarter of the first year of this Agreement. Based
upon the State’s calculations, this Risk-Adjusted Capitation Rate could be
higher, lower, or the same as the Capitation Rate paid to the CONTRACTOR for the
months prior to January 1, 2009.

  (D)   Risk Adjustment Factors. The State will use a Risk-Adjusted Factors
(RAFs) that are actuarially sound and reflect the relative cost differential in
PMPMs among Members of the NF LOC Cohorts, respectively, across NF LOC (NF
Resident, PCO, and 1915(c) waiver service recipients). These RAFs are as
follows:

CLTS RISK ADJUSTMENT FACTORS (RAFs)

                      Dual NF LOC   Medicaid-Only NF LOC   Cohort   NF LOC
Cohort
NF RAF
    1.23       1.23  
PCO RAF
    0.80       0.80  
1915(c) RAF
    0.80       0.80  

86



--------------------------------------------------------------------------------



 



  (E)   Mix of Members. Prior to the beginning of the final quarter of the first
year of this Agreement, the State will establish the total mix of Members for
the first year for NF LOC Cohorts. This data will be used to calculate the
Risk-Adjusted Capitation Rates for the period from January 1, 2009 through
June 30, 2009 under this Section.

  (1)   Cohort Mix A: First, the State will establish the mix of Members for the
period prior to January 1, 2009, based upon the actual mix of Members from the
initial enrollment date through the end of the first geographic roll-out period
set forth in Section 3.3(F)(7). This data will be compared to the estimated mix
of Members assumed when setting Capitation Rates paid to the CONTRACTOR for the
initial phase of the enrollment period of the first contract year (i.e., the mix
upon which the Capitation Rates from the initial enrollment month through the
end of the first geographic roll-out period set forth in Section 3.3(F)(7).

  (2)   Cohort Mix B: Second, the State will establish the mix of Members for
the period of January 1, 2009 through June 30, 2009, based upon the projected
mix of Members likely to enroll in the CONTRACTOR’s plan based upon the
experience to date and the total CLTS eligible Membership. This mix will be used
to set the Capitation Rates paid to the CONTRACTOR for the final three months of
the first contract year.

  (F)   The State will pay the CONTRACTOR the Risk Adjusted Capitation Rate for
dates-of-service January 1, 2009 through June 30, 2009 of the first contract
year.

  (G)   The State will calculate a “Risk Adjusted Capitation Rate” for each
Cohort in accordance with the following methodology:

  (1)   The State will establish a “Risk-Adjusted Capitation Rate” for each
Cohort based upon weighting two separate Capitation Rates (Capitation Rates A
and B) by the mix of the total Membership across time periods. That weighted
Capitation Rate shall be the new Capitation Rate paid to the CONTRACTOR for the
date-of-service period January 1, 2009 through June 30, 2009 of the first
contract year.

  (2)   Capitation Rate A. The State will establish a new Capitation Rate for
the initial period through the end of the first geographic roll-out period set
forth in Section 3.3(F)(7) by multiplying: (1) the sum of the products of
multiplying the mix of Members based upon Cohort Mix A by the Risk Adjustment
Factor for each NF LOC, by (2) the Capitation Rate for this initial period of
the first year (“Unadjusted Capitation Rate”)

    Capitation Rate A = [(% NF * NF Resident RAF) + (%PCO * PCO RAF) + (%1915(c)
recipients + 1915(c) RAF)] * Unadjusted Capitation Rate

  (3)   Capitation Rate B. The State will establish a new Capitation Rate for
the period beginning January 1, 2009 through June 30, 2009, by multiplying:
(1) the sum of the products of multiplying the mix of Members based upon Cohort
Mix B by the Risk Adjustment Factor for each NF LOC, by (2) the Capitation Rate
for the initial period (i.e., Unadjusted Capitation Rate).

    Capitation Rate B = [(% NF * NF Resident RAF) + (%PCO * PCO RAF) + (%1915(c)
recipients + 1915(c) RAF)] * Unadjusted Capitation Rate

87



--------------------------------------------------------------------------------



 



  (4)   Risk Adjusted Capitation Rate. The State will establish a Risk-Adjusted
Capitation Rate for the final quarter of the first year by weighing Capitation
Rates A and B for the relative mix of total member months between the initial
period and the projected final 6 months of the fiscal year.

    Risk Adjusted Capitation Rate = [(Capitation Rate A * %Cohort A Member
Months) + (Capitation Rate B * %Cohort B Member Months)}

  (H)   The State will ensure that the Risk Adjusted Capitation Rate for the
CONTRACTOR meets the test of budget neutrality as required by CMS. The State
reserves the right to downwardly adjust the results of the methodology to
establish Risk Adjusted Capitation Rates across the CONTRACTOR’s Cohorts through
the use of an algorithm specifically designed to ensure that any and all
adjustments to the Capitation Rates meet tests of budget neutrality as required
by CMS.

  (I)   The State’s execution of the risk methodology, as set forth in this
Section, is subject to approval by CMS to grant a risk adjustment to the
CONTRACTOR.

6.4   Payment Methodology

  (A)   Capitation Rate Development

  (1)   Actuarial Soundness. In determining Capitation Rates for all Cohorts, as
described in this Article, the State shall calculate Actuarially-Sound
Capitation Rates in accordance with all federal laws and regulations for which
the CONTRACTOR provides the CLTS benefits package. The State shall make payments
under capitated risk contracts, which are actuarially sound. Capitation Rates
shall be developed in accordance with generally accepted actuarial principles
and practices. Capitation Rates must be appropriate for the populations to be
covered, the Covered Services to be furnished under this Agreement and be
certified as meeting the foregoing requirements by actuaries. The actuaries must
meet the qualification standards established by the American Academy of
Actuaries and follow the practice standards established by the Actuarial
Standards Board. Accordingly, the State’s offer of all Capitation Rates referred
to in the attached schedule of this Agreement is contingent on both
certification by the State’s actuary for actuarial soundness and final approval
by CMS, prior to becoming effective for payment purposes. In the event such
certification of approval is not obtained for any of all Capitation Rates, the
State reserves the right to renegotiate or set these rates. The State’s decision
to renegotiate or set the rates under this provision is binding on the
CONTRACTOR.

  (2)   FQHCs. In determining the Capitation Rate for each Cohort, the State
shall include for the CLTS benefit package provided by FQHCs, the amount that
would be paid by the HSD/MAD for such services on a fee-for-service basis.

  (B)   Capitation Payment Process and Terms of Services

  (1)   Timing of Capitation Payments. The State will make capitation payments
to the CONTRACTOR on the first Friday of the enrollment month for all Members
enrolled in that month and for any retroactive enrollments being made.

88



--------------------------------------------------------------------------------



 



  (2)   A Member can change from one Cohort to another due to a change in
eligibility and status. Any change in the Member’s eligibility and status will
occasion a change in the Member’s Cohort for which the CONTRACTOR is paid. The
capitation payment to the CONTRACTOR will be based on the Member’s Cohort on the
first day of the month that the NF LOC application is submitted on behalf of the
Member. This may result in a retroactive capitation payment not to exceed six
(6) months.

  (3)   The State may recoup capitations paid previously for a Member if it is
determined that the Member was ineligible during that period or did not receive
the services in accordance with their service plan and assessed needs, or that
the Member moved out of a covered region, or expired.

  (4)   Monthly Capitation Amounts. The State shall pay the CONTRACTOR a monthly
capitation amount for the provision of the CLTS benefit package for all services
except for those rendered at IHS or Tribal 638 facilities.

  (5)   Payment Reconcilliations. The State shall have the discretion to recoup
capitation payments made by the State pursuant to the time periods governed by
this Agreement for the following circumstances:

  (a)   Member incorrectly enrolled with more than one MCO;

  (b)   Members who die prior to the Enrollment month for which payment was
made;

  (c)   Members whom the State later determines were not eligible for Medicaid
during the enrollment month for which payment was made;

  (d)   In the event of an error which causes payment(s) to the CONTRACTOR to be
issued by the State, the State shall recoup the full amount of the payment.
Interest shall accrue at the statutory rate on any amounts not paid and
determined to be due after the thirtieth (30th) day following the notice. Any
process that automates the recoupment procedures will be discussed in advance by
the State and the CONTRACTOR and documented in writing, prior to implementation
of this new process. The CONTRACTOR has the right to dispute any recoupment
action in accordance with this Agreement; and

  (e)   For individuals who were enrolled in more than one MCO, the MCO from
whom the capitation payment is recouped shall have the right to recoup incurred
expenses from the MCO who retains the capitation payments.

  (6)   Retroactive Payments for Members Reinstated

  (a)   If a Member loses eligibility for any reason and is reinstated as
eligible by the State before the end of the six (6) month period as described in
Section 3.3(J), the CONTRACTOR must accept a capitation payment, made
retroactively, for that month of eligibility and assume financial responsibility
for all Covered Services received by the Member. The CONTRACTOR shall be paid a
capitation rate at the appropriate cohort rate for any period of retroactive
coverage. Additionally, for any period of retroactive coverage where the
CONTRACTOR is responsible for services for which prior authorization and/or
utilization management policies

89



--------------------------------------------------------------------------------



 



      were unable to be enforced, payment to providers for Covered Services will
be made at the lesser of a negotiated rate or the Medicaid fee-for-service rate.

  (b)   The State must notify the CONTRACTOR of this retroactive capitation
payment by the last day of the month.

  (c)   If this notification if not made by the last day of the month, the
CONTRACTOR may choose to refuse the retro capitation.

6.5   Supplemental Payments for Services to Native Americans

  (A)   The State will pay the CONTRACTOR, on a quarterly basis, for the costs
of services of Native Americans provided at IHS and Tribal 638 facilities. This
payment shall be separate from the Capitation Rate process and be based upon the
State’s validation of data provided by the CONTRACTOR to the State.

  (B)   The payment that the State makes to the CONTRACTOR on a quarterly basis
shall represent the State’s calculation of the reimbursement owed to the
CONTRACTOR for payments made to the IHS or Tribal 638 facilities for those
services. Reimbursement for these services is not included in the determination
of Capitation Rates. If an IHS or Tribal 638 provider delivers services to the
CONTRACTOR’s Member who is Native American, the CONTRACTOR shall reimburse the
provider at the rate currently established for IHS facilities for federally
leased facilities by the Office of Management and Budget (OMB), or, if the OMB
rate does not apply, then the rate as developed by the State. OMB rates are
published annually in the federal register.

  (C)   The State shall make the first payment to the CONTRACTOR within six
(6) weeks of the receipt of the CONTRACTOR’s validation of services paid to IHS
or Tribal 638 facilities after the close of each quarter of providing services
to Native Americans under this Section.

  (D)   The CONTRACTOR shall submit a quarterly report to the State, including
claims data, in a format specified by the State within thirty (30) calendar days
of the end of the quarter of their payment for services provided to Native
Americans under this Section.

  (E)   The State shall make the final payment for the first contract year to
the CONTRACTOR after the second quarter of the following fiscal year, when
nearly all claims have been paid to prevent any under or over payment to the
CONTRACTOR based on the State’s calculation of reimbursement to the CONTRACTOR.

6.6   Administrative Costs

  (A)   Administrative Structure

  (1)   Ceiling on Administrative Spending. The State shall set a ceiling on
Administrative Spending under the terms of this Agreement. This ceiling shall be
negotiated by the parties and shall be set forth in the attached Rate Sheet.

  (2)   Report on Administrative Expenses. The CONTRACTOR will submit to the
State, within forty-five (45) calendar days of the end of the state fiscal year,
a report on all administrative expenses paid during the contract period. Such
data, including claims

90



--------------------------------------------------------------------------------



 



      data, shall be submitted in the format specified by the State to determine
if the ceiling on administrative expenses has been exceeded by the CONTRACTOR.

  (3)   Administrative Expenses. The following are the State’s designated
administrative expense functions:

  (a)   network development and contracting;     (b)   direct provider
contracting;     (c)   credentialing/re-credentialing;     (d)   information
systems;     (e)   encounter data collection and submission;     (f)   claims
processing for select contractors;     (g)   Consumer Advisory Board;     (h)  
Member Services;     (i)   training and education for providers and consumers;  
  (j)   financial reporting;     (k)   licenses;     (l)   taxes;     (m)  
plant expense;     (n)   staff travel;     (o)   legal and risk management;    
(p)   recruiting and staff training;     (q)   salaries and benefits;     (r)  
non-medical supplies;     (s)   non-medical purchase service;     (t)  
depreciation and amortization;     (u)   audits;     (v)   grievances and
appeals;

91



--------------------------------------------------------------------------------



 



  (w)   capital outlay;     (x)   reporting and data requirements;     (y)  
compliance;     (z)   profit;     (aa)   surveys;     (bb)   Quality Assurance;
    (cc)   QI/QM;     (dd)   marketing and outreach;     (ee)   criminal
background checks;     (ff)   Nurse Aide Training;

  (gg)   Insurance premiums and associated costs for insurance coverage other
than reinsurance; and     (hh)   postage costs.

  (4)   Renegotiation. Upon mutual agreement of the parties, this requirement
may be renegotiated pursuant to Article 12 due to revision of governmental or
regulatory costs, taxes, or fees.

  (5)   Special Mention of Certain Health Expenses. The State agrees that
payments made by the CONTRACTOR to providers, including but not limited to
payments relating to costs incurred by delegated providers in furnishing Covered
Services and payments made through a provider quality incentive program are to
be categorized as medical health expenses or services under this Agreement and
are properly included by the CONTRACTOR in meeting the requirement that no less
than the specified percentage of revenues are expended on medical health
services under this Agreement. The CONTRACTOR agrees that any provider quality
incentive program will be submitted to the State for approval and will utilize
performance measures designed to provide an incentive to the CONTRACTOR’s
provider network to improve quality, access, and satisfaction for Members.

6.7   Special Payment Requirements       This Section lists special payment
requirements by provider type:

  (A)   Reimbursement of Federally Qualified Health Centers (FQHCs)        
FQHCs are reimbursed at one hundred percent (100%) of reasonable cost, as
determined by the State or federal government, under a Medicaid fee-for-service
or managed care program. The FQHC can waive its right to reasonable cost and
elect to receive the rate negotiated with the

92



--------------------------------------------------------------------------------



 



      CONTRACTOR. During the course of the contract negotiations with the
CONTRACTOR, the FQHC shall state explicitly that it elects to receive one
hundred percent (100%) of reasonable costs or waive this requirement.

      If the FQHC does not waive its right to receive reasonable costs, the
CONTRACTOR shall be required to reimburse the FQHC at the Prospective Payment
System rates. The Prospective Payment rate meets the CONTRACTOR’s responsibility
toward the State’s obligation to reimburse FQHCs at 100% of reasonable costs as
determined by the State’s external audit agenty.         The FQHC shall report
annually to the State’s audit agent the reimbursement received from the
CONTRACTOR. The State’s audit agent will perform a reconciliation annually based
upon FQHC revenue and encounters. The State’s audit agent will submit an
Accounting Transaction Request (ATR) to the State to initiate additional funding
required to meet the 100% threshold or request recoupment of payments in excess
of the 100% threshold.     (B)   Reimbursement for Family Planning Services    
    The CONTRACTOR shall reimburse Non-Network family planning providers for
provision of services to the CONTRACTOR’s Members at a rate, which at a minimum
equals the applicable Medicaid fee-for-service rate appropriate to the provider
type.     (C)   Reimbursement for Women in the Third-Trimester of Pregnancy    
    If a pregnant Member in the third trimester of pregnancy has an established
relationship with an obstetrical provider and desires to continue that
relationship, and the provider is a Non-Network Provider, the CONTRACTOR shall
reimburse the Non-Network Provider at the applicable Medicaid fee-for-service
rate appropriate to the provider type.     (D)   Reimbursement for State
Operated Long-Term Care Facilities         For year one of this Agreement, the
CONTRACTOR shall pay the DOH for Members residing in the State’s Long-Term Care
Facilities at no less than the current charge paid by Medicaid fee-for-service.
For year two and remaining years of this Agreement, the CONTRACTOR shall pay DOH
a negotiated rate.     (E)   Other Special Payment Requirements         In the
event that the State obtains additional funding identified for increased
reimbursement to specific service providers, the CONTRACTOR agrees that it will
pass on all such additional funding less applicable taxes following the receipt
of the additional funding by CONTRACTOR from the State. The CONTRACTOR shall
make such payments only to those types of service providers identified by the
State in writing and who are Network Providers, or through a delegated
arrangement, with the CONTRACTOR. The CONTRACTOR and the State agree that the
CONTRACTOR’s obligation under this Section to pass through any additional
funding will require at least thirty (30) days prior written notice. The State
and CONTRACTOR agree that no payments will be required to be made pursuant to
this Section until the State has provided written approval of the payment
process to be utilized by the CONTRACTOR to ensure that the process will meet
the State’s audit requirements. The State reserves the right to direct payments
to providers if the CONTRACTOR fails to comply with the pass-through
requirements. The State

93



--------------------------------------------------------------------------------



 



      and the CONTRACTOR shall develop a mechanism to report outcomes associated
with the pass-through of funds.

  (F)   Compensation For UM Activities         The CONTRACTOR shall ensure that,
consistent with 42 C.F.R. §438.6(h) and §422.08, compensation to individuals or
entities that conduct UM activities is not structured so as to provide
incentives for the individual or entity to deny, limit, or discontinue services
to any Member.     (G)   Special Circumstances for Pharmacy Reimbursement      
  Pharmacy services are reimbursed at the lower of an estimated acquisition
cost, the negotiated contract rate for such services, or the Network Provider’s
usual and customary charge. The acquisition cost is estimated as the lower of
the Average Wholesale Price (AWP) minus fourteen percent (14%), the federal
Maximum Allowable Cost (MAC) usually referred to as the Federal Upper Limit
(FUL), or a State Allowed Cost (SAC).         The CONTACTOR may determine its
formula for estimating acquisition cost and establishing pharmacy reimbursement.
The CONTRACTOR must comply with the provisions of NMSA 1978, §27-2-16(B).      
  The CONTRACTOR is not required to cover all multi-source generic
over-the-counter items. Coverage of over-the-counter items may be restricted in
instances for which a practitioner has written a prescription and for which the
item is an economical or preferred therapeutic alternative to prescription drug
items. The CONTRACTOR shall:

  (1)   cover brand name drugs and drug items not on the CONTRACTOR’s formulary
or PDL when determined to be Medically Necessary by the CONTRACTOR, where an
appropriate alternative drug is not on the CONTRACTOR’s formulary, or through a
Fair Hearing process;

  (2)   include on the CONTRACTOR’s formulary or PDL all multi-source generic
drug items with the exception of items used for cosmetic purposes, items
consisting of more than one therapeutic ingredient, anti-obesity items, items
which are not Medically Necessary, and cough, cold, and allergy medications.
This requirement does not preclude a CONTRACTOR from requiring authorization
prior to dispensing a multi-source generic item;

  (3)   cover Plan B as an over-the-counter drug for up to six (6) doses in a
calendar year, and not require a physician’s signature; and

  (4)   reimburse Family Planning Clinics, School-Based Health Clinics, and
Department of Health Public Health Clinics for oral contraceptive agents and
Plan B when dispensed to Members and billed using HCPC codes and CMS 1500 forms.

      The CONTRACTOR shall make good faith efforts to subcontract with Pharmacy
providers that offer Medicare Part D.

94



--------------------------------------------------------------------------------



 



  (H)   Provider Fee Increases. During the term of this Agreement, additional
money may be made available by the State for provider fee increases. These
increases may be for specific services, specific provider types, or a general
fee increase for all providers. The CONTRACTOR is required to pay these fee
increases as directed by the State within the applicable time period. Failure to
comply with this Section may result in sanctions set forth in Article 8.2.

6.8   Reimbursement for Emergency Service

  (A)   The CONTRACTOR shall ensure that acute general hospitals are reimbursed
for Emergency Services which are provided pursuant to federal mandates, such as
the “anti-dumping” law in the Omnibus Budget Reconciliation Act of 1989, PL
101-239 and 42 U.S.C. §1395(dd) (Section 1867 of the Social Security Act).

  (B)   The CONTRACTOR may not refuse to cover Emergency Services based on an
emergency room provider, hospital or fiscal agent not notifying the Member’s
PCP, MCO, or applicable state agency of the Member’s screening and treatment
within ten (10) calendar days of presentation for Emergency Services. If the
screening examination leads to a clinical determination by the examining
physician that an actual emergency medical condition exists, the CONTRACTOR
shall pay for both the services involved in the screening examination and the
services required to stabilize the Member. The Member who has an emergency
medical condition may not be held liable for payment of subsequent screening and
treatment needed to diagnose the specific condition or stabilize the Member as
provided in 42 C.F.R. §438.114(d).

  (C)   The CONTRACTOR is required to pay for all Emergency Services and
post-stabilization care services that are medically necessary until the
emergency medical condition is stabilized and maintained such that within
reasonable medical probability, no material deterioration of the Member’s
condition is likely to result from or occur during discharge of the Member or
transfer of the Member to another facility. The attending emergency physician,
or the provider actually treating the Member, is responsible for determining
when the Member is sufficiently stabilized for transfer or discharge, and that
determination is binding on the CONTRACTOR as responsible for coverage and
payments pursuant to 42 C.F.R. §438.114.

  (D)   If the screening examination leads to a clinical determination by the
examining physician that an actual emergency medical condition does not exist,
then the determining factor for payment liability is whether the Member had
acute symptoms of sufficient severity at the time of presentation. In these
cases, the CONTRACTOR shall review the presenting symptoms of the Member and
shall pay for all services involved in the screening examination where the
present symptoms (including severe pain) were of sufficient severity to have
warranted emergency attention under the prudent layperson standard. If the
Member believes that a claim for Emergency Services has been inappropriately
denied by the CONTRACTOR, the Member may seek recourse through the CONTRACTOR or
the State’s appeal process.

  (E)   When the Member’s PCP or other CONTRACTOR representative instructs the
Member to seek emergency care in network or out of network, the CONTRACTOR is
responsible for payment at least at the negotiated network rate or for out of
network providers, the Medicaid Fee-for-Service Fee Schedule, for the medical
screening examination and for other medically necessary Emergency Services
intended to stabilize the Member without regard to whether the Member meets the
prudent layperson standard.

95



--------------------------------------------------------------------------------



 



  (F)   Any provider of Emergency Services that does not have in effect a
contract with an MCO that establishes payment amounts for services furnished to
a beneficiary enrolled in the MCO’s CLTS program must accept as payment in full
no more than the amounts (less any payments for indirect costs of medical
education and direct costs of graduate medical education) that it could collect
if the beneficiary received medical assistance under this title other than
through enrollment in such an MCO. In a State where rates paid to hospitals
under the State Plan are negotiated by contract and not publicly released, the
payment amount applicable under this subparagraph shall be the average contract
rate that would apply under the State Plan for general acute care hospitals or
the average contract rate that would apply under such plan for tertiary
hospitals.

6.9   Assignment of Responsibility for Member Care

  (A)   The State is responsible for payment of all inpatient facility and
professional services provided from date of admission until the date of
discharge, if a Member is hospitalized prior to the date of enrollment.

  (B)   If the Member is hospitalized at the time of disenrollment from CLTS or
upon an approved switch from one MCO to another, the CONTRACTOR shall be
responsible for payment for all covered inpatient facility and professional
services provided within a licensed acute care facility, or a non-psychiatric
specialty unit or hospitals designated by the New Mexico Department of Health.
The payer at date of admission (MCO or FFS) remains responsible for services
until the date of discharge. Services provided within a psychiatric unit of an
acute care hospital are the responsibility of the SE and are excluded under this
Agreement.

  (1)   For purposes of this Agreement:

  (a)   When a Member is moved from or to a Prospective Payment System (“PPS”)
exempt unit within an acute care hospital, the move is considered a “discharge.”

  (b)   When a Member is moved from or to a specialty hospital as designated by
DOH or HSD/MAD, the move is considered a “discharge.”

  (c)   When a Member is moved from or to a PPS exempt hospital, the moved is
considered a “discharge.”

  (d)   When a Member leaves the acute care hospital setting to a home/community
setting, the move is considered a “discharge.”

  (e)   When a Member leaves the acute care hospital setting to an institutional
setting, the “discharge” date is based upon approval of the abstract by the
State or its designee.

      NOTE: It is not a “discharge” when a Member is moved from one acute care
facility to another acute care facility, including out-of-state acute care
facilities.

  (2)   If a Member is hospitalized and is disenrolled from Medicaid due to a
loss of Medicaid coverage, the MCO or FFS, respectively, is only financially
liable for the inpatient hospitalization and associated professional services
until such time the individual is determined to be ineligible for Medicaid.

96



--------------------------------------------------------------------------------



 



  (3)   If a Member is in a nursing home at the time of disenrollment (not
including loss of Medicaid eligibility), the CONTRACTOR shall be responsible for
payment of all Covered Services for a period not longer than the last day of the
month in which the Member is disenrolled.

6.10   Coordination of Benefits

  (A)   On a periodic basis, the State shall provide the CONTRACTOR with
coordination of benefits information for Members. The CONTRACTOR shall:

  (1)   not refuse or reduce Covered Services under this Agreement solely due to
the existence of similar benefits provided under other health care contracts;  
  (2)   have the sole right of subrogation as set forth in Article 3.11(C);

  (3)   notify the State as set forth below when the CONTACTOR learns that a
Member has TPL (Third Party Liability) for medical care (when it was not
identified on the enrollment roster):

  (a)   within fifteen (15) business days when a Member is verified as having
dual coverage under its MCO; and

  (b)   within sixty (60) calendar days when a Member is verified as having
coverage with any other MCO or health carrier.

  (4)   not charge members for services provided for under the terms of this
Agreement, except as set forth in the HSD/MAD Provider Policy Manual or NMAC
8.302.3, ACCEPTANCE OF RECIPIENT OR THIRD PARTY PAYMENTS;

  (5)   deny payments provided for under this Agreement for new Members when,
and for so long as, payment for those Members is denied under 42 C.F.R. §438,
Subpart I; and

  (6)   communicate and ensure compliance with the requirements of Article
6.6(A) by subcontractors that provide services under the terms of this
Agreement.

  (B)   Except as provided in Section 6.6(C), in those instances where a
duplicate payment is identified either by the CONTRACTOR, or by the State, the
State retains the ability to recoup these payments within the time periods
allowed by law.

  (C)   For HSD/MAD payments to the CONTRACTOR that are based on data submitted
by the CONTRACTOR, the CONTRACTOR shall certify the data pursuant to 42 C.F.R.
§438.606. The data that shall be certified includes, but is not limited to, all
documents specified by the State, enrollment information, encounter data, and
other information contained in this Agreement or the RFP. The certification
shall attest, based on best knowledge, information and belief, as to the
accuracy, completeness and truthfulness of the documentation and data. The
CONTRACTOR shall submit the certification concurrently with the certified data
and documents. The data and documents the CONTRACTOR submits to the State, shall
be certified by one of the following:

97



--------------------------------------------------------------------------------



 



  (1)   the CONTRACTOR’s Chief Executive Officer;     (2)   the CONTRACTOR’s
Chief Financial Officer; or

  (3)   an individual who has been delegated authority to sign for, and who
reports directly to, the CONTRACTOR’s Chief Executive Officer or Chief Financial
Officer.

ARTICLE 7 — STATE CONTRACT ADMINISTRATOR

7.1   The Contract Administrator is, and his/her successor shall be, designated
by the Secretary of HSD in consultation with the Secretary of ALTSD. The State
shall notify the CONTRACTOR of any changes in the identity of the Contract
Administrator. The Contract Administrator is empowered and authorized as the
agent of the State to represent HSD and ALTSD in all matters related to this
Agreement except those reserved to other State personnel by this Agreement.
Notwithstanding the above, the Contract Administrator does not have the
authority to amend the terms and conditions of this Agreement. All events,
problems, concerns or requests affecting this Agreement shall be reported by the
CONTRACTOR to the Contract Administrator.

ARTICLE 8 — ENFORCEMENT

8.1   The parties acknowledge and agree that efficient implementation and
operation of the CLTS Program is enhanced through a cooperative relationship
between the parties. The State and the CONTRACTOR agree to first attempt to
resolve any dispute involving the parties’ respective performance through good
faith informal negotiations. To that end, the State shall stress communication,
notice and corrective action as the preferred method for initiating action
related to the CONTRACTOR’s performance hereunto; provided that nothing in this
Section shall preclude the State from initiating the sanctions set forth in
Article 8 if damages to the State and the CONTRACTOR’s Members cannot be avoided
or cured through the informal negotiations contemplated hereunder.

8.2   State Sanctions.

  (A)   Unless otherwise required by law, the level or extent of sanctions shall
be based on the frequency or pattern of conduct, or the severity or degree of
harm posed to (or incurred by) Members or to the integrity of the Medicaid
program.

  (B)   If the State determines, after notice and opportunity by the CONTRACTOR
to be heard in accordance with Article 15, that the CONTRACTOR or any agent or
employee of the CONTRACTOR, or any persons with an ownership interest in the
CONTRACTOR, or any related party of the CONTRACTOR, has or have failed to comply
with any applicable law, regulation, term of this Agreement, policy, standard,
rule, or for other good cause, the State may impose any or all of the following
in accordance with applicable law.

  (1)   Plans of Correction. The CONTRACTOR shall be required to provide to the
State, within fourteen (14) days, a plan of correction to remedy any defect in
its performance.

  (2)   Directed Plans of Correction. The CONTRACTOR shall be required to
provide to the State, within fourteen (14) days, a response to the directed plan
of correction as directed by the State.

98



--------------------------------------------------------------------------------



 



  (3)   Civil or Administrative Monetary Penalties: The State may impose upon
the CONTRACTOR civil or administrative monetary penalties to the extent
authorized by Federal or State law.

  (a)   the State retains the right to apply progressively strict sanctions
against the CONTRACTOR, including an assessment of a monetary penalty against
the CONTRACTOR, for failure to perform in any contract areas.

  (b)   Unless otherwise required by law, the level or extent of sanctions shall
be based on the frequency or pattern of conduct, or the severity or degree of
harm posed to or incurred by Members or to the integrity of the CLTS program.
The State shall impose liquidated damages consistent with this Agreement where
appropriate, the State will seek corrective action of any defect in the
CONTRACTOR’s performance prior to resorting to financial penaltiies.

  (c)   The limit on, or specific amount of, civil monetary penalties that the
State may impose upon the CONTRACTOR varies, depending upon the nature and
severity of the CONTRACTOR’S action or failure to act, as specified below:

  (i)   a maximum of twenty-five thousand dollars ($25,000) for each of the
following determinations: failure to provide medically necessary services;
misrepresentation or false statements to Members, potential Members, or health
care provider(s); or failure to comply with physician incentive plan
requirements and marketing violations;

  (ii)   a maximum of one hundred thousand dollars ($100,000) for each of the
following determinations: for acts of discrimination against Members or for
material misrepresentation or false statements to the State, or CMS;

  (iii)   a maximum of fifteen thousand dollars ($15,000) for each Member the
State determines was not enrolled, or was not reenrolled, or whose enrollment
was terminated because of a discriminatory practice. This is subject to an
overall limit of one hundred thousand dollars ($100,000) under (ii) above; and

  (iv)   a maximum of twenty-five thousand dollars ($25,000) or double the
amount of excess charges, whichever is greater, for premiums or charges in
excess of the amount permitted under the Medicaid program. The State will deduct
from the penalty the amount of overcharge and return it to the affected
Member(s).

  (d)   Any withholding of capitation payments in the form of a penalty
assessment does not constitute just cause for the CONTRACTOR to interrupt
services provided to Members.

  (e)   Any withholding of monthly capitation payments in the form of a penalty
assessment may not exceed five percent (5%) of the entire monthly capitation
payment made to the CONTRACTOR.

  (f)   All other administrative, contractual or legal remedies available to the
State shall

99



--------------------------------------------------------------------------------



 



      be employed in the event that the CONTRACTOR violates or breaches the
terms of the Agreement.

  (4)   Adjustment of Automated Assignment Formula. The State may selectively
assign members who have not selected a CONTRACTOR to an alternative CONTRACTOR
in response to the CONTRACTOR’s failure to fulfill its duties.

  (5)   Suspension of New Enrollment. The State may suspend new enrollment to
the CONTRACTOR.

  (6)   Appointment of a State Monitor. Should the State be required to appoint
a State Monitor to assure the CONTRACTOR’s performance, the CONTRACTOR shall
bear the reasonable cost of the State intervention.

  (7)   Payment Denials. The State may deny payment for all Members or deny
payment for new Members.

  (8)   Rescission. The State may rescind marketing consent and require that the
CONTRACTOR cease any and all marketing efforts.

  (9)   Actual Damages. The State may assess to the CONTRACTOR actual damages to
the State or its Members resulting from the CONTRACTOR’s non-performance of its
obligations.

  (10)   Liquidated Damages. The State may pursue liquidated damages in an
amount equal to the costs of obtaining alternative health benefits to the Member
in the event of the CONTRACTOR’S non-performance. The damages shall include the
difference in the capitated rates that would have been paid to the CONTRACTOR
and the rates paid to the replacement health plan. The State may withhold
payment to the CONTRACTOR for liquidated damages until such damages are paid in
full.

  (11)   Removal. The State may remove Members with third-party coverage from
enrollment with the CONTRACTOR.     (12)   Temporary Management.

  (a)   Optional imposition of sanction. The State may impose temporary
management to oversee the operations of the CONTRACTOR upon a finding by the
State that there is continued egregious behavior by the CONTRACTOR, including
but not limited to, behavior that is described in 42 CFR Section 438.700, or
that is contrary to any requirements of 42 USC, Sections 42 USC 1396b (m) or
1396u-2; there is substantial risk to Member’s health; or the sanction is
necessary to ensure the health of the CONTRACTOR’s Members while improvement is
made to remedy violations under 42 CFR Section 438.700; or until there is an
orderly termination or reorganization of the CONTRACTOR.

  (b)   The CONTRACTOR does not have the right to a predetermination hearing
prior to the appointment of temporary management if the conditions set forth in
8.2(B)(12)(a) are met;

100



--------------------------------------------------------------------------------



 



  (c)   Required imposition of sanction. The State shall impose temporary
management (regardless of any other sanction that may be imposed) if it finds
that the CONTRACTOR has repeatedly failed to meet substantive requirements in 42
USC §§ 1396b (m) or 1396u-2 or 42 C.F.R 438, Subpart I (Sanctions).

  (d)   Hearing. The State shall not delay imposition of temporary management to
provide a hearing before imposing this sanction.

  (e)   Duration of Sanction. The State shall not terminate temporary management
until it determines that the CONTRACTOR can ensure that the sanctioned behavior
will not recur.

  (13)   Terminate Enrollment. The State shall grant Members the right to
terminate enrollment without cause as described in 42 C.F.R. §438.702 (a) (3),
and shall notify the affected members of their right to terminate enrollment.

  (14)   Intermediate Sanctions. The State may issue an intermediate sanction in
the form of administrative order requiring the CONTRACTOR to cease or modify any
specified conduct or practice engaged in by it or its employees, subcontractors
or agents to fulfill its contractual obligations in the manner specified in the
order; to provide Covered Services that have been denied or take steps to
provide or arrange for the provision of any services that it has agreed to or is
otherwise obligated to make available.

  (a)   Basis for imposition of sanctions. The State will impose the foregoing
sanctions if the State determines that the CONTRACTOR acts or fails to act as
follows:

  (i)   fails substantially to provide Medically Necessary services and items
that the CONTRACTOR is required to provide, under law or under this Agreement
with the State, to a Member;

  (ii)   imposes on Members’ premiums or charges that are in excess of the
premiums or charges permitted under the CLTS program;

  (iii)   acts to discriminate among Members on the basis of their health status
or need for health care services. This includes termination of enrollment or
refusal to reenroll a Member, except as permitted under this Agreement, or any
practice that would reasonably be expected to discourage enrollment by Members
whose medical condition or history indicate probable need for substantial future
medical services;

  (iv)   intentionally misrepresents or falsifies information that it furnishes
to the State, or CMS;

  (v)   intentionally misrepresents or falsifies information that it furnishes
to a Member, potential Member, or health care provider;

  (vi)   fails to comply with Federal requirements for physician incentive
plans, including disclosures;

101



--------------------------------------------------------------------------------



 



  (vii)   has distributed directly, or becomes aware of and fails to make
efforts to correct material distributed indirectly through any agent or
independent subcontractor, marketing materials that have not been approved by
HSD/MAD or ALTSD or that contain false or materially misleading information; or
    (viii)   fails to perform a material part of this Agreement.

  (b)   The State’s determination of any of the above may be based on findings
from onsite reviews; surveys or audits; member or other complaints; financial
status; or any other source.

  (c)   The State retains authority to impose additional sanctions under state
statutes or state regulations that address areas of noncompliance specified in
42 C.F.R. § 438.700, as well as additional areas of noncompliance.

  (15)   Suspension: Unless the State determines that this Agreement shall
remain in full force and effect to meet requirements imposed or needs of the
State to fulfill obligations under any other law, rule, regulation, agreement or
compact of the State of New Mexico or the State, then, in addition to the
foregoing provisions, this Agreement may be suspended by the parties in the
following manner by written Agreement of the parties; and/or

  (16)   Termination. The State has the authority to terminate the contract and
enroll the CONTRACTOR’S Members in another MCO or other MCOs, or provide Covered
Services through other options included in the State plan, if the State
determines that the CONTRACTOR has failed to do either of the following:

  (a)   carry out the substantive terms of this Agreement; or

  (b)   meet applicable requirements in Sections 1932, 1903 (m), and 1905(t) of
the Social Security Act.

  (17)   Notice of Sanction. Except as provided in subsection (12) of this
Article regarding Temporary Management, before imposing any of the intermediate
sanctions specified, the State must give the CONTRACTOR timely written notice
that explains the basis and nature of the sanction and any other due process
protections that the State elects to provide.

  (a)   Pre-termination hearing: Before terminating this Agreement, the State
must provide the CONTRACTOR a
pre-termination hearing within thirty (30) calendar days after written notice,
which consist of the following procedures;

  (i)   the State shall give the CONTRACTOR written notice of its intent to
terminate, the reason for the termination, and the time and place of the
hearing;

  (ii)   after the hearing, the State shall give the CONTRACTOR written notice
of the decision affirming or reversing the proposed-termination of the contract
and, for an affirming decision, the effective date of termination;

102



--------------------------------------------------------------------------------



 



  (iii)   for an affirming decision, give CONTRACTOR’s Members notice of the
termination and information, consistent with their options for receiving Covered
Services following the effective date of termination; and

  (iv)   the pre-termination hearing procedures shall proceed according to the
Dispute Procedures of this Agreement.

  (b)   HSD/MAD will give the CMS Regional Office written notice whenever it
imposes or lifts a sanction for one of the violations listed herein. The notice
will be given no later than thirty (30) calendar days after the State imposes or
lifts a sanction and must specify the affected CONTRACTOR, the kind of sanction,
and the reason for the State’s decision to impose or lift the sanction.

8.3   Federal Sanctions

  (A)   Section 1903 (m)(5)(A) and (B) of the Social Security Act vests the
Secretary of Health and Human Services with the authority to deny Medicaid
payments to a health plan for Members who enroll after the date on which the
health plan has been found to have committed one of the violations set forth in
the Agreement. State payments for the CONTRACTOR’s Members are automatically
denied whenever, and for so long as, Federal payment for such Members has been
denied as a result of the commission of such violations and in accordance with
the requirements of 42 C.F.R. §438.730. The following violations can trigger
denial of payment pursuant to §1903(m)(5) of the Social Security Act:

  (1)   substantial failure to provide required Medically Necessary items or
necessary social services when the failure has adversely affected or has
substantial likelihood of adversely affecting a Member;

  (2)   imposition of premiums on CONTRACTOR’s Members in excess of any
permitted premium;

  (3)   discrimination among Members with respect to enrollment, re-enrollment,
or disenrollment on the basis of Member’s health status or requirements for
health care services;     (4)   misrepresentation or falsification of certain
information; or

  (5)   failure to cover emergency services under §1932(b)(2) of the Social
Security Act when the failure affects or has a substantial likelihood of
adversely affecting a Member.

  (B)   The State may also deny payment if the State learns that a CONTRACTOR
subcontracts with an individual provider, an entity, or an entity with an
individual who is an officer, director, agent or manager or person with more
than five percent (5%) of beneficial ownership of an entity’s equity, that has
been convicted of crimes specified in the §1128 of the Social Security Act, or
who has a contractual relationship to provide services hereunder with an entity
convicted of a crime specified in §1128.

  (C)   The State shall notify the Secretary of Health and Human Services of
noncompliance with the provisions of this Section. The State may allow
continuance of the Agreement unless the Secretary directs otherwise but may not
renew or otherwise extend the duration of the existing

103



--------------------------------------------------------------------------------



 



      Agreement with the CONTRACTOR unless the Secretary provides to the State
and Congress a written statement describing the compelling reasons that exist
for renewing and extending the Agreement.

  (D)   This Section is subject to the “Non-exclusivity of Remedy” language
below.

ARTICLE 9 — TERMINATION

9.1   All terminations shall be effective at the end of a month, unless
otherwise specified in this Article. This Agreement may be terminated under the
following circumstances:

  (A)   by mutual written agreement of the State, and the CONTRACTOR upon such
terms and conditions as they may agree;

  (B)   by either party for convenience, upon not less than one hundred and
eighty (180) calendar days written notice to all other parties to this
Agreement;

  (C)   this Agreement shall terminate on the Agreement termination date. The
CONTRACTOR shall be paid solely for services provided prior to the termination
date. The CONTRACTOR is obligated to pay all claims for all dates of service
prior to the termination date. In the event of the Agreement termination date or
if the CONTRACTOR terminates this Agreement prior to the Agreement termination
date, and, if a Member is hospitalized at the time of termination, the
CONTRACTOR shall be responsible for payment of all covered inpatient facility
and professional services from the date of admission to the date of discharge.
Similarly, in the event of the Agreement termination date or if the CONTRACTOR
terminates this Agreement prior to the Agreement termination date and a Member
is in a nursing home at the time of termination, the CONTRACTOR shall be
responsible for payment of all Covered Services from the date of admission up to
six (6) months. In the event that the State terminates this Agreement prior to
the agreement termination date and a Member is hospitalized at the time of
termination, the CONTRACTOR shall be responsible for payment of all covered
inpatient facility and professional services from the date of admission to sixty
(60) calendar days after the effective date of termination. Similarly, in the
event that the State terminates this Agreement prior to the Agreement
termination date, and a Member is in a nursing home at the time of the effective
date of termination the CONTRACTOR shall be responsible for payment of all
Covered Services until sixty (60) calendar days after the effective date of
termination or the time the nature of the Member’s care ceases to be sub acute
or skilled nursing care, whichever occurs first. Payment to the CONTRACTOR based
upon termination of this Agreement is set forth in Article 11.5.

  (D)   by the State for cause upon failure of the CONTRACTOR to materially
comply with the terms and conditions of this Agreement. The State shall give the
CONTRACTOR written notice specifying the CONTRACTOR’S failure to comply. The
CONTRACTOR shall correct the failure within thirty (30) days or begin in good
faith to correct the failure and thereafter proceed diligently to complete or
cure the failure. If within thirty (30) days the CONTRACTOR has not initiated or
completed corrective action, the State may serve written notice stating the date
of termination and work stoppage arrangements.

  (E)   by the State, if required by modification, change, or interpretation in
State or Federal law or CMS waiver terms, because of court order, or because of
insufficient funding from the Federal or State government(s), if Federal or
State appropriations for Medicaid managed care are not obtained, or are
withdrawn, reduced, or limited, or if Medicaid managed care expenditures are

104



--------------------------------------------------------------------------------



 



      greater than anticipated such that funds are insufficient to allow for the
purchase of services as required by this Agreement. The State’s decision as to
whether sufficient funds are available shall be accepted by the CONTRACTOR and
shall be final. If the State proposes an amendment to the Agreement to
unilaterally reduce funding, the CONTRACTOR shall have the option to terminate
this Agreement or to agree to the reduced funding, within thirty (30) calendar
days of receipt of the proposed amendment;

  (F)   by the State, in the event of default by the CONTRACTOR, which is
defined as the inability of the CONTRACTOR to provide services described in this
Agreement or the CONTRACTOR’S insolvency. With the exception of termination due
to insolvency, the CONTRACTOR shall be given thirty (30) calendar days to cure
any such default, unless such opportunity would result in immediate harm to
Members or the improper diversion of CLTS program funds;

  (G)   by the State, in the event of notification by the Public
Regulation Commission or other applicable regulatory body that the certificate
of authority under which the CONTRACTOR operates has been revoked, or that it
has expired and shall not be renewed;

  (H)   by the State, in the event of notification that the owners or managers
of the CONTRACTOR, or other entities with substantial contractual relationships
with the CONTRACTOR, have been convicted of Medicare or Medicaid fraud or abuse
or received certain sanctions as specified in §1128 of the Social Security Act;

  (I)   by the State, in the event it determines that the health or welfare of
CONTRACTOR’s Members is in jeopardy should the Agreement continue. For purposes
of this paragraph, termination of the Agreement requires a finding by the State
that a substantial number of Members face the threat of immediate and serious
harm;

  (J)   by the State, in the event of the CONTRACTOR’S failure to comply with
the composition of enrollment requirement contained in 42 C.F.R. §434.26 and the
Scope of Work. The CONTRACTOR shall be given fourteen (14) calendar days to cure
any such enrollment composition requirement, unless such opportunity would
violate any federal law or regulation;

  (K)   by the State in the event a petition for bankruptcy is filed by or
against the CONTRACTOR;

  (L)   by the State if the CONTRACTOR fails substantially to provide Medically
Necessary items and services that are required under this Agreement;

  (M)   by the State, if the CONTRACTOR discriminates among Members on the basis
of their health status or requirements for Covered Services, including expulsion
or refusal to reenroll a Member, except as permitted by this Agreement and
Federal law or regulation, or engages in any practice that would reasonably be
expected to have the effect of denying or discouraging enrollment with the
CONTRACTOR by the eligible Member or by Members whose medical condition or
history indicates a need for substantial future medical services;

  (N)   by the State, if the CONTRACTOR intentionally misrepresents or falsifies
information that is furnished to the Secretary of Health and Human Services, the
State, or Members, potential Members or health care providers under the Social
Security Act or pursuant to this Agreement;

  (O)   by the State, if the CONTRACTOR fails to comply with applicable
physician incentive prohibitions of §1903(m)(2)(A)(x) of the Social Security
Act;

105



--------------------------------------------------------------------------------



 



  (P)   by the CONTRACTOR, on at least sixty (60) calendar days prior written
notice, in the event the State fails to pay any amount due the CONTRACTOR
hereunder within thirty (30) calendar days of the date such payments are due;

  (Q)   by the CONTRACTOR, on at least sixty (60) calendar days prior written
notice, in the event that the State is unable to make future payments of
undisputed capitation payments due to a lack of a state budget or legislative
appropriation; and

  (R)   by any party, upon ninety (90) calendar days written notice, in the
event of a material change in the Medicaid managed care program, regardless of
the cause of or reason for such change, if the parties after negotiating in good
faith are unable to agree on the terms of an amendment to incorporate such
change.

9.2.   If the State terminates this Agreement pursuant to this Article and
unless otherwise specified in this Article, the State shall provide the
CONTRACTOR written notice of such termination at least sixty (60) calendar days
prior to the effective date of the termination. If the State determines a
reduction in the scope of work is necessary, it shall notify the CONTRACTOR and
proceed to amend this Agreement pursuant to its provisions.   9.3   By
termination pursuant to this Article, no party may nullify obligations already
incurred for performance of services prior to the date of notice or, unless
specifically stated in the notice, required to be performed through the
effective date of termination. Any agreement or notice of termination shall
incorporate necessary transition arrangements.

ARTICLE 10 — TERMINATION AGREEMENT

10.1   When the State has reduced to writing and delivered to the CONTRACTOR a
notice of termination, the effective date, and reasons therefore, if any, the
State, in addition to other rights provided in this Agreement, may require the
CONTRACTOR to transfer, deliver, and/or make readily available to the State,
property in which the State has a financial interest. Prior to invoking the
provisions of this paragraph, the State shall identify that property in which it
has a financial interest, provided that, subject to the State’s recoupment
rights herein, property acquired with capitation or other payments made for
Members properly enrolled shall not be considered property in which the State
has a financial interest.

10.2   In the event this Agreement is terminated by the State, immediately as of
the notice date, the CONTRACTOR shall:

  (A)   incur no additional financial obligations for materials, services, or
facilities under this Agreement, without prior written approval of the State;

  (B)   comply with all directives issued by the State in the notice of
termination as to the performance of work under this Agreement;

  (C)   terminate all purchase orders or procurements and subcontracts and stop
all work to the extent specified in the notice of termination, except as the
State may direct for orderly completion and transition or as required to prevent
CONTRACTOR from being in breach of its existing contractual obligations;

106



--------------------------------------------------------------------------------



 



  (D)   agree that the State is not liable for any costs of the CONTRACTOR
arising out of termination unless the CONTRACTOR establishes that the Agreement
was terminated due to the State’s negligence, wrongful act, or breach of the
Agreement;

  (E)   take such action as the State may reasonably direct, for protection and
preservation of all property and all records related to and required by this
Agreement;

  (F)   cooperate fully in the closeout or transition of any activities so as to
permit continuity in the administration of the State programs; and

  (G)   allow the State, its agents and representatives full access upon
reasonable notice and during normal business hours to the CONTRACTOR’s
facilities and records to arrange the orderly transfer of the contracted
activities. These records include the information necessary for the
reimbursement of any outstanding CLTS claims.

10.3.   Dispute Procedure Involving Contract Termination Proceedings. In the
event the State seeks to terminate this Agreement with the CONTRACTOR, the
CONTRACTOR may appeal the termination directly to the Secretary of the Human
Services Department within ten (10) business days of receiving the State’s
termination notice and proceed as follows:

  (A)   the Secretary of the Human Services Department shall acknowledge receipt
of the CONTRACTOR’s appeal request within three (3) calendar days of the date
the appeal request is received;

  (B)   the Secretary of the Human Services Department will conduct a formal
hearing on the termination issues raised by the CONTRACTOR within thirty
(30) calendar days after receipt of the written appeal;

  (C)   the CONTRACTOR, the State, or its successor, shall be allowed to present
evidence in the form of documents and testimony;     (D)   the parties to the
hearing are the CONTRACTOR, the State, or its successor;

  (E)   the hearing shall be recorded by a court reporter paid for equally by
the State and the CONTRACTOR. Copies of transcripts of the hearing shall be paid
by the party requesting the copies;     (F)   the court reporter shall swear
witnesses under oath;

  (G)   the Secretary of the Human Services Department shall determine which
party presents its issues first and shall allow both sides to question each
other’s witnesses in the order determined by the Secretary;

  (H)   the Secretary of the Human Services Department may, but is not required
to, allow opening statements from the parties before taking evidence;

  (I)   the Secretary of the Human Services Department may, but is not required
to, request written findings of fact, conclusions of law and closing arguments
or any combination thereof. The Secretary may, but is not required to, allow
oral closing argument only;

107



--------------------------------------------------------------------------------



 



  (J)   the Secretary of the Human Services Department shall render a written
decision and mail the decision to the CONTRACTOR within sixty (60) calendar days
of the date the request for a hearing is received;

  (K)   the State, or their successors, and the CONTRACTOR may be represented by
counsel or another representative of choice at the hearing. The legal or other
representatives shall submit a written request for an appearance with the
Secretary of the Human Services Department within fifteen (15) calendar days of
the date of the hearing request;

  (L)   the civil rules of procedure and rules of evidence for the District
Courts for the District of New Mexico shall not apply, but the Secretary of the
Human Services Department may limit evidence that is redundant or not relevant
to the contract termination issues presented for review; and

  (M)   the Secretary of the Human Services Department’s written decision shall
be mailed by certified mail, postage prepaid, to the CONTRACTOR. Another copy of
the decision shall be sent to the Secretary of ALTSD and the HSD/MAD director.

ARTICLE 11 — RIGHTS UPON TERMINATION OR EXPIRATION

11.1   Upon termination or expiration of this Agreement, the CONTRACTOR shall,
upon request of the State, make available to the State, or to a person
authorized by the State, all records and equipment that are the property of the
State.   11.2   Upon termination or expiration, the State shall pay the
CONTRACTOR all amounts due for service through the effective date of such
termination. The State may deduct from amounts otherwise payable to the
CONTRACTOR monies determined to be due to the State from the CONTRACTOR. Any
amounts in dispute at the time of termination shall be placed by the State in an
interest-bearing escrow account with an escrow agent mutually agreed to by
HSD/MAD and the CONTRACTOR.   11.3   In the event that the State terminates the
Agreement for cause in full or in part, the State may procure services similar
to those terminated and the CONTRACTOR shall be liable to the State for any
excess costs for such similar services for any calendar month for which the
CONTRACTOR has been paid for providing services to Members. In addition, the
CONTRACTOR shall be liable to the State for administrative costs incurred by the
State in procuring such similar services. The rights and remedies of the State
provided in this paragraph shall not be exclusive and are in addition to any
other rights and remedies provided by law or under this Agreement.   11.4   The
CONTRACTOR is responsible for any claims from subcontractors or other providers,
including emergency service providers, for services provided prior to the
termination date. The CONTRACTOR shall promptly notify the State of any
outstanding claims which the State may owe, or be liable for fee-for-service
payment, which are known to the CONTRACTOR prior to termination.   11.5   Any
payments advanced to the CONTRACTOR for coverage of Members for periods after
the date of termination shall be promptly returned to the State. For termination
of an Agreement, which occurs mid-month, the capitation payments for that month
shall be apportioned on a daily basis. The CONTRACTOR shall be entitled to
capitation payments for the period of time prior to the date of termination, and
the State shall be entitled to a refund for the balance of the month. All
terminations shall include a final accounting of capitation payment received and
number of Members during the month in which termination is effective. The State
shall pay the CONTRACTOR for each Member continuing to receive services after
the effective date of termination as required in Article 9.1(C).

108



--------------------------------------------------------------------------------



 



11.6   The CONTRACTOR shall ensure the orderly and reasonable transfer of
Member’s care in progress, whether or not those Members are hospitalized or in
long-term treatment.   11.7   The CONTRACTOR shall be responsible to the State
for liquidated damages arising out of CONTRACTOR’s breach of this Agreement.  
11.8   In the event the State proves that the CONTRACTOR’s course of performance
has resulted in reductions in the State’s receipt of Federal program funds, as a
Federal sanction, the CONTRACTOR shall remit to the State, as liquidated
damages, such funds as are necessary to make the State whole, but only to the
extent such damages are caused by the actions of the CONTRACTOR. This provision
is subject to Article 15, Disputes.

ARTICLE 12 — CONTRACT MODIFICATION

12.1   In the event that changes in Federal or State statute, regulation, rules,
policy, or changes in Federal or State appropriation(s) or other circumstances
require a change in the way HSD/MAD manages its Medicaid program, this Agreement
shall be subject to substantial modification by amendment. Such election shall
be effected by HSD/MAD sending written notice to the CONTRACTOR and ALTSD.
HSD/MAD’s decision as to the requirement for change in the scope of the program
shall be final and binding.   12.2   The amendment(s) shall be implemented by
Agreement renegotiation in accordance with Article 37, (Amendment). In addition,
in the event that approval of HSD/MAD’s CLTS waiver is contingent upon amendment
of this Agreement, the CONTRACTOR agrees to make any necessary amendments to
obtain such waiver approval, provided that CONTRACTOR shall not be required to
agree if the modification is a substantial change to the business arrangement
anticipated by CONTRACTOR in executing this Agreement. For the purposes of this
Section, failure of the parties to agree upon capitations payment rates to be
incorporated by amendment will be deemed a substantial change to the business
arrangement anticipated by the parties. Notwithstanding the foregoing, any
material change in the cost to the CONTRACTOR of providing the Covered Services
herein that is caused by CMS in granting the waiver shall be negotiated and
mutually agreed to between the State and the CONTRACTOR. The results of the
negotiations shall be placed in writing in compliance with Article 37,
(Amendment) of this Agreement.

ARTICLE 13 — INTELLECTUAL PROPERTY AND COPYRIGHT

13.1   In the event the CONTRACTOR shall elect to use or incorporate in the
materials to be produced any components of a system already existing, the
CONTRACTOR shall first notify the State, who after investigation may direct the
CONTRACTOR not to incorporate such components. If the State fails to object, and
after the CONTRACTOR obtains written consent of the party owning the same, and
furnishes a copy to the State, the CONTRACTOR may incorporate such components.  
13.2   The CONTRACTOR warrants that all materials produced hereunder shall not
infringe upon or violate any patent, copyright, trade secret or other property
right of any third party, and the CONTRACTOR shall indemnify and hold HSD/MAD
and ALTSD harmless from and against any loss, cost, liability, or expense
arising out of breach or claimed breach of this warranty.   13.3   All materials
developed or acquired by the CONTRACTOR under this Agreement shall become the
property of the State of New Mexico and shall be delivered to the State no later
than the termination date

109



--------------------------------------------------------------------------------



 



    of this Agreement. Nothing developed or produced, in whole or in part, by
the CONTRACTOR under this Agreement shall be the subject of an application for
copyright or other claim of ownership by or on behalf of the CONTRACTOR.
Notwithstanding such requirement, if any material of any type used by CONTRACTOR
for the performance of this Agreement is a derivative of or otherwise uses
preexisting CONTRCTOR-owned intellectual property, CONTRACTOR shall be entitled
to its preexisting rights in all such intellectual property.

ARTICLE 14 — APPROPRIATIONS

14.1   The terms of this Agreement are contingent upon sufficient appropriations
or authorizations being made by either the Legislature of New Mexico, CMS, or
the U.S. Congress for the performance of this Agreement. If sufficient
appropriations and authorizations are not made by either the Legislature, CMS,
or the Congress, this Agreement shall be subject to termination or amendment.
Subject to the provisions of Article 27 of this Agreement, the State’s decision
as to whether sufficient appropriations or authorizations exist shall be
accepted by the CONTRACTOR and shall be final and binding. Any changes to the
Scope of Work and compensation to CONTRACTOR affected pursuant to this
Section 14.1 shall be negotiated, reduced to writing and signed by the parties
in accordance with Article 37 (Amendments) of this Agreement and any other
applicable State or Federal statutes, rules or regulations.   14.2   To the
extent CMS, legislation or congressional action impacts the amount of
appropriation available for performance under this Agreement, the State has the
right to amend the Scope of Work, in their discretion, which shall be effected
by the State sending written notice to the CONTRACTOR. Any changes to the Scope
of Work and compensation to CONTRACTOR affected pursuant to this Section 14.2
shall be negotiated, reduced to writing and signed by the parties in accordance
with Article 37 (Amendments) of this Agreement and any other applicable State or
Federal statutes, rules or regulations.

ARTICLE 15 — DISPUTES

15.1   The entire agreement shall consist of: (1) this Agreement, including all
Appendices and any amendments; (2) the Request for Proposal, the State’s written
clarifications to the Request for Proposal and CONTRACTOR’s responses to RFP
questions where not inconsistent with the terms of this Agreement or its
amendments; (3) The CONTRACTOR’s Best and Final Offer, and (4) the CONTRACTOR’s
additional responses to the Request for Proposal where not inconsistent with the
terms of this Agreement or its amendments, all of which are incorporated herein
or by reference.   15.2   In the event of a dispute under this Agreement, the
various documents shall be referred to for the purpose of clarification or for
additional detail in the order of priority and significance, specified below:

  (A)   amendments to the Agreement in reverse chronological order followed by;
    (B)   the Agreement, including all Appendices followed by;     (C)   the
CONTRACTOR’s Best and Final Offer followed by;     (D)   the Request for
Proposal, including attachments thereto and HSD/MAD’s written responses to
written questions and HSD/MAD’s written clarifications, and the CONTRACTOR’s
response to the Request for Proposal, including both technical and cost portions
of the response (but only those portions of the CONTRACTOR’s response including
both technical and cost portions of the response that do not conflict with the
terms of this Agreement and its amendments).

110



--------------------------------------------------------------------------------



 



15.3   Dispute Procedures for Other than Contract Termination Proceedings

  (A)   Except for termination of this Agreement, any dispute concerning
sanctions imposed under this Agreement shall be reported in writing to the
HSD/MAD Director within fifteen (15) calendar days of the date the reporting
party receives notice of the sanctions. The decision of the Director regarding
the dispute shall be delivered to the parties in writing within thirty
(30) calendar days of the date the Director receives the written dispute. The
decision shall be final and conclusive unless, within fifteen (15) calendar days
from the date of the decision, either party files with the Secretary of the HSD
a written appeal of the decision of the Director.

  (B)   Any other dispute concerning performance of the Agreement shall be
reported in writing to the HSD/MAD Director within thirty (30) calendar days of
the date the reporting party knew of the activity or incident giving rise to the
dispute. The decision of the Director shall be delivered to the parties in
writing within thirty (30) calendar days and shall be final and conclusive
unless, within fifteen (15) calendar days from the date of the decision, either
party files with the Secretary of the HSD a written appeal of the decision of
the Director.

  (C)   Failure to file a timely appeal shall be deemed acceptance of the
HSD/MAD Director’s decision and waiver of any further claim.

  (D)   In any appeal under this Article, the CONTRACTOR and the State shall be
afforded an opportunity to be heard and to offer evidence and argument in
support of their position to the Secretary of the Human Services Department or
his/her designee. The appeal is an informal hearing which shall not be recorded
or transcribed, and is not subject to formal rules of evidence or procedure.

  (E)   The Secretary of the Human Services Department or his/her designee shall
review the issues and evidence presented and issue a determination in writing
within thirty (30) calendar days of the of the informal hearing which shall
conclude the administrative process available to the parties. The Secretary
shall notify the parties of the decision within thirty (30) calendar days of the
notice of the appeal, unless otherwise agreed to by the parties in writing or
extended by the Secretary for good cause.

  (F)   Pending decision by the Secretary of the HSD, both parties shall proceed
diligently with performance of the Agreement, in accordance with the Agreement.

  (G)   Failure to initiate or participate in any part of this process shall be
deemed waiver of any claim.

ARTICLE 16 — APPLICABLE LAW

16.1   This Agreement shall be governed by the laws of the State of New Mexico.
All legal proceedings arising from unresolved disputes under this Agreement
shall be brought before the First Judicial District Court in Santa Fe, New
Mexico.   16.2   Each party agrees that it shall perform its obligations
hereunder in accordance with all applicable Federal and State laws, rules and
regulations now or hereafter in effect including the Deficit Reduction Act, the
Clean Air Act and the Federal Water Pollution Act..   16.3   If any provision of
this Agreement is determined to be invalid, unenforceable, illegal or void, the
remaining provisions of this Agreement shall not be affected, and providing the
remainder of the

111



--------------------------------------------------------------------------------



 



    Agreement is capable of performance, and does not as so modified materially
impact the underlying business arrangement between the parties, the remaining
provisions shall be binding upon the parties hereto, and shall be enforceable,
as though said invalid, unenforceable, illegal, or void provision were not
contained herein.

ARTICLE 17 — STATUS OF CONTRACTOR

17.1   The CONTRACTOR is an independent CONTRACTOR performing professional
services for the State and is not an employee of the State of New Mexico. The
CONTRACTOR shall not accrue leave, retirement, insurance, bonding, use of State
vehicles, or any other benefits afforded to employees of the State of New Mexico
as a result of this Agreement. The CONTRACTOR acknowledges that all sums
received hereunder are reportable by the CONTRACTOR for tax purposes.   17.2  
The CONTRACTOR shall be solely responsible for all applicable taxes, insurance,
licensing and other costs of doing business. Should the CONTRACTOR default in
these or other responsibilities, jeopardizing the CONTRACTOR’s ability to
perform services, this Agreement may be terminated for cause in accordance with
Article 9.   17.3   The CONTRACTOR shall not purport to bind the State, its
officers or employees nor the State of New Mexico to any obligation not
expressly authorized herein unless the State has expressly given the CONTRACTOR
the authority to so do in writing.

ARTICLE 18 — ASSIGNMENT

18.1   With the exception of provider subcontracts or other subcontracts
expressly permitted under this Agreement, the CONTRACTOR shall not assign,
transfer or delegate any rights, obligations, duties or other interest in this
Agreement or assign any claim for money due or to become due under this
Agreement except with the prior written consent of the State.

ARTICLE 19 — SUBCONTRACTS

19.1   The CONTRACTOR is solely responsible for fulfillment of this Agreement.
The State shall make Agreement payments only to the CONTRACTOR.   19.2   The
CONTRACTOR shall remain solely responsible for performance by any subcontractor
under such subcontract(s).   19.3   The State may undertake or award other
agreements for work related to the tasks described in this document or any
portion therein if the CONTRACTOR’s available time and/or priorities do not
allow for such work to be provided by the CONTRACTOR. The CONTRACTOR shall fully
cooperate with such other contractors, and with the State in all such cases.  
19.4   Subcontracting Requirements

  (A)   Except as otherwise provided in this Agreement, the CONTRACTOR may
subcontract to a qualified individual or organization for the provision of any
service defined in the benefit package or for any other required CONTRACTOR
function. The CONTRACTOR remains legally responsible to the State for all work
performed by any subcontractor. The CONTRACTOR shall submit to the State
boilerplate contract language and/or sample contracts for various types of
subcontracts during the procurement process. Changes to contract templates

112



--------------------------------------------------------------------------------



 



      that may materially affect Medicaid Members shall be approved by the State
prior to execution by any subcontractor.

  (B)   The State reserves the right to review and disapprove all subcontracts
and/or any significant modifications to previously approved subcontracts to
ensure compliance with requirements set forth in 42 C.F.R. §434.6 or in this
Agreement. The CONTRACTOR is required to give the State prior notice with regard
to its intent to subcontract certain significant contract requirements as
specified herein or in writing by the State, including, but not limited to,
credentialing, utilization review, and claims processing. The State reserves the
right to disallow a proposed subcontracting arrangement if the proposed
subcontractor has been formally restricted from participating in a Federal
entitlement program (i.e., Medicare, Medicaid) for good cause.

  (C)   The CONTRACTOR shall not contract with an individual provider, an
entity, or an entity with an individual who is an officer, director, agent,
manager or person with more than five percent (5%) of beneficial ownership of an
entity’s equity, that has been convicted of crimes specified in the Section 1128
of the Social Security Act, or who has a contractual relationship with an entity
convicted of a crime specified in Section 1128.

  (D)   The CONTRACTOR shall include a provision in its subcontracts requiring
subcontractors to perform criminal background checks for all required
individuals providing services under this Agreement, as specified in 7.1.9 NMAC,
Caregivers Criminal History Screening Requirements.

  (E)   Pursuant to 42 C.F.R. §422.08 and §422.210, the CONTRACTOR may operate a
Physician Incentive Plan (PIP) as defined in such regulations only if no
specific payment can be made directly or indirectly under a PIP to a physician
or physician group as an inducement to reduce or limit Medically Necessary
services furnished to a Member. If the CONTRACTOR chooses to have a PIP the
CONTRACTOR must disclose to the State the following:

  (1)   whether services not furnished by the physician/group are covered by the
incentive plan. No further disclosure required if the PIP does not cover
services not furnished by the physician/group;     (2)   type of incentive
arrangement, e.g., withhold, bonus, capitation;     (3)   percent of withhold or
bonus (if applicable);

  (4)   panel size, and if Members are pooled, the approved method used; and

  (5)   if the CONTRACTOR is at substantial financial risk, the CONTRACTOR must
report proof the physician/group has adequate stop loss coverage, including
amount and type of stop loss.

      If there is substantial risk for services not provided by the
physician/group, the CONTRACTOR must ensure adequate stop loss protection to
individual physicians and conduct annual Member surveys. If a survey is
conducted, the CONTRACTOR must disclose the results to the State and, upon
request, to Members. In addition, the CONTRACTOR shall provide information on
its PIP to any Medicaid Member upon request.

  (F)   In its subcontracts, the CONTRACTOR shall ensure that subcontractors
agree to hold harmless the State, and the CONTRACTOR’s Members in the event that
the CONTRACTOR cannot or

113



--------------------------------------------------------------------------------



 



      shall not pay for services performed by the subcontractor pursuant to the
subcontract. The hold harmless provision shall survive the effective termination
of the CONTRACTOR/subcontractor contract for authorized services rendered prior
to the termination of the contract, regardless of the cause giving rise to
termination and shall be construed to be for the benefit of the Members.

  (G)   The CONTRACTOR shall have a written document (agreement), signed by both
parties, that describes the responsibilities of the CONTRACTOR and the delegate;
the delegated activities; the frequency of reporting (if applicable) to the
CONTRACTOR; the process by which the CONTRACTOR evaluates the delegate; and the
remedies, including the revocation of the delegation, available to the
CONTRACTOR if the delegate does not fulfill its obligations.

  (H)   The CONTRACTOR shall have policies and procedures to ensure that the
delegated agency meets all standards of performance mandated by the State for
the CLTS program. These include, but are not limited to, use of appropriately
qualified staff, application of clinical practice guidelines and utilization
management, reporting capability, and ensuring Members’ access to care.

  (I)   The CONTRACTOR shall have policies and procedures for the oversight of
the delegated agency’s performance of the delegated functions.

  (J)   The CONTRACTOR shall have policies and procedures to ensure consistent
statewide application of all UM (Utilization Management) criteria when UM is
delegated.

  (K)   Credentialing Requirements: The CONTRACTOR shall maintain policies and
procedures for verifying that the credentials of all its providers and
subcontractors meet applicable standards as stated in this Agreement, including
all Appendices. For nursing facilities, the CONTRACTOR shall coordinate with DOH
related to Medicare certification and subsequent Medicaid certification.

  (L)   Review Requirements: The CONTRACTOR shall maintain fully executed
originals of all subcontracts, which shall be accessible to the State, upon
request.

  (M)   Minimum Requirements: Subcontracts shall contain at least the following
provisions:

  (1)   subcontracts shall be executed in accordance with all applicable Federal
and State laws, regulations, policies, procedures and rules;

  (2)   subcontracts shall identify the parties of the subcontract and their
legal basis of operation in the State of New Mexico;

  (3)   subcontracts shall include the procedures and specific criteria for
terminating the subcontract;

  (4)   subcontracts shall identify the services to be performed by the
subcontractor and those services performed under any other subcontract(s).
Subcontracts shall include provision(s) describing how services provided under
the terms of the subcontract are accessed by Members;

  (5)   subcontracts shall include the reimbursement rates and risk assumption,
if applicable;

114



--------------------------------------------------------------------------------



 



  (6)   subcontractors shall maintain all records relating to services provided
to members for a ten (10)-year period and shall make all enrollee medical
records or other service records available for the purpose of quality review
conducted by the State, or their designated agents both during and after the
contract period;

  (7)   subcontracts shall require that member information be kept confidential,
as defined by Federal and State law;

  (8)   subcontracts shall include a provision that authorized representatives
of the State have reasonable access to facilities and records for financial and
medical audit purposes both during and after the contract period;

  (9)   subcontracts shall include a provision for the subcontractor to release
to the CONTRACTOR any information necessary to perform any of its obligations
and that the CONTRACTOR shall be monitoring the subcontractor’s performance on
an ongoing basis and subjecting the subcontractor to formal periodic review;

  (10)   subcontracts shall state that the subcontractor shall accept payment
from the CONTRACTOR as payment for any services included in the benefit package,
and cannot request payment from the State for services performed under the
subcontract;

  (11)   subcontracts shall state that if the subcontract includes primary care,
provisions for compliance with PCP requirements delineated in this Agreement
shall apply;

  (12)   subcontracts shall require the subcontractor shall comply with all
applicable State and Federal statutes, rules, and regulations;

  (13)   subcontracts shall include provisions for termination for any violation
of applicable HSD/MAD, State or Federal statutes, rules, and regulations;

  (14)   subcontracts may not prohibit a provider or other subcontractor (with
the exception of third-party administrators) from entering into a contractual
relationship with another CONTRACTOR;

  (15)   subcontracts may not include any incentive or disincentive that
encourages a provider or other subcontractor not to enter into a contractual
relationship with another CONTRACTOR;

  (16)   subcontracts cannot contain any gag order provisions that prohibit or
otherwise restrict covered health professionals from advising patients about
their health status or medical care or treatment as provided in Section
1932(b)(3) of the Social Security Act or in contravention of NMSA 1978, §
59A-57-1 to 57-11, the Patient Protection Act; and

  (17)   subcontracts for pharmacy providers shall include a payment provision
consistent with 1978 NMSA § 27-2-16B unless there is a change in law or
regulation.

ARTICLE 20 — RELEASE

20.1   Upon final payment of the amounts due under this Agreement, unless the
CONTRACTOR objects in writing to such payment within 180 calendar days, the
CONTRACTOR shall release the State, their

115



--------------------------------------------------------------------------------



 



    officers and employees and the State of New Mexico from all such payment
obligations whatsoever under this Agreement. The CONTRACTOR agrees not to
purport to bind the State of New Mexico. If CONTRACTOR timely objects to such
payment, such objection shall be addressed in accordance with the Dispute
provisions provided for in this Agreement.   20.2   Payment to the CONTRACTOR by
the State shall not constitute final release of the CONTRACTOR. Should audit or
inspection of the CONTRACTOR’s records or the CONTRACTOR’s Member complaints
subsequently reveal outstanding CONTRACTOR liabilities or obligations, the
CONTRACTOR shall remain liable to the State for such obligations. Any payments
by HSD/MAD to the CONTRACTOR shall be subject to any appropriate recoupment by
the State.   20.3   Notice of any post-termination audit or investigation of
complaint by the State shall be provided to the CONTRACTOR, and such audit or
investigation shall be initiated in accordance with CMS requirements. The State
shall notify the CONTRACTOR of any claim or demand within thirty (30) calendar
days after completion of the audit or investigation or as otherwise authorized
by CMS. Any payments by the State to the CONTRACTOR shall be subject to any
appropriate recoupment by the State in accordance with the provisions of
Article 6 of this Agreement.

ARTICLE 21 — RECORDS AND AUDIT

21.1   Compensation Records       After final payment under this Agreement or
ten (10) years after a pending audit is completed and resolved, whichever is
later, the State or its designee shall have the right to audit billings both
before and after payment. The CONTRACTOR shall maintain all necessary records to
substantiate the services it rendered under this Agreement. These records shall
be subject to inspection by the State, the Department of Finance and
Administration, the State Auditor and/or any authorized State or Federal entity
and shall be retained for ten (10) years. Payment under this Agreement shall not
foreclose the right of the State to recover excessive or illegal payments as
well as interest, attorney fees and costs incurred in such recovery.   21.2  
Other Records       In addition, the CONTRACTOR shall retain all Member medical
records, social service records, collected data, and other information subject
to the State and Federal reporting or monitoring requirements for ten (10) years
after the contract is terminated under any provisions of Article 11 of this
Agreement or ten (10) years after any pending audit is completed and resolved,
whichever is later. These records shall be subject to inspection by the State,
and/or the Department of Finance and Administration and/or any authorized State
or Federal entity. The Health and Human Services (HHS) awarding agency, the U.S.
Comptroller General, or any representatives, shall have access to any books,
documents, papers and records of the CONTRACTOR which are directly pertinent to
a specific program for the purpose of making audits, examinations, excerpts and
transcriptions. This right also includes timely and reasonable access to
CONTRACTOR’s personnel for the purpose of interview and discussion related to
such documents. The rights of access in this paragraph are not limited to the
required retention period but shall last as long as records are retained.
Payment under this Agreement shall not foreclose the right of the State, to
recover excessive or illegal payments and if such excessive or illegal payments
are recovered then the State shall also be entitled to interest, attorney fees
and costs incurred in such recovery.   21.3   Standards for Medical Records

116



--------------------------------------------------------------------------------



 



  (A)   The CONTRACTOR shall require medical records to be maintained on paper
and/or in electronic format in a manner that is timely, legible, current, and
organized, and that permits effective and confidential patient care and quality
review.

  (B)   The CONTRACTOR shall have written medical record confidentiality
policies and procedures that implement the requirements of State and Federal law
and policy and of this Agreement. These policies and procedures shall be
consistent with confidentiality requirements in 45 C.F.R. parts 160 and 164 for
all medical records and any other health and enrollment information that
identifies a particular Member. Medical record contents must be consistent with
the utilization control required in 42 C.F.R. Part 456.

  (C)   The CONTRACTOR shall establish, and shall require its practitioners to
have, an organized medical record keeping system and standards for the
availability of medical records appropriate to the practice site.

  (D)   The CONTRACTOR shall include provisions in its contracts with providers
requiring appropriate access to the medical records of the CONTRACTOR’s Members
for purposes of quality reviews to be conducted by the State, or agents thereof,
and requiring that the medical records be available to health care practitioners
for each clinical encounter.

21.4   The CONTRACTOR shall comply with the State’s reasonable requests for
records and documents as necessary to verify that the CONTRACTOR is meeting its
obligations under this Agreement, or for data reporting legally required of the
State. However, nothing in this Agreement shall require the CONTRACTOR to
provide the State with information, records, and/or documents which are
protected from disclosure by any law, including, but not limited to, laws
protecting proprietary information as a trade secret, confidentiality laws, and
any applicable legal privileges (including but not limited to, attorney/client,
physician/patient, quality assurance and peer review), except as may otherwise
be required by law or pursuant to a legally adequate release from the affected
Member(s).   21.5   The CONTRACTOR shall provide the State of New Mexico, and
any other legally authorized governmental entity, or their authorized
representatives, the right to enter at all reasonable times the CONTRACTOR’s
premises or other places where work under this Agreement is performed to
inspect, monitor or otherwise evaluate the quality, appropriateness, and
timeliness of services performed under this contract. The CONTRACTOR shall
provide reasonable facilities and assistance for the safety and convenience of
the persons performing those duties (e.g. assistance from the CONTRACTOR’s staff
to retrieve and/or copy materials). The State and its authorized agents shall
schedule access with the CONTRACTOR in advance within a reasonable period of
time except in the case of suspected fraud and abuse. All inspection, monitoring
and evaluation shall be performed in such a manner as not to unduly interfere
with the work being performed under this Agreement.   21.6   In the event right
of access is requested under this section, the CONTRACTOR or subcontractor shall
upon request provide and make available staff to assist in the audit or
inspection effort, and shall provide adequate space on the premises to
reasonably accommodate the State or Federal representatives conducting the audit
or inspection effort.   21.7   All inspections or audits shall be conducted in a
manner as shall not unduly interfere with the performance of the CONTRACTOR’s or
any subcontractor’s activities. The CONTRACTOR shall be given ten (10) busniess
days to respond to any findings of an audit before the State shall finalize its

117



--------------------------------------------------------------------------------



 



    findings. All information so obtained shall be accorded confidential
treatment as provided in applicable law.

21.8   Retention Requirements for Records.       Financial records, supporting
documents, statistical records, and all other records pertinent to this
Agreement shall be retained for a period of three (3) years from the date of
submission of the final expenditure report. The only exceptions are the
following:

  (A)   if any litigation, claim, financial management review or audit is
started before the expiration of the three-year period, the records shall be
retained until all litigation, claims, or audit findings involving the records
have been resolved and final action taken;

  (B)   records for real property and equipment acquired with federal funds
shall be retained for three (3) years after final disposition;

  (C)   when records are transferred to or retained by the HHS awarding agency,
the three (3) year retention requirement is not applicable; and

  (D)   indirect cost rate proposals, cost allocations plan, etc., as specified
in 42 C.F.R. part 74.53(g).

ARTICLE 22 — INDEMNIFICATION

22.1   The CONTRACTOR agrees to indemnify, defend and hold harmless the State of
New Mexico, its officers, agents and employees from any and all claims and
losses accruing or resulting from any and all CONTRACTOR employees, agents, or
subcontractors, in connection with the breach or failure to perform or erroneous
or negligent acts or omissions in the performance of this Agreement, and from
any and all claims and losses accruing or resulting to any person, association,
partnership, entity or corporation who may be injured or damaged by the
CONTRACTOR in the performance or failure in performance of this Agreement
resulting from such acts of omissions. The provisions of this Section 22.1 shall
not apply to any liabilities, losses, charges, costs or expenses caused by, or
resulting from, in whole or in part the acts of omissions of the State of New
Mexico, HSD/MAD, ALTSD, or any of its officers, employees or agents.   22.2  
The CONTRACTOR shall at all times during the term of this Agreement, indemnify
and hold harmless the State against any and all liability, loss, damage, costs
or expenses which the State may sustain, incur or be required to pay (1) by
reason of any Member suffering personal injury, death or property loss or damage
of any kind as a result of the erroneous or negligent acts or omissions of the
CONTRACTOR either while participating with or receiving care or services from
the CONTRACTOR under this Agreement, or (2) while on premises owned, leased, or
operated by the CONTRACTOR or while being transported to or from said premises
in any vehicle owned, operated, leased, chartered, or otherwise contracted for
or in the control of the CONTRACTOR or any officer, agent, subcontractor or
employee thereof. The provisions of this Section shall not apply to any
liabilities, losses, charges, costs or expenses caused by, or resulting from,
the acts or omissions of the State of New Mexico, or any of its officers,
employees, or agents. In the event that any action, suit or proceeding related
to the services performed by the CONTRACTOR or any officer, agent, employee,
servant or subcontractor under this Agreement is brought against the CONTRACTOR,
the CONTRACTOR shall, as soon as practicable but no later than two (2) business
days after it receives notice thereof, notify the legal counsel of the HSD and
the legal counsel of ALTSD and the Risk Management Division of the New Mexico
General Services Department by certified mail.

118



--------------------------------------------------------------------------------



 



22.3   The CONTRACTOR shall agree to indemnify and hold harmless the State, its
agents, and its employees from any and all claims, lawsuits, administrative
proceedings, judgments, losses, or damages, including court costs and attorney
fees, or causes of action, caused by reason of the CONTRACTOR’S erroneous or
negligent acts or omissions, including the following:

  (A)   any claims or losses attributable to any persons or firm injured or
damaged by erroneous or negligent acts, including without limitation, disregard
of Federal or State Medicaid regulations or statutes by the CONTRACTOR, its
officers, its employees, or subcontractors in the performance of the Agreement,
regardless of whether the State knew or should have known of such erroneous or
negligent acts; unless the State of New Mexico, or any of its officers,
employees or agents directed in writing to the performance of such acts; and

  (B)   any claims or losses attributable to any person or firm injured or
damaged by the publication, translation, reproduction, delivery, performance,
use, or disposition of any data processed under the Agreement in a manner not
authorized by the Agreement or by Federal or State regulations or statutes,
regardless of whether the State knew or should have known of such publication,
translation, reproduction, delivery, performance, use, or disposition unless the
State of New Mexico, or any of its officers, employees or agents directed or
affirmatively consented in writing to such publication, translation,
reproduction, delivery, performance, use or disposition.

    The provisions of this Article 22.3 shall not apply to any liabilities,
losses, charges, costs or expenses caused by, or resulting from, the acts or
omissions of the State of New Mexico, or any of its officers, employees, or
agents.   22.4   The CONTRACTOR, including its subcontractors, agrees that in no
event, including but not limited to nonpayment by the CONTRACTOR, insolvency of
the CONTRACTOR or breach of this Agreement, shall the CONTRACTOR or its
subcontractor bill, charge, collect a deposit from, seek compensation,
remuneration, or reimbursement from or have any recourse against a Member or a
person (other than the CONTRACTOR) acting on a Member’s behalf for services
provided pursuant to this Agreement except for any Medicaid population required
to make co-payments under HSD/MAD policy. In no case shall the State and/or any
Member be liable for any debts of the CONTRACTOR.   22.5   The CONTRACTOR agrees
that the above indemnification provisions shall survive the termination of this
Agreement, regardless of the cause giving rise to termination. This provision is
not intended to apply to services provided after this Agreement has been
terminated.   22.6   The State shall notify the CONTRACTOR of any claim, loss,
damage, suit or action as soon as the State reasonably believes that such claim,
loss, damage, suit or action may give rise to a right to indemnification under
this Article. The failure of the State, however, to deliver such notice shall
not relieve the CONTRACTOR of its obligation to indemnify the State under this
Article. Prior to entering into any settlement for which it may seek
indemnification under this Article, the State shall consult with the CONTRACTOR,
but the CONTRACTOR need not approve the settlement. Nothing in this provision
shall be interpreted as a waiver of the State’s right to indemnification. The
State shall permit the CONTRACTOR, at the CONTRACTOR’s option and expense, to
assume the defense of such asserted claim(s) using counsel acceptable to the
State and to settle or otherwise dispose of the same, by and with the consent of
the State. Failure to give prompt notice as provided herein shall not relieve
the CONTRACTOR of its obligations hereunder, except to the extent that the
defense of any claim for loss is prejudiced by such failure to give notice.

119



--------------------------------------------------------------------------------



 



ARTICLE 23 — LIABILITY

23.1   The CONTRACTOR shall be wholly at risk for all covered services. No
additional payment shall be made by the State, nor shall any payment be
collected from a Member, except for co-payments authorized by the State or State
laws or regulations.   23.2   The CONTRACTOR is solely responsible for ensuring
that it issues no payments for services for which it is not liable under this
Agreement. The State shall accept no responsibility for refunding to the
CONTRACTOR any such excess payments unless the State of New Mexico, or any of
its officers, employees or agents directed such services to be rendered or
payment made.   23.3   The CONTRACTOR, its successors and assignees shall
procure and maintain such insurance and other forms of financial protections as
are identified in this Agreement.

ARTICLE 24 — EQUAL OPPORTUNITY COMPLIANCE

24.1   The CONTRACTOR agrees to abide by all Federal and State laws, rules,
regulations and executive orders of the Governor of the State of New Mexico and
the President of the United States pertaining to equal opportunity including
title VI of the Civil Rights Act of 1964, Title IX of the Education Amendments
of 1972 (regarding education programs and activities), the Age Discrimination
Act of 1975, the Rehabilitation Act of 1973 and the Americans with Disabilities
Act. In accordance with all such laws, rules, and regulations, and executive
orders, the CONTRACTOR agrees to ensure that no person in the United States
shall, on the grounds of race, color, national origin, sex, sexual preference,
age, trans-gender, handicap or religion be excluded from employment with, or
participation in, be denied the benefit of, or otherwise be subjected to
discrimination under any program or activity performed under this Agreement. If
the State finds that the CONTRACTOR is not in compliance with this requirement
at any time during the term of this Agreement, the State reserves the right to
terminate this Agreement pursuant to Article 9 or take such other steps it deems
appropriate to correct said problem.

ARTICLE 25 — RIGHTS TO PROPERTY

25.1   All equipment and other property provided or reimbursed to the CONTRACTOR
by the State is the property of the State and shall be turned over to the State
at the time of termination or expiration of this Agreement, unless otherwise
agreed to in writing. In addition, in regard to the performance of experimental,
developmental or research done by the CONTRACTOR, the State shall determine the
rights of the Federal Government and the parties to this Agreement in any
resulting invention.

ARTICLE 26 — ERRONEOUS ISSUANCE OF PAYMENT OR BENEFITS

26.1   In the event of an error which causes payment(s) to the CONTRACTOR to be
issued by the State, the CONTRACTOR shall reimburse the State within thirty
(30) calendar days of written notice of such error for the full amount of the
payment, subject to the provisions of Section 6.6(D) of this Agreement. Interest
shall accrue at the statutory rate on any amounts not paid and determined to be
due after the thirtieth (30th) day following the notice.

ARTICLE 27 — EXCUSABLE DELAYS

27.1   The CONTRACTOR shall be excused from performance hereunder for any period
that it is prevented from performing any services hereunder in whole or in part
as a result of an act of nature, war, civil

120



--------------------------------------------------------------------------------



 



    disturbance, epidemic, court order, or other cause beyond its reasonable
control, and such nonperformance shall not be a default hereunder or ground for
termination of the Agreement.

27.2   Suspensions under Force Majeure shall require the Party seeking
suspension to give notification to the other Party at least five (5) business
days before the imposition of the suspension. The receiving Party will be deemed
to have agreed to such suspension unless having posted to mail such objection or
non-consent within five (5) business days of receipt of request for suspension.
The performance of either Party’s obligations under the Agreement shall be
suspended during the period that any circumstances of Force Majeure persists, or
for a consecutive period of ninety (90) calendar days, whichever is shorter, and
such Party shall be granted an extension of time for performance equal to the
period of suspension. For the purposes of this section, “Force Majeure” means
any event or occurrence which is outside of the reasonable control of the Party
concerned and which is not attributable to any act or failure to take preventive
action by the Party concerned.   27.3   The CONTRACTOR shall be excused from
performance hereunder during any period for which the State of New Mexico has
failed to enact a budget or appropriate monies to fund the managed care program,
provided that the CONTRACTOR notifies the State, in writing, of its intent to
suspend performance and the State is unable to resolve the budget or
appropriation deficiencies within forty-five (45) calendar days.   27.4   In
addition, the CONTRACTOR shall be excused from performance hereunder for
insufficient payment by the State, provided that the CONTRACTOR notifies the
State in writing of its intent to suspend performance and the State is unable to
remedy the monetary shortfall within forty-five (45) calendar days.

ARTICLE 28 — MARKETING

28.1   The CONTRACTOR shall maintain written policies and procedures governing
the development and distribution of marketing materials for Members.

28.2   The State shall review and approve the content, comprehension level, and
language(s) of all marketing materials directed at members before use.

  (A)   The CONTRACTOR shall distribute its marketing materials to its entire
service area.

  (B)   The CONTRACTOR shall not seek to influence enrollment in conjunction
with the sale or offering of any private insurance, not including public/private
partnerships.

  (C)   The CONTRACTOR shall specify the methods by which it assures the State
that marketing materials are accurate and do not mislead, confuse, or defraud
the Members, or the State. Marketing materials will be considered inaccurate,
false, or misleading if they contain statements or assertions, written or oral,
including but not limited to:

  (1)   statements that the Member must enroll with the CONTRACTOR in order to
obtain benefits or in order not to lose benefits; or

  (2)   statements that the CONTRACTOR is endorsed by CMS, the Federal or State
Government, or similar entity.

28.3   Minimum Marketing and Outreach Requirements

121



--------------------------------------------------------------------------------



 



    The marketing and outreach material shall meet the following minimum
requirements:

  (A)   marketing and/or outreach materials shall meet requirements for all
communication with Members, as set forth in the Medicaid Program Manual; and

  (B)   all marketing and/or outreach materials produced by the CONTRACTOR under
the Agreement shall state that such services are funded pursuant to an Agreement
with the State of New Mexico.

28.4   Marketing and outreach activities not permitted under this Agreement    
  The following marketing and outreach activities are prohibited, regardless of
the method of communication (oral, written) or whether the activity is performed
by the CONTRACTOR directly, or by its participating providers, its
subcontractors, or any other party affiliated with the CONTRACTOR:

  (A)   asserting or implying that a member shall lose Medicaid benefits if
he/she does not enroll with the CONTRACTOR or inaccurately depicting the
consequences of choosing a different CONTRACTOR;

  (B)   designing a marketing or outreach plan which discourages or encourages
CONTRACTOR selection based on health status or risk;     (C)   initiating an
enrollment request on behalf of a CLTS recipient;     (D)   making inaccurate,
false, materially misleading or exaggerated statements;

  (E)   asserting or implying that the CONTRACTOR offers unique covered services
when another MCO provides the same or similar service;     (F)   using gifts or
other incentives to entice people to join a specific health plan;

  (G)   directly or indirectly conducting door-to-door, telephonic or other
“Cold Call” marketing. “Cold Call” marketing is defined as any unsolicited
personal contact by the CONTRACTOR with a potential member for the purpose of
marketing. Marketing means any communication from a CONTRACTOR to a Member who
is not enrolled in that entity that can reasonably be interpreted as intended to
influence the Member to enroll in that particular CONTRACTOR’s CLTS product and
not to enroll in or to disenroll from, another MCO’S CLTS product. The
CONTRACTOR may send informational material regarding its benefit package to
potential members; and

  (H)   conducting any other marketing activity prohibited by the State during
the course of this Agreement.

28.5   The CONTRACTOR shall take reasonable steps to prevent subcontractors and
participating providers from committing the acts described herein. The
CONTRACTOR shall be held liable only if it knew or should have known that its
subcontractors or participating providers were committing the acts described
herein and did not take timely corrective actions. The State reserves the right
to prohibit additional marketing activities at its discretion.

28.6   Marketing Time Frames

122



--------------------------------------------------------------------------------



 



    The CONTRACTOR may initiate marketing and outreach activities at any time.  
28.7   The CLTS Marketing Guidelines are incorporated into this Agreement by
reference. This Agreement shall incorporate all revisions to the Guidelines
produced during the course of the Agreement.   28.8   Health Education and
Outreach Materials may be distributed to the CONTRACTOR’s Members by mail or in
connection with exhibits or other organized events, including but not limited
to, health fair booths at community events and health plan hosted health
improvement events. Health Education means programs, services or promotions that
are designed or intended to inform the CONTRACTOR’s actual or potential Members
upon request about the issues related to health lifestyles, situations that
affect or influence health status or methods or modes of medical treatment.
Outreach is the means of educating or informing the CONTRACTOR’s actual or
potential Members about health issues. The State shall not approve health
education materials.

ARTICLE 29 — PROHIBITION OF BRIBES, GRATUITIES & KICKBACKS

29.1   Pursuant to Sections NMSA 1978, § 13-1-191, 30-24-1 et seq., 30-41-1, and
30-41-3, the receipt or solicitation of bribes, gratuities and kickbacks is
strictly prohibited.   29.2   No elected or appointed officer or other employee
of the State of New Mexico shall benefit financially or materially from this
Agreement. No individual employed by the State of New Mexico shall be admitted
to any share or part of the Agreement or to any benefit that may arise
therefrom.   29.3   The State may, by written notice to the CONTRACTOR,
immediately terminate the right of the CONTRACTOR to proceed under the Agreement
if it is found, after notice and hearing by the Secretary of HSD or his/her duly
authorized representative, that gratuities in the form of entertainment, gifts
or otherwise were offered or given by the CONTRACTOR or any agent or
representative of the CONTRACTOR to any officer or employee of the State of New
Mexico with a view toward securing the Agreement or securing favorable treatment
with respect to the award or amending or making of any determinations with
respect to the performing of such Agreement. In the event the Agreement is
terminated as provided in this section, the State of New Mexico shall be
entitled to pursue the same remedies against the CONTRACTOR as it would pursue
in the event of a breach of contract by the CONTRACTOR and as a penalty in
addition to any other damages to which it may be entitled by law.

ARTICLE 30 — LOBBYING

30.1   The CONTRACTOR certifies, in accordance with the Bryd Anti-Lobying
Amendment to the best of its knowledge and belief, that:

  (A)   No Federally appropriated funds have been paid or shall be paid, by or
on behalf of the CONTRACTOR, to any person for influencing or attempting to
influence an officer or employee of any agency, a member of Congress, or an
employee of a member of Congress in connection with the awarding of any Federal
contract, the making of any Federal grant, the making of any Federal loan, the
entering into of any cooperative agreement, and the extension, continuation,
renewal, amendment, or modification of any Federal contract, grant, loan, or
cooperative agreement.

  (B)   If any funds other than Federally appropriated funds have been paid or
shall be paid to any person for influencing or attempting to influence an
officer or employee of any agency, member

123



--------------------------------------------------------------------------------



 



      of Congress, an officer or employee of Congress or an employee of a member
of Congress in connection with this Federal contract, grant, loan, or
cooperative agreement, the CONTRACTOR shall complete and submit Standard
Form-LLL “Disclosure Form to Report Lobbying,” in accordance with its
instructions.

30.2   The CONTRACTOR shall require that the language of this certification be
included in the award documents for all subawards at all tiers (including
subcontracts, subgrants, and contracts under grants, loans, and cooperative
agreements) and that all sub-recipients shall certify and disclose accordingly.
  30.3   This certification is a material representation of fact upon which
reliance was placed when this transaction was made or entered into. Submission
of this certification is a prerequisite for making or entering into this
transaction imposed under 31 USC §1352. Any person who fails to file the
required certification shall be subject to a civil penalty of not less than ten
thousand dollars ($10,000) and not more than one hundred thousand dollars
($100,000) for such failure.

ARTICLE 31 — CONFLICT OF INTEREST

31.1   The CONTRACTOR warrants that it presently has no interest and shall not
acquire any interest, direct or indirect, which would conflict in any manner or
degree with the performance of services required under this Agreement, and
further warrants that signing of this Agreement shall not be creating a
violation of the Governmental Conduct Act, NMSA 1978, § 10-16-1 et seq. or be at
least equal to Federal safeguards 41 USC 423, section 27.   31.2   If during the
term of this Agreement and any extension thereof, the CONTRACTOR becomes aware
of an actual or potential relationship, which may be considered a conflict of
interest, the CONTRACTOR shall immediately notify the Contract Administrator in
writing. Such notification includes when the CONTRACTOR employs or contracts
with a person, on a matter related to this Agreement, and that person: (1) is a
former State employee who has an obligation to comply with NMSA 1978, § 10-16-1
et. seq., or (2) is a former employee of the Department of Health or the
Children, Youth and Families Department who was substantially and directly
involved in the development or enforcement of this Agreement.

ARTICLE 32 — CONFIDENTIALITY

32.1   Any confidential information, as defined in State or Federal law, code,
rules or regulations or otherwise applicable by the Code of Ethics, regarding
Medicaid eligible recipients or providers given to or developed by the
CONTRACTOR and its subcontractors shall not be made available to any individual
or organization by the CONTRACTOR and its subcontractors other than the
CONTRACTOR’s employees, agents, subcontractors, consultants or advisors without
the prior written approval of the State.   32.2   The CONTRACTOR shall
(1) notify the State promptly of any unauthorized possession, use, knowledge, or
attempt thereof, of the State’s data files or other confidential information;
and (2) promptly furnish the State full details of the unauthorized possession,
use of knowledge or attempt thereof, and assist investigating or preventing the
recurrence thereof.   32.3   In order to protect the confidentiality of Member
information and records:

  (A)   The CONTRACTOR shall adopt and implement written confidentiality
policies and procedures which conform to Federal and State laws and regulations.

124



--------------------------------------------------------------------------------



 



  (B)   The CONTRACTOR’s contracts with practitioners and other providers shall
explicitly state expectations about the confidentiality of member information
and records.

  (C)   The CONTRACTOR shall afford Members and/or legal guardians the
opportunity to approve or deny the release of identifiable personal information
by the CONTRACTOR to a person or agency outside of the CONTRACTOR, except to
duly authorized subcontractors, providers or review organizations, or when such
release is required by law, State regulation, or quality standards.

  (1)   When release of information is made in response to a court order, the
CONTRACTOR shall notify the Member and/or legal guardian of such action in a
timely manner.

  (2)   The CONTRACTOR shall have specific written policies and procedures that
direct how confidential information gathered or learned during the investigation
or resolution of a grievance is maintained, including the confidentiality of the
Member’s status as a grievant.

32.4   The CONTRACTOR shall comply with the State’s requests for records and
documents as necessary to verify the CONTRACTOR is meeting its duties and
obligations under this Agreement, or for data reporting legally required of the
State. Except as otherwise required by law, the State may not request from the
CONTRACTOR records and documents that go beyond ensuring that the CONTRACTOR is
meeting its duties under this Agreement, including, where appropriate, records
and documents that are protected by any law, including, but not limited to, laws
protecting proprietary information as a trade secret, confidentiality laws, and
any and all applicable legal privileges (including, but not limited to,
attorney/client, physician/patient, and quality assurance and peer review).

ARTICLE 33 — COOPERATION WITH THE MEDICAID FRAUD
CONTROL UNIT

33.1   The CONTRACTOR shall make an initial report to the State within five
(5) business days when, in the CONTRACTOR’s professional judgment, suspicious
activities may have occurred. The CONTRACTOR shall then take steps to establish
whether or not, in its professional judgment, potential fraud has occurred. The
CONTRACTOR will then make a report to the State and submit any applicable
evidence in support of its findings. If the State decides to refer the matter to
the New Mexico State Medicaid Fraud Control Unit of the Attorney General’s
Office (MFCU), the State will notify the CONTRACTOR within five (5) business
days of making the referral. The CONTRACTOR shall cooperate fully with any and
all requests from MFCU for additional documentation or other types of
collaboration in accordance with applicable law.

33.2   The CONTRACTOR shall cooperate fully in any investigation by the MFCU or
subsequent legal action that may result from such investigation. The CONTRACTOR
and its subcontractors and participating network providers shall, upon request,
make available to the MFCU any and all administrative, financial and medical
records relating to the delivery of items or services for which State monies are
expended, unless otherwise provided by law. In addition, the MFCU shall be
allowed to have access during normal business hours to the place of business and
all records of the CONTRACTOR and its subcontractors and participating network
providers, except under special circumstances when after hours access shall be
allowed. Special circumstances shall be determined by the MFCU.

125



--------------------------------------------------------------------------------



 



33.3   The CONTRACTOR shall disclose to the State, the MFCU, and any other State
or Federal agency charged with overseeing the Medicaid program, full and
complete information regarding ownership, significant financial transactions or
financial transactions relating to or affecting the Medicaid program between
CONTRACTOR and persons related to the CONTRACTOR convicted of criminal activity
related to Medicaid, Medicare, or the federal Title XX programs.   33.4   Any
actual or potential conflict of interest within the CONTRACTOR’s program shall
be referred by the CONTRACTOR to the MFCU. The CONTRACTOR also shall refer to
the MFCU any instance where a financial or material benefit is given by any
representative, agent or employee of the CONTRACTOR to the State, or any other
party with direct responsibility for this Agreement. In addition, the CONTRACTOR
shall notify the MFCU if it hires or enters into any business relationship with
any person who, within two (2) years previous to that hiring or contract, was
employed by the State in a capacity relating to the Medicaid program or any
other party with direct responsibility for this Agreement.   33.5   Any
recoupment received from the CONTRACTOR by the State pursuant to the provisions
of Article 8 (Enforcement) of this Agreement herein shall not preclude the MFCU
from exercising its right to criminal prosecution, civil prosecution, or any
applicable civil penalties, administrative fines or other remedies.   33.6  
Upon request to the CONTRACTOR, the MFCU shall be provided with copies of all
grievances and resolutions affecting Members.   33.7   Should the CONTRACTOR
know about or become aware of any investigation being conducted by the MFCU, or
the State, the CONTRACTOR, and its representatives, agents and employees, shall
maintain the confidentiality of this information.   33.8   The CONTRACTOR shall
have in place and enforce policies and procedures to educate Members of the
existence of, and role of, the MFCU.   33.9   The CONTRACTOR shall have in place
and enforce policies and procedures for the detection and deterrence of fraud.
These policies and procedures shall include specific requirements governing who
within the CONTRACTOR’s organization is responsible for these activities, how
these activities shall be conducted, and how the CONTRACTOR shall address cases
of suspected fraud and abuse.   33.10   All documents submitted by the
CONTRACTOR to the State, if developed or generated by the CONTRACTOR, or its
agents, shall be deemed to be certified by the CONTRACTOR as submitted under
penalty of perjury.

ARTICLE 34 — WAIVERS

34.1   No term or provision of this Agreement shall be deemed waived and no
breach excused, unless such waiver or consent shall be in writing by the party
claimed to have waived or consented.   34.2   A waiver by any party hereto of a
breach of any of the covenants, conditions, or agreements to be performed by the
other shall not be construed to be a waiver of any succeeding breach thereof or
of any other covenant, condition, or Agreement herein contained.

ARTICLE 35 — PROVIDER AVAILABILITY

126



--------------------------------------------------------------------------------



 



35.1   All providers owned (wholly or partially) or controlled by the
CONTRACTOR, or any of the CONTRACTOR’S related or affiliated entities, and any
and all providers that own (wholly or partially) or control the CONTRACTOR, to
the extent of its legal authority, shall be willing to become a network provider
for any Contractor that contracts with the State for Covered Services, to be
reimbursed by such Contractor at the then-current and applicable Medicaid
reimbursement rate for that provider type. The applicable Medicaid reimbursement
rate is defined to exclude disproportionate share and medical education
payments.

ARTICLE 36 — NOTICE

36.1   A notice shall be deemed duly given upon delivery, if delivered by hand,
or three (3) calendar days after posting if sent by first-class mail, with
proper postage affixed. Notice may also be tendered by facsimile transmission,
with original to follow by first class mail.

36.2   All notices required to be given to HSD/MAD under this Agreement shall be
sent to the HSD/MAD Contract Administrator or his/her designee:

Sarah Barth, Bureau Chief
Human Services Department
P.O. Box 2348
Santa Fe, NM 87504-2348

36.3   All notices required to be given to ALTSD under this Agreement shall be
sent to:

Crystal Mata
Elderly & Disability Services Division
Aging & Long-Term Services Department
2550 Cerrillos Rd
Santa Fe, NM 87505

36.4   All notices required to be given to the CONTRACTOR under this Agreement
shall be sent to:

Laura Hopkins, COO
AMERIGROUP Community Care of New Mexico, Inc.
6565 Americas Parkway, Suite 200
Albuquerque, NM 87110
ARTICLE 37 — AMENDMENTS

37.1   This Agreement shall not be altered, changed or amended other than by an
instrument in writing executed by the parties to this Agreement. Amendments
shall become effective and binding when signed by the parties, approved by the
Department of Finance and Administration, and written approvals have been
obtained from any necessary State and Federal agencies. All necessary approvals
shall be attached as exhibits to the Agreement.

ARTICLE 38 — SUSPENSION, DEBARMENT AND OTHER
RESPONSIBILITY MATTERS

38.1   Pursuant to 45 C.F.R. Part 76 and other applicable federal regulations,
the CONTRACTOR certifies by signing this Agreement, that it and its principals,
to the best of its knowledge and belief and except as

127



--------------------------------------------------------------------------------



 



    otherwise disclosed in writing by CONTRACTOR to the State prior to the
execution of this Agreement: (1) are not debarred, suspended, proposed for
debarment, or declared ineligible for the award of contracts by any Federal
department or agency; (2) have not, within a three-year period preceding the
effective date of this Agreement, been convicted of or had a civil judgment
rendered against them for: commission of fraud or a criminal offense in
connection with obtaining, attempting to obtain, or performing a public
(Federal, State, or local) contract or subcontract; violation of Federal or
State antitrust statutes relating to the submission of offers; or commission of
embezzlement, theft, forgery, bribery, falsification or destruction of records,
making false statements, tax evasion, or receiving stolen property; (3) have not
been indicted for, or otherwise criminally or civilly charged by a governmental
entity (Federal, State or local) with, commission of any of the offenses
enumerated above in this Article 38.1; (4) have not, within a three-year period
preceding the effective date of this Agreement, had one or more public
agreements or transactions (Federal, State or local) terminated for cause or
default; and (5) have not been excluded from participation from Medicare,
Medicaid, Federal health care programs or Federal behavioral health care
programs pursuant to Title XI of the Social Security Act, 42 U.S.C. § 1320a-7
and other applicable federal statutes. The CONTRACTOR may not knowingly have a
relationship with the following:

  (A)   an individual who is an affiliate, as defined in the Federal Acquisition
Regulations, that is disbarred, suspended, or otherwise excluded from
participating in procurement activities under the Federal Acquisition Regulation
or from participating in non-procurement activities under regulations issued
under Executive Order No. 12549 or under guidelines implementing Executive Order
No. 12549; or

  (B)   For purposes of this sction, an individual who is an affiliate, as
defined in the Federal Acquisition Regulation, has a “relationship” if such
individual is:

  (1)   a director, officer or partner of the CONTRACTOR;

  (2)   a person with beneficial ownership of five percent (5%) or more of the
CONTRACTOR’s equity; or

  (3)   a person with an employment, consulting or other arrangement with the
CONTRACTOR’s obligations under this Agreement.

38.2   The CONTRACTOR’s certification in Article 38.1 is a material
representation of fact upon which the State relied when this Agreement was
entered into by the parties. The CONTRACTOR shall provide immediate written
notice to the State, if, at any time during the term of this Agreement, the
CONTRACTOR learns that its certification in Article 38.1 was erroneous on the
effective date of this Agreement or has become erroneous by reason of new or
changed circumstances. If it is later determined that the CONTRACTOR’s
certification in Article 38.1 was erroneous on the effective date of this
Agreement or has become erroneous by reason of new or changed circumstances, in
addition to other remedies available to the State, the State may terminate the
Agreement.   38.3   As required by 45 C.F.R. Part 76 or other applicable federal
regulations, the CONTRACTOR shall require each proposed first-tier subcontractor
whose subcontract will equal or exceed twenty-five thousand dollars ($25,000),
to disclose to the CONTRACTOR, in writing, whether as of the time of award of
the subcontract, the subcontractor, or its principals, is or is not debarred,
suspended, or proposed for debarment by any Federal department or agency. The
CONTRACTOR shall make such disclosures available to the State when it requests
subcontractor approval from the State pursuant to

128



--------------------------------------------------------------------------------



 



    Article 19.4. If the subcontractor, or its principals, is debarred,
suspended, or proposed for debarment by any Federal department or agency, the
State may refuse to approve the use of the subcontractor.

ARTICLE 39 — NEW MEXICO EMPLOYEES HEALTH COVERAGE

39.1   If CONTRACTOR has, had, or anticipates having, six (6) or more employees
who work, or who worked, are working, or are expected to work, an average of at
least twenty (20) hours per week over a six (6) month period with said six-month
period being at any time during the year prior to seeking the contract with the
State of at anytime during the term of this Agreement, CONTRACTOR certifies, by
signing this Agreement, to:

  (A)   have in place, and agree to maintain for the term of this Agreement,
health insurance for those New Mexico employees and offer that health insurance
to those employees no later than July 1, 2008, if the expected annual value in
the aggregate of any and all contracts between the CONTRACTOR and the State
exceeds one million dollars ($1,000,000.00); or

  (B)   have in place, and agree to maintain for the term of this Agreement,
health insurance for those New Mexico employees and offer that health insurance
to those employees no later than July 1, 2009, if the expected annual value in
the aggregate of any and all contracts between the CONTRACTOR and the State
exceeds Five hundred thousand dollars $500,000.00; or

  (C)   have in place, and agree to maintain for the term of this Agreement,
health insurance for those New Mexico employees and offer that health insurance
to those employees no later than July 1, 2010, if the expected annual value in
the aggregate of any and all contracts between the CONTRACTOR and the State
exceeds Two hundred fifty thousand dollars $250,000.00.

39.2   CONTRACTOR must agree to maintain a record of the number of employees who
have:

  (A)   accepted health insurance;

  (B)   declined health insurance due to other health insurance coverage already
in place; or     (C)   declined health insurance for other reasons.

  These records are subject to review and audit by the State or its
representative.

39.3   The CONTRACTOR must agree to advise all New Mexico employees in writing
of the availability of State publicly financed health coverage programs by
providing each employee with, at a minimum, the following web site link for
additional information http://insurenewmexico.state.nm.us/.   39.4   For
Indefinite Quantity, Indefinite Delivery contracts (price agreements without
specific limitations on quantity and providing for an indeterminate number of
orders to be placed against it) these requirements shall apply the first day of
the second month after the CONTRACTOR reports combined sales (from state and, if
applicable, from local public bodies if from a state price agreement) of Two
hundred and fifty thousand ($250,000); Five hundred thousand dollars ($500,000),
or One million dollars ($1,000,000), depending on the dollar value threshold in
effect at that time.   39.5   The CONTRACTOR agrees to include the provisions of
this Article in all subcontracts, involving entities whose employees reside
within that State of New Mexico, including Network Provider

129



--------------------------------------------------------------------------------



 



    agreements, and all other sub-agreements used to fulfill the CONTRACTOR’s
obligations under this Agreement.   39.6   The CONTRACTOR agrees to obtain
verification of its subcontractors and Network Providers for compliance with
this Article. Failure of any subcontractor or Network Provider to comply with
this Article is to be reported to the State immediately upon CONTRACTOR’s
knowledge of such failure and the CONTRACTOR shall advise the non-complying
subcontractor or Network Provider that failure to cure the deficiency can result
in immediate termination of the subcontract or Network Provider agreement, or as
may be mandated by the State.

ARTICLE 40 — ENTIRE AGREEMENT

40.1   This Agreement incorporates all the agreements, covenants, and
understandings between the parties hereto concerning the subject matter hereof,
and all such covenants, agreements and understandings have been merged into this
written Agreement. No prior agreement or understanding, verbal or otherwise, of
the parties or their agents shall be valid or enforceable unless embodied in
this Agreement. Except for those revisions required by CMS, state or federal
requirements, revisions to the original Agreement shall require an amendment
agreed to by both parties.

ARTICLE 41 — AUTHORIZATION FOR CARE

41.1   The CONTRACTOR shall, to the extent possible, ensure that administrative
burdens placed on providers are minimized. In furtherance of this objective, the
CONTRACTOR shall provide to the State, on a quarterly basis, a report of all
benefits and procedures for which the CONTRACTOR or any of its subcontractors
require a prior authorization. This report shall identify, for each such benefit
and procedure, the number of such authorization requests that were made by
providers, and the percentage that were approved and denied.

ARTICLE 42 — DUTY TO COOPERATE

42.1   The parties agree that they will cooperate in carrying out the intent and
purpose of this Agreement. This duty includes specifically, an obligation by the
parties to continue performance of the Agreement in the spirit it was written,
in the event they identify any possible errors or problems associated with the
performance of their respective obligations under this Agreement.

ARTICLE 43 — MERGER

43.1   This Agreement incorporates all the agreements, covenants, and
understandings between the parties hereto concerning the subject matter hereof,
and all such agreements, covenants, and understandings have been merged in this
written Agreement. No prior agreement or understanding, verbal or otherwise, of
the parties or their agents shall be valid or enforceable unless embodied in
this Agreement. Except for those revisions required by CMS, state or federal
requirements, revisions to the original Agreement shall require an amendment
agreed to by the parties.

ARTICLE 44 — PENALTIES FOR VIOLATION OF LAW

44.1   The Procurement Code, Sections 13-1-28 through 13-1-19, NMSA 1978,
imposes civil and criminal penalties for its violation. In addition, the New
Mexico criminal statutes impose felony penalties for illegal bribes, gratuities
and kickbacks.

130



--------------------------------------------------------------------------------



 



ARTICLE 45 — WORKERS COMPENSATION

45.1   The CONTRACTOR agrees to comply with state laws and regulations
applicable to workers compensation benefits for its employees. If the CONTRACTOR
fails to comply with the Workers Compensation Act and applicable regulations
when required to do so, this Agreement may be terminated by the State.

ARTICLE 46 — INVALID TERM OR CONDITION

46.1   If any term or condition of this Agreement shall be held invalid or
unenforceable, the remainder of this Agreement shall not be affected and shall
be valid and enforceable.

ARTICLE 47 — ENFORCEMENT OF AGREEMENT

47.1   A party’s failure to require strict performance of any provision of this
Agreement shall not waive or diminish that party’s right thereafter to demand
strict compliance with that or any other provision. No waiver by a party of any
of its rights under this Agreement shall be effective to waive any other rights.

ARTICLE 48 — AUTHORITY

48.1   If CONTRACTOR is other than a natural person, the individual(s) signing
this Agreement on behalf of CONTRACTOR represents and warrants that he or she
has the power and authority to bind CONTRACTOR, and that no further action,
resolution, or approval from CONTRACTOR is necessary to enter into a binding
contract.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date of
execution by the State Contracts Officer, below.

                      CONTRACTOR                
 
                   
By:
  /S/ Aileen McCormick
 
      Date:   5/5/08
 
    
 
                   
Title:
  SW REGIONAL CEO                
 
                    STATE OF NEW MEXICO                
 
                   
By:
  /S/ Pamela S. Hyde       Date:   6/30/08    
 
                    Pamela S. Hyde, J.D. Secretary
     Human Services Department                
 
                    Approved as to Form and Legal sufficiency:                
 
                   
By:
  /S/ Paul R. Ritzma       Date:   6/27/08    
 
                   
 
  Paul R. Ritzma, General Counsel
Human Services Department                

131



--------------------------------------------------------------------------------



 



                     
By:
  /S/ Cindy Padilla       Date:   6/26/08    
 
                   
 
  Cindy Padilla, Secretary
Aging & Long-Term Services Department                
 
                    Approved as to Form and Legal sufficiency:                
 
                   
By:
  /S/ Ana Marie Ortiz       Date:   6/26/08    
 
                   
 
  General Counsel
Aging & Long-Term Services Department                
 
                    DEPARTMENT OF FINANCE AND ADMINISTRATION  
 
                   
By:
  /s/ Brad Mathews       Date:   8/12/08    
 
                   
 
  State Contracts Officer                

The records of the Taxation and Revenue Department reflect that the CONTRACTOR
is registered with the Taxation and Revenue Department of the State of New
Mexico to pay gross Receipts and compensating taxes.

                      TAXATION AND REVENUE DEPARTMENT                
 
                    ID Number: 03044223000                
 
                   
By:
  Julie Rico       Date:   7/1/08    
 
                   

132



--------------------------------------------------------------------------------



 



CLTS Cohort Rate Table
AMERIGROUP
August 1, 2008 thru June 30, 2009

              Cohort   Description   Member Months   Rates 300   NF LOC — Phase
I, III, IV — Dual Eligible   *****REDACTED****

 
           
310
  NF LOC — Phase II — Dual Eligible        
320
  NF LOC — Phase V — Dual Eligible        
 
           
302
  NF LOC — Phase I, III, IV — Medicaid Only        
312
  NF LOC — Phase II — Medicaid Only        
322
  NF LOC — Phase V — Medicaid Only        
 
           
301
  MI VIA — Dual Eligible        
 
           
303
  MI VIA — Medicaid Only        
 
           
304
  Healthy Duals        
 
                           TOTAL        
 
           
Phase I
  Effective August 1, 2008 thru June 30, 2009        
Phase II
  Effective November 1, 2008 thru June 30, 2009        
Phase III
  Effective January 1, 2009 thru June 30, 2009        
Phase IV
  Effective April 1, 2009 thru June 30, 2009        
Phase V
  Effective April 1, 2009 thru June 30, 2009        

                      CONTRACTOR       State of NM HSD Representative    
 
                   
BY:
  /S/ Aileen McCormick       BY:   Carolyn Ingram    
 
                   
 
                   
TITLE:
  SW Regional CEO       TITLE:   Director, Medical Assistance Division/HSD    
 
                   
 
                   
DATE:
  7/7/2008       DATE:   8/1/08    
 
                   

133



--------------------------------------------------------------------------------



 



APPENDIX A
BENEFITS/SERVICES
EXCLUDED BENEFITS
AND
VALUE ADDED BENEFITS/SERVICES
BENEFITS/SERVICES
The CONTRACTOR shall be required to provide a comprehensive coordinated and
fully integrated system of health care, long-term and social and community
services to Members. The CONTRACTOR does not have the option of deleting
benefits from the defined CLTS benefit package.
Behavioral health services provided by the CONTRACTOR’s Network Providers will
be covered by the CONTRACTOR even when the primary diagnosis is a behavioral
health diagnosis. All prescriptions for drugs written by the CONTRACTOR’s
providers shall be paid for by the CONTRACTOR including drugs used to treat
behavioral health conditions. Facility costs, including emergency room costs,
will be covered by the CONTRACTOR when billed on an acute care/general hospital
facility claim form, including behavioral health services provided by hospital
staff.
Laboratory and Radiology Service costs shall be the responsibility of the
CONTRACTOR when a Behavioral Health provider orders lab or radiology work that
is performed by an outside, independent laboratory or radiology facility,
including those lab and radiology services provided for persons within a
psychiatric unit, a freestanding psychiatric hospital or the UNM Psychiatric
emergency room.
Lab and radiology services shall be the responsibility of the SE when they are
provided within and billed by a free standing psychiatric hospital, a PPS exempt
unit of a general acute care hospital or UNM Psychiatric Emergency Room. In the
event that a psychiatrist orders lab work but completes that lab work in their
office/facility and bills for it, the SE is responsible for payment.
To facilitate proper adjudication of these claims, HSD/MAD will provide, or will
require the SE to provide, an SE provider file to the CONTRACTOR to identify SE
providers.
The following services are included in the covered benefit package of the
Agreement, as currently defined and referenced herein, with reference made to
those services provided for in the State’s 1915(c) waiver:
“Adult Day Health Services” are generally provided for two or more hours per day
on a regularly scheduled basis, for one or more days per week, by a licensed
adult day-care, community-based facility that offers health and social services
to assist Members to achieve optimal functioning. Private Duty Nursing Services
and Skilled Maintenance Therapies (physical, occupational and speech) may be
provided in conjunction with Adult Day Health Services, by the Adult Day Health
provider or by another provider. The Private Duty Nursing and Skilled
Maintenance Therapies must be provided in a private setting at the facility.
This is a 1915(c) waiver service.
“Ambulatory Surgical Services” includes surgical services rendered in an
ambulatory surgical center setting as set forth in HSD/MAD regulations, 8.324.10
NMAC, AMBULATORY SURGICAL CENTER SERVICES.
“Anesthesia Services” includes anesthesia and monitoring services necessary for
the performance of surgical or diagnostic procedures set forth in HSD/MAD
regulations, 8.310.5, NMAC, ANESTHESIA SERVICES.

134



--------------------------------------------------------------------------------



 



“Assisted Living Services” are residential services that include personal
support services, companion services, assistance with medication administration
as set forth in Department of Health regulations, 7.8.2 RESIDENTIAL HEALTH
FACILITIES. This is a 1915(c) waiver service.
“Audiology Services” includes audiology services as set forth in HSD/MAD
regulations, 8.324.6 NMAC, HEARING AIDS AND RELATED EVALUATION.
“Case Management Services” includes the following:

  (1)   Case Management Services for Pregnant Women and their Infants, as set
forth in HSD/MAD regulations, 8.326.3;

  (2)   Case Management Services for Traumatically Brain Injured Adults, as set
forth in HSD/MAD regulations, 8.326.5;

  (3)   Case Management Services for Children up to age (3) years, as set forth
in HSD/MAD regulations, 8.326.6;

  (4)   Case Management Services for Medically at Risk, as set forth in HSD/MAD
regulations, 8.320.5;

Case Management Services does not include the Case Management Services provided
to Developmentally Disabled Children age zero to three years of age who are
receiving early intervention services, or Case Management provided by CYFD,
defined as Child Protective Services Management.
“Community Transition Goods and Services” and “Community Relocation Specialist
Services” are set forth in detail in Appendix C. This is a 1915(c) waiver
service.
“Dental Services” includes dental services as set forth in HSD/MAD regulations,
8.310.7 NMAC, DENTAL SERVICES.
“Diagnostic Imaging and Therapeutic Radiology Services” includes medically
necessary diagnostic imaging and radiology services set forth in HSD/MAD
regulations, 8.324.3 NMAC, DIAGNOSTIC IMAGING AND THERAPEUTIC RADIOLOGY
SERVICES.
“Dialysis Services” includes medically necessary dialysis services as set forth
in HSD/MAD regulations, 8.325.2 NMAC, DIAYLSIS SERVICES. Dialysis providers
shall assist Members in applying for and pursuing final Medicare eligibility
determination.
“Durable Medical Equipment and Medical Supplies” includes the purchase,
delivery, maintenance and repair of equipment, oxygen and oxygen administration
equipment, nutritional products, disposable diapers, and disposable supplies
essential for the use of the equipment as set forth in HSD/MAD regulations,
8.324.5 NMAC, DURABLE MEDICAL EQUIPMENT AND MEDICAL SUPPLIES.
“Emergency Response Services” provide an electronic device that enables Members
to secure help in an emergency. The Member may also wear a portable “help”
button to allow for mobility. The system is connected to the Member’s phone and
programmed to signal a response center when the “help” button is activated. The
response center is staffed by trained professionals. Emergency Response Services
include installing, testing and maintaining equipment; training Members,
caregivers, and first responders on the use of the equipment; twenty-four
(24) hour monitoring for alarms; checking systems monthly or more frequently, if

135



--------------------------------------------------------------------------------



 



warranted by electrical outages, severe weather, etc.; and reporting Member
emergencies and changes in the Member’s condition that may affect service
delivery. Emergency categories consist of emergency response, emergency response
high need, and emergency response installation/disconnect. This is a 1915(c)
waiver service.
“Emergency Services” includes emergency and post-stabilization care services.
Emergency Services are inpatient and outpatient services that are furnished by a
provider that is qualified to furnish these services and which are needed to
evaluate or stabilize an emergency condition. An emergency condition shall meet
the definition of emergency as set forth in HSD/MAD regulations, 8.305.1.7 NMAC.
The CONTRACTOR shall not limit what constitutes an emergency medical condition
on the basis of lists of diagnosis or symptoms. Emergency Services shall be
provided in accordance with HSD/MAD regulations, 8.305.7.11(F) NMAC.
Post-stabilization care services are Covered Services related to an emergency
condition that are provided after a Member is stabilized in order to maintain
the stabilized condition or to improve or resolve the Member’s condition, such
that within reasonable medical probability, no material deterioration of the
Member’s condition is likely to result from or occur during discharge of the
Member or transfer of the Member to another facility.
“Environmental Modifications” include the purchase and/or installation of
equipment and/or making physical adaptations to an Member’s residence that are
necessary to ensure the health, welfare, and safety of the Member or enhance the
level of the Member’s independence. Adaptations include the installation of
ramps and grab-bars; widening of doorways/hallways; installation of specialized
electric and plumbing systems to accommodate medical equipment and supplies;
lifts/elevators; modification of bathroom facilities (roll-in showers, sink,
bathtub, and toilet modifications, water faucet controls, floor urinals and
bidet adaptations and plumbing); turnaround space adaptations; specialized
accessibility/safety adaptations; additions; trapeze and mobility tracks for
home ceilings; automatic door openers/doorbells; voice-activated,
light-activated, motion-activated, and electronic devices; fire safety
adaptations; air-filtering devices; heating/cooling adaptations; glass
substitute for windows and doors; modified switches, outlets, or environmental
controls for home devices; and alarm and alert systems and/or signaling devices.
All Environmental Modifications shall be provided in accordance with applicable
federal, state laws and regulations, and local building codes.
The CONTRACTOR must ensure proper design criteria is addressed in planning and
design of the adaptation, provide or secure licensed contractor(s) or approved
vendor(s) to provide construction/remodeling services, provide administrative
and technical oversight of construction projects, provide consultants to family
members, waiver providers, and contractors concerning environmental modification
projects to the Member’s residence, and inspect the final environmental
modification project to ensure that the adaptations meet the approved plan
submitted for environmental adaptation. This is a 1915(c) waiver service.
“EPSDT Services” includes the delivery of the Federally mandated EPSDT services
as set forth in HSD/MAD regulations, 8.320.2 NMAC, EPSDT Services, and the
following:

  (1)   “EPSDT Private Duty Nursing” includes private duty nursing for the EPSDT
population as set forth in HSD/MAD regulations, 8.323.4 NMAC, EPSDT PRIVATE DUTY
NURSING SERVICE. The services shall either be delivered in the Member’s home or
the school setting.

  (2)   “EPSDT Personal Care” includes medically necessary personal care
services furnished to Members under twenty-one (21) years of age as part of
EPSDT as set forth in HSD/MAD regulations, 8.323.2 NMAC.

  (3)   “Tot-to-Teen Health Checks” requires the CONTRACTOR to adhere to the
periodicity schedule to ensure that eligible Members receive EPSDT screens
(Tot-to-Teen Health Checks), including:

136



--------------------------------------------------------------------------------



 



  (A)   education of and outreach to Members regarding the importance of health
checks;

  (B)   development of a proactive approach to ensure that the services are
received by Members;

  (C)   facilitation of appropriate coordination with school-based providers;

  (D)   development of a systematic communication process with CONTRACTOR’s
Network Providers regarding screens and treatment coordination for Members;

  (E)   process to document, measure, and ensure compliance with the periodicity
schedule; and

  (F)   development of a proactive process to ensure the appropriate follow-up
evaluation, referral, and/or treatment, especially early intervention for mental
health conditions, vision and hearing screening and current immunizations.

“Experimental Technology” The CONTRACTOR shall not deem a technology or its
application experimental, investigational, or unproven and deny coverage unless
that technology or its application is within the definition of “experimental,
investigational, or unproven” as set forth in HSD/MAD regulations, 8.325.6 NMAC,
EXPERIMENTAL OR INVESTIGATIONAL PROCEDURES TECHNOLOGIES OR NON-DRUG THERAPIES.
“Health Education and Preventive Care” The CONTRACTOR shall:

  (1)   provide a continuous program of health education without cost to Member.
Such a program includes publications (e.g., brochures, newsletters, email
updates), media (e.g., films, videotapes, DVDs), presentations (e.g., seminars,
lunch-and-learn sessions), and class room instruction;

  (2)   provide programs of wellness education. Additional programs may be
provided which address the social and physical consequences of high-risk
behaviors;

  (3)   make preventive services available to Members. The CONTRACTOR shall
periodically remind and encourage Members to use benefits, including physical
examinations, which are available and designed to prevent illness (e.g., HIV
counseling and testing for pregnant women);

  (4)   initiate targeted prevention initiatives for Members with acute and
chronic disease, such as influenza and pneumococcal vaccinations, fecal occult
blood testing, and eye and hearing examinations; and

  (5)   develop policies and procedures which encourage Home Safety Evaluations
be performed proactively on all at-risk Members transitioning from institutions
to community settings.

“Home Health Services” includes home health services set forth in HSD/MAD
regulations, 8.325.9 NMAC, HOME HEALTH SERVICES.
“Hospice Services” includes hospice services set forth in HSD/MAD regulations,
8.325.4 NMAC, HOME HEALTH SERVICES.

137



--------------------------------------------------------------------------------



 



“Hospital Outpatient Services” includes hospital outpatient services for
preventive, diagnostic, therapeutic, rehabilitative, or palliative medical
services as set forth in HSD/MAD regulations, 8.311.2, NMAC, OUTPATIENT COVERED
SERVICES.
“Inpatient Hospital Services” includes hospital inpatient acute care,
procedures, and services as set forth in HSD/MAD regulations, 8.311.2 NMAC,
HOSPITAL SERVICES. The CONTRACTOR shall comply with the maternity length of stay
defined in HIPAA. Coverage for a hospital stay following a normal vaginal
delivery may generally not be limited to less than forty-eight (48) hours for
both the mother and newborn child. Health coverage for a hospital stay in
connection with childbirth following a cesarean section may generally not be
limited to less than ninety-six (96) hours for both the mother and newborn
child.
“Laboratory Services” includes all laboratory services provided according to the
applicable provisions of CLIA as set forth in HSD/MAD regulations, 8.324.2 NMAC,
LABORATORY SERVICES.
“Nursing Facilities” includes services provided in nursing facilities or
hospital swing beds to Members expected to reside in those facilities as set
forth in HSD/MAD Program Manual MAD-731, NURSING FACILITIES and MAD-723, SWING
BED HOSPITALS.
“Nutritional Services” includes nutritional services furnished to pregnant women
and children set forth in HSD/MAD regulations, 8.324.9 NMAC, NUTRITIONAL
SERVICES.
“Occupational Therapy Services” promote fine motor skills, coordination, sensory
integration, and/or facilitate the use of adaptive equipment or other assistive
technology. Specific services include: teaching of daily living skills;
development of perceptual motor skills and sensory integrative functioning;
design, fabrication, or modification of assistive technology or adaptive
devices; provision of assistive technology services; design, fabrication, or
applying selective orthotic or prosthetic devices or selecting adaptive
equipment; use of specifically designed crafts and exercise to enhance function;
training regarding OT activities; and consulting or collaborating with other
service providers or family members, as direct by the Member.
“Personal Care Option Services” including the Personal Care Option Services as
defined in HSD/MAD regulations, 8.315.4 NMAC, PERSONAL CARE OPTION SERVICES.
“Pharmacy Services” includes all pharmacy and related services as set forth in
8.324.4 NMAC, PHARMACY SERVICIES. The CONTRACTOR’s Preferred Drug List
(PDL) shall use the following guidelines:

  (1)   there is at least one (1) representing drug for each of the categories
in the First Data Bank Blue Book;     (2)   generic substitution shall be based
on AB Rating and/or clinical need;

  (3)   for a multiple source, brand name product within a therapeutic class,
the CONTRACTOR may select a representative drug;

  (4)   the PDL shall follow the CMS special guidelines relating to drugs used
to treat HIV infection;

  (5)   the PDL shall include coverage of certain over the counter (OTC) drugs
by a licensed practitioner; and

138



--------------------------------------------------------------------------------



 



  (6)   the CONTRACTOR shall implement an appeals process for practitioners who
think that an exception to the PDL shall be made for an individual Member.

In addition:

  (1)   the CONTRACTOR shall use a PDL developed with consideration of the
clinical efficiency, safety and cost effectiveness of drug items and shall
provide medically appropriate drug therapies for Members. Drug items not on the
PDL must be considered for coverage on a prior authorization basis. Atypical
antipsychotic medications must be available in the same manner as conventional
antipsychotic medications for the treatment of severe mental illness, including
schizophrenia, clinical depression, bipolar disorder, anxiety-panic disorder and
obsessive-compulsive disorder. In compliance with State law, HSD/MAD will be
creating a single Medicaid PDL to be used by all HSD/MAD Medicaid contractors
for all Medicaid programs. HSD/MAD will require the CONTRACTOR to deliver a
pharmacy benefit package using a single Medicaid PDL;

  (2)   the CONTRACTOR shall coordinate as necessary with the SE when
administering the pharmacy services, to ensure that Member and provider
questions are appropriated directed. The CONTRACTOR shall edit pharmacy claims
to ensure that any authorizations given and claims paid are within the scope of
the responsibility of the CONTRACTOR or the CONTRACTOR’s pharmacy subcontractor,
and appropriately inform Members or providers when the claims within the scope
of the responsibility of the SE for behavioral health services. Such
determinations will be primarily based on the prescriber and other criteria as
may be provided by the State;

  (3)   the CONTRACTOR shall maintain written policies and procedures governing
its drug utilization review (DUR) program, in compliance with Federal and State
law and regulations;

  (4)   the CONTRACTOR shall coordinate the delivery of the pharmacy benefit
when Medicare Part D is the primary coverage; and

  (5)   the CONTACTOR shall ensure that any Member who takes nine (9) or more
different prescription medications has their medications reviewed by a medical
clinician for appropriateness and the identification and correction of
potentially harmful practices and shall document this review in the Member’s
chart at least every six (6) months.

“Physical Health Services” includes primary (including those provided in
school-based settings) and specialty physical health services provided by a
licensed practitioner performed within the scope of practice as defined by State
law and as set forth in HSD/MAD regulations, 8.310.2.9, NMAC, MEDICAL SERVICES
PROVIDERS; 8.310.9, NMAC, MIDWIFE SERVICES, including attending out of hospital
births and other related birthing services performed by certified nurse midwives
or direct-entry midwives licensed by the State of New Mexico which are either:
(1) validly contracted with, and fully credentialed by, CONTRACTOR; or (2) are
validly contracted with HSD/MAD. A licensed midwife shall only be considered
validly contracted with HSD/MAD if all agreements and documents required by
HSD/MAD, or the CONTRACTOR have been executed and approved. See also, HSD/MAD
regulations, 8.310.11, NMAC, PODIATRY SERVICES; 8.310.3 NMAC, RURAL HEALTH
CLINIC SERVICES; AND 8.310.4 NMAC, FEDERALLY QUALIFIED HEALTH CENTER SERVICES.
“Physical Therapy Services” promote gross/fine motor skills, facilitate
independent functioning and/or prevent progressive disabilities. Specific
services include: professional assessment(s), evaluation(s), and monitoring for
therapeutic purposes; physical therapy treatments and interventions; training
regarding PT activities, use of

139



--------------------------------------------------------------------------------



 



equipment and technologies or any other aspect of the Member’s physical therapy
services; designing, modifying, or monitoring use of related environmental
modifications; designing, modifying, and monitoring use of related activities
supportive to the ISP goals and objectives; and consulting and collaborating
with other service providers of family members, as directed by the Member.
“Pregnancy Termination Services” includes coverage of pregnancy terminations for
rape, incest and endangerment to the life of the mother as allowed per 42 C.F.R.
§441.202. A certification from the Network Provider must be provided prior to
payment.
“Preventive Health Services” Unless a Member refuses offered services, and such
refusal is documented, the CONTRACTOR shall provide, to the extent necessary,
the services described herein. Member refusal is defined to include both failure
to consent and refusal to access care. Preventive Health Services include:

  (1)   Immunizations. The CONTRACTOR shall ensure that, within six (6) months
of enrollment, Members are immunized and current according to the type and
schedule provided by the most current version of the Recommendations of the
Advisory Committee on Immunization Practices, Centers for Disease Control and
Prevention, Public Health Service, United States Department of Health and Human
Services. This may be done by providing the necessary immunizations or by
verifying the immunization history by a method deemed acceptable by the ACIP.
“Current” is defined as no more than four (4) months overdue.

  (2)   Screens. The CONTRACTOR shall ensure that, to the extent possible,
within six (6) months of enrollment or within six (6) months of a change in the
standard, asymptomatic Members receive and are current for at least the
following Screening Services. The CONTRACTOR shall require its Network Providers
to perform the appropriate interventions based on the results of the screens.
“Current” is defined as no more than four (4) months overdue.

  (A)   Screening for Breast Cancer. Female Members age forty (40) through
sixty-nine (69) years of age who are not at high risk for breast cancer shall be
screened every one to two years by mammography alone or by mammography and
annual clinical breast examination. Female Members at high risk for developing
breast cancer shall be screened as often as clinically indicated.

  (B)   Screening for Cervical Cancer. Female Members with a cervix shall
receive cytopathology testing starting at the onset of sexual activity, but at
least by twenty-one (21) years of age, and every three (3) years thereafter
until reaching sixty-five (65) years of age, if prior testing has been
consistently normal and the Member has been confirmed to be not at high risk. If
the Member is at high risk, the testing frequency shall be at least annual.

  (C)   Screening for Colorectal Cancer. Members aged fifty (50) years and older
at normal risk for colorectal cancer shall be screened with annual fecal occult
blood testing or sigmoidoscopy colonoscopy or double contrast barium at a
periodicity determined by the CONTRACTOR.

  (D)   Blood Pressure Measurement. Members of all ages shall receive a blood
pressure measurement as medically indicated.

  (E)   Serum Cholesterol Measurement. Male Members aged thirty-five (35) and
older and Female Members aged forty-five (45) and older who are at normal risk
for coronary heart

140



--------------------------------------------------------------------------------



 



      disease shall receive serum cholesterol and HDL cholesterol measurement
every five (5) years. Adults aged twenty (20) and older with risk factors for
coronary artery disease shall have serum cholesterol and HDL cholesterol
measurements as clinically indicated.

  (F)   Screening for Obesity. All Members shall receive annual body weight and
height measurements to be used in conjunction with a calculation of the Body
Mass Index or referenced to a table of recommended weights.

  (G)   Screening for Elevated Lead Levels. Members aged nine (9) to fifteen
(15) months old (ideally twelve (12) months old) shall receive a blood lead
measurement at least once.

  (H)   Screening for Type 2 Diabetes. Members with one or more of the following
risk factors shall be screened. Risk factors include a family history of
diabetes (parent or sibling with diabetes); obesity (more than 20% over desired
weight or BMI greater than 27 kg/m2); race/ethnicity (e.g., Hispanic, Native
American, African American, Asian-Pacific Islander); previously identified
impaired fasting glucose or impaired glucose tolerance; hypertension (greater
than 140/90 mmHg); HDL cholesterol level lower than 35 mg/dl and triglyceride
level greater than 250 mg/dl; history of gestational diabetes mellitus (GDM) or
delivery of babies over nine pounds.

  (I)   Screening for Tuberculosis. Routine tuberculin skin testing shall not be
required for all Members. The following high risk persons shall be screened or
previous screening noted: persons who immigrated from countries in Asia, Africa,
Latin America or the Middle East in the preceding five (5) years; persons who
have substantial contact with immigrants from those areas; migrant farm workers;
and person who are alcoholic, homeless or injecting drug users; HIV-infected
persons shall be screened annually. Members whose screening tuberculin test is
positive (greater than 10 mm. of induration) must be referred to the local
public health office in their community of residence for contact investigation.

  (J)   Screening for Rubella. Female Members of childbearing ages shall be
screened for rubella susceptibility by history of vaccination or by serology at
their first clinical encounter in an office setting.

  (K)   Screening for Visual Impairment. Members three (3) to four (4) years of
age shall be screened at least once for amblyopia and strabismus by physical
examination and a stereo acuity test.

  (L)   Screening for Hearing Impairment. Members fifty (50) years and older
shall be routinely screened for hearing impairment by questioning them about
their hearing.

  (M)   Screening for Problem Drinking and Substance Abuse. Adolescent and adult
Members shall be screened at least once by a careful history of alcohol use
and/or the use of a standardized screening questionnaire such as the Alcohol Use
Disorders Identification Test (AUDIT) or the four-question CAGE Instrument and
the Substance Abuse Screening and Severity Inventory (SASSI). The frequency of
screening shall be determined by the results of the first screen and other
clinical indications. Members shall be referred to the SE as warranted.

141



--------------------------------------------------------------------------------



 



  (N)   Prenatal Screening. Pregnant Members shall be screened for preeclampsia,
D (Rh) Incompatibility Down syndrome, neural tube defects, and
hemogloginopathies, vaginal and rectal Group B Streptococcal infection, and
counseled and offered testing for HIV.

  (O)   Screening for Chlamydia. All sexually active female Members age
twenty-five (25) or younger shall be screened for Chlamydia. All female Members
over age twenty-five (25) shall be screened for Chlamydia if they inconsistently
use carrier contraception have more than one sexual partner or have had a
sexually transmitted disease in the past.

  (P)   Behavioral Health Screening. During an encounter with a PCP, a
behavioral health screen shall occur.

    The CONTRACTOR shall ensure that clinically appropriate follow-up and/or
intervention is performed when indicated by the screening results and that this
is done using the guidance provided in the Guide Preventive Services, Report of
the U.S. Preventive Services Task Force, Second Edition, Shalliams and Wilkins,
1996.

  (3)   Tot-to-Teen Health Checks. The CONTRACTOR shall operate a Tot-to-Teen
Health check program for Members up to twenty-one (21) years of age to ensure
the delivery of the Federally mandated EPSDT services. Within six (6) months of
enrollment, the CONTRACTOR shall endeavor to ensure the eligible Members (up to
age twenty-one) are current according to the screening schedule in EPSDT
services, set forth in HSD/MAD regulations, 8.320.3 NMAC.

  (4)   Counseling Services. The CONTRACTOR shall provide to applicable
asymptomatic Members counseling on the following unless Member refusal is
documented: to prevent tobacco use, to promote physical activity, to promote a
health diet, to prevent osteoporosis and heart disease in menopausal female
Members, citing the advantages and disadvantages of calcium and hormonal
supplementation, to prevent motor vehicle injuries, to prevent household and
recreational injuries, to prevent dental and periodontal disease, to prevent HIV
infection and other sexually transmitted diseases, and to prevent unintended
pregnancies.

  (5)   Health Advisor Telephone Hotline. The CONTRACTOR shall provide a
toll-free health advisor hotline, which shall provide at least the following:

  (A)   general health information on topics appropriate to the various Medicaid
populations, including those with severe and chronic conditions;

  (B)   clinical assessment and triage to evaluate the acuity and severity of
the Member’s symptoms and make the clinically appropriate referral; and

  (C)   pre-diagnostic and post-treatment care decision assistance based on
symptoms.

      The CONTRACTOR must participate in and provide appropriate financing for
the statewide twenty-four (24) hour nurse hotline, unless significantly less
costly options exist and are approved by the State.

  (6)   Family Planning Policy. The CONTRACTOR shall have a written family
planning policy. This policy shall ensure that Members of the appropriate age of
both sexes who seek family planning services shall be provided with counseling
pertaining to the following: methods of contraception; evaluation and treatment
of infertility; HIV and other sexually transmitted

142



--------------------------------------------------------------------------------



 



      diseases and risk reduction practices; options for pregnant Members who do
not wish to keep a child; and options for pregnant Members who may wish to
terminate the pregnancy.

  (7)   Prenatal Care Program. The CONTRACTOR shall operate a proactive prenatal
care program to promote early initiation and appropriate frequency of prenatal
care consistent with the standards of the American College of Obstetrics and
Gynecology. The program shall include at least the following:

  (A)   educational outreach to all Members of child-bearing ages;

  (B)   prompt and easy access to obstetrical care, including providing an
office visit with a practitioner within three (3) weeks of having a positive
pregnancy test (laboratory or home) unless earlier care is clinically indicated;

  (C)   risk assessment of all pregnant Members to identify high risk cases for
special management;     (D)   counseling which strongly advises voluntary
testing for HIV;

  (E)   case management services to address the special needs of Members who
have a high risk pregnancy, especially if risk is due to psychosocial factors
such as substance abuse or teen pregnancy;

  (F)   screening for determination of need of a post-partum home visit; and

  (G)   coordination with other services in support of good prenatal care,
including transportation and other community services and referral to an agency
that dispenses free or reduced price baby car seats.

“Private Duty Nursing Services” include activities, procedures, and treatment
for a physical condition, physical illness, or chronic disability. Services
include medication management, administration and teaching; aspiration
precautions; feeding tube management; gastrostomy and jejunostomy; skin care;
weight management; urinary catheter management; bowel and bladder care; wound
care; health education; health screening; infection control; environment
management for safety; nutrition management; oxygen management; seizure
management and precautions; anxiety reduction; staff supervision; and behavior
and self-care assistance. This is a 1915(c) waiver service.
“Prosthetics and Orthotics” includes prosthetic and orthotic services as set
forth in HSD/MAD regulations, 8.324.8 NMAC, PROSTHETICS AND ORTHOTICS.
“Rehabilitation Services” includes inpatient and outpatient hospital and
outpatient physical, occupational, and speech therapy services as set forth in
HSD/MAD regulations, 8.325.8 NMAC, REHABILITATION SERVICES and licensed speech
and language pathology services furnished under EPSDT program as set forth in
HSD/MAD regulations, 8.323.5 NMAC, LICENSED SPEECH AND LANGUAGE PATHOLOGISTS.
“Reproductive Health Services” includes reproductive health services as set
forth in HSD/MAD regulations, 8.325.3 NMAC, REPRODUCTIVE HEALTH SERVICES. The
CONTRACTOR shall provide Members with sufficient information to allow them to
make informed choices including the types of family planning services available;
the Member’s right to access these services in a timely and confidential manner;
and the freedom to choose a qualified family planning. A female Member shall
have the right to self-refer to a women’s health

143



--------------------------------------------------------------------------------



 



specialist within the Network Providers for covered care necessary to provide
women’s routine and preventive health care services. This right to self-refer is
in addition to the Member’s designated source of primary care if that source is
not a women’s health specialist.
“Respite Services” is provided to Members unable to care for themselves and are
furnished on a short-term basis because of the absence or need for relief of
those persons normally providing the care. Respite Services may be provided in a
Member’s home or in the community. Services include assistance with routine
activities of daily living (e.g., bathing, toileting, preparing or assisting
with meal preparation and eating), enhancing self-help skills, and providing
opportunities for leisure, play, and other recreational activities and to allow
community integration. This is a 1915(c) waiver service.
“School-Based Services” includes evaluation and physical, speech and
occupational therapy furnished in a school-based setting, but not when specified
in the Individualized Education Plan (IEP) or the Individualized Family Service
Plan (IFSP), as set forth in HSD/MAD regulations, 8.320.6 NMAC, SCHOOL-BASED
SERVICES FOR RECIPIENTS UNDER 21 YEARS OF AGE.
“Service Coordination” is person-centered and intended to support Members in
pursing their desired life outcomes by assisting them in accessing support and
services necessary to achieve the quality of life that they desire, in a safe
and healthy environment. Service Coordination assists Members in gaining access
to needed CLTS waiver services, Medicaid State Plan services, and medical,
social, educational, and other services, regardless of the funding source for
the services to which access is needed. This is both a 1915(b) and 1915(c)
waiver service.
“Skilled Maintenance Therapy Services” include occupational services, physical
therapy services and speech language therapy services. This is a 1915(c) waiver
service.
“Special Rehabilitation Services” as set forth in HSD/MAD regulations 8.320.4
NMAC, SPECIAL REHABILITATION SERVICES.
“Speech Language Therapy Services” preserve abilities for independent function
in communication; facilitate oral motor and swallowing function; facilitate use
of assistive technology, and/or prevent progressive disabilities. Specific
services include: identification of communicative or oropharyngeal disorders and
delays in the development of communication skills; prevention of communicative
or oropharyngeal disorders and delays in the development of communication
skills; development of eating of swallowing plans and monitoring their
effectiveness; use of specifically designed equipment, tools, and exercises to
enhance function; design, fabrication, or modification of assistive technology
or adaptive devices; provision of assistive technology services; adaptation of
the Member’s environment to meet his/her needs; training regarding SLT
activities; and consulting or collaborating with other service providers or
family members, as directed by the Member.
“Transplant Services” include the following: heart transplants, lung
transplants, heart-lung transplants, liver transplants, kidney transplants,
autologous bone marrow transplants, allegoric bone marrow transplants and
corneal transplants as set forth in HSD/MAD regulations, 8.325.5 NMAC,
TRANSPLANT SERVICES, and 8.325.6 NMAC, EXPERIMENTAL OR INVESTIGATIONAL
PROCEDURES, TECHNOLOGIES, OR NON-DRUG THERAPIES.
“Transportation Services” includes transportation services such as ground
ambulance, air ambulance, taxicab and/or handivan, commercial bus, commercial
air, meal, and lodging services, as indicated for medically necessary physical
and behavioral health services as set forth in HSD/MAD regulations, 8.324.7
NMAC, TRANSPORTATION SERVICES. In addition, CONTRACTOR must abide by New Mexico
law and regulations, specifically NMSA 1978, §65-2-97(F), stating that rates
paid by the CONTRACTOR to

144



--------------------------------------------------------------------------------



 



transportation providers are not subject to and are exempt from New Mexico
Public Regulation Commission approved tariffs. The CONTRACTOR is also required
to coordinate, manage and be financially responsible for the delivery of the
transportation benefit to Members receiving physical health services and/or
behavioral health services. The CONTRACTOR shall coordinate with the SE as
necessary to perform this function. Such coordination shall include:

  (1)   receiving information from and providing information to the SE regarding
Members and providers;

  (2)   meeting with the SE to resolve provider and Member issues to improve
services, communication and coordination;     (3)   contacting the SE, as
necessary, to provide quality transportation services; and     (4)   maintaining
and distributing statistical information and data as may be required.

“Vision Services” includes vision services as set forth in HSD/MAD regulations,
8.310.6, NMAC, VISION CARE SERVICES.
SERVICES EXCLUDED FROM THE BENEFIT PACKAGE
The following Services are not included in the benefit package. Reimbursement
for these services shall be made by the State on a fee-for-service basis:

(1)   Services provided to intermediate care facilities for the mentally
retarded as set forth in HSD/MAD regulations, 8.313.2 NMAC, INTERMEDIATE CARE
FACILITY FOR THE MENTALLY RETARDED.   (2)   Emergency services to undocumented
aliens as set forth in HSD/MAD regulations, 8.325.10 NMAC, EMERGENCY SERVICES
FOR UNDOCUMENTED ALIENS.   (3)   Experimental and investigational procedures,
technologies or non-drug therapies, as set forth in HSD/MAD regulations, 8.325.6
NMAC, EXPERIMENTAL OR INVESTIGATIONAL PROCEDURES, TECHNOLOGIES OR NON-DRUG
THERAPIES.   (4)   Case management provided by CYFD, defined as Child Protective
Services Case Management, as set forth in HSD/MAD regulations, 8.320.5, NMAC,
EPSDT CASE MANAGEMENT.   (5)   Case management provided by ALTSD, as set forth
in HSD/MAD regulations, 8.326.7 NMAC, ADULT PROTECTIVE SERVICES CASE MANAGEMENT.
  (6)   Case management provided by CYFD, as set forth in HSD/MAD regulations,
8.326.8, CASE MANAGEMENT SERVICES FOR CHILDREN PROVIDED BY JUVENILE PROBATION
AND PAROLE OFFICERS.   (7)   Services provided in the schools and specified in
the Individualized Education Program (IEP) or Individualized Family Service Plan
(IFSP), as set forth in HSD/MAD regulations, 8.320.6 NMAC, SCHOOL-BASED SERVICES
FOR RECIPIENTS UNDER TWENTY-ONE YEARS OF AGE; and

145



--------------------------------------------------------------------------------



 



(8)   Services provided to the Home and Community Based Waiver Services programs
as set forth in HSD/MAD Program Manual, MAD 733 NMAC, HOME AND COMMUNITY BASED
SERVICES WAIVERS for the Mentally Fragile waiver, the HIV/AIDS waiver, and the
Developmentally Disabled waiver.

VALUE ADDED BENEFITS/SERVICES
The CONTRACTOR shall provide a schedule for implementing value added
benefits/services pursuant to the CONTRACTOR’s proposal, such as a transitional
benefit, and approved by the State. All enhancements shall be identifiable and
measurable through the use of unique payment and/or processing codes, approved
by the State. All enhanced benefits/services shall be:

(1)   three or more direct services and not be administrative in nature;   (2)  
reasonably expected to be provided to three percent (3%) of the CLTS’ population
in the aggregate; and   (3)   reported to the State in a format and frequency
determined by the State.

146



--------------------------------------------------------------------------------



 



APPENDIX B
REPORTING REQUIREMENTS
The CONTRACTOR shall provide to the State managerial, financial, utilization and
quality reports. The content, format, and schedule for submission shall be
determined by the State in advance for the financial reporting period and shall
conform to reasonable industry and/or to CMS standards. The State may also
require the CONTRACTOR to submit non-routine ad hoc reports, provided that the
State shall pay the CONTRACTOR to produce any non-routine ad hoc reports that
require a significant amount of time, resources or effort on the part of the
CONTRACTOR. The State shall notify CONTRACTOR, in writing, of changes to
required reports at least thirty (30) business days prior to implementing and
reporting changes. The CONTRACTOR shall be held harmless if the State fails to
meet this requirement.
Reporting Standards
Reports submitted by the CONTRACTOR to the State shall meet the following
standards:

(1)   reports or other required data shall be received on or before the
scheduled due dates;   (2)   reports or other required data shall be prepared in
strict conformity with appropriate authoritative sources and/or State defined
standards;   (3)   all required information shall be fully disclosed in a manner
that is both responsive and pertinent to report intent with no material
omission;   (4)   the submission of late, inaccurate, or otherwise incomplete
reports constitutes failure to report. In such cases, a penalty may be assessed
by the State; and   (5)   the State requirements regarding reports, report
content, and frequency of submission are subject to change at any time during
the term of the Agreement. The CONTRACTOR shall comply with all changes
specified in writing by the State, after the State has discussed such changes
with the CONTRACTOR.

Automated Reporting Standards

(1)   The CONTRACTOR is required to submit data to the State. The State shall
define the format and data elements after having consulted with the CONTRACTOR
on the definition of these elements.   (2)   The CONTRACTOR is responsible for
identifying and reporting to the State immediately upon discovery of any
inconsistencies in its automated reporting. The CONTRACTOR shall make necessary
adjustments to its reports at its own expense.   (3)   The State, in conjunction
with its fiscal agent(s), intends to implement electronic data interchange
standards for transactions related to health care. The CONTRACTOR shall work
with the State to develop the technical components of such an interface.

Disease Reports

147



--------------------------------------------------------------------------------



 



The CONTRACTOR shall ensure that its Network Providers comply with the disease
reporting required by a New Mexico Regulation Governing the Control of Disease
and Conditions of Public Health Significance, 1980.
Disease Management Reports
The CONTRACTOR shall effectively improve outcomes of Members with chronic
diseases through Disease Management Programs and Performance Measures. The
CONTRACTOR shall provide ongoing Disease Management (DM) for a minimum of two
(2) chronic diseases. The CONTRACTOR shall select the chronic diseases based on
the analysis of their Member enrollment demographics and cost-benefit. The
CONTRACTOR must submit a comprehensive DM Plan description for each DM program
for review and approval by the State. The CONTRACTOR shall develop methodology
to track interventions and outcomes for the selected managed disease protocols.
A report based on the periodic and/or quarterly review of the internal tracking
for program efficacy shall be submitted to the State thirty (30) days after the
quarter end. In addition, an annual qualitative and quantitative evaluation
should be focused on program successes and areas of improvement.
Encounters
CMS requires that encounter data be used for rate-setting purposes. Encounter
data will also be used to determine compliance with performance measures, cost
neutrality calculations for waiver services and other contractual requirements
as appropriate. Therefore, submission of accurate and complete encounter data is
a mandatory requirement.
The State maintains oversight responsibility for evaluating and monitoring the
volume, timeliness, and quality of encounter data submitted by the CONTRACTOR.
If the CONTRACTOR elects to contract with a third party to process and submit
encounter data, the CONTRACTOR remains responsible for the quality, accuracy,
and timeliness of the encounter data submitted to the State. The State shall
communicate directly with the CONTRACTOR any requirements and/or deficiencies
regarding quality, accuracy and timeliness of encounter data, and not with the
third party contractor. The CONTRACTOR shall submit encounter data to the State
in accordance with the following:

(1)   Encounter Submission Media       The CONTRACTOR shall provider encounter
data to the State by electronic media, such as magnetic tape or direct file
transmission. Paper transmission is not permitted.   (2)   Encounter Submission
Timeframes       The CONTRACTOR shall submit encounters to the State within one
hundred twenty (120) calendar days of the date of service or discharge,
regardless of whether the encounter is from a subcontractor or subcapitated
arrangement. Exceptions may be allowed for encounters from out-of-state,
non-contracted providers. Encounters for claims involving other insurance or
third parties must be submitted within three hundred sixty five (365) calendar
days from date of service. Encounters that do not clear edit checks shall be
returned to the CONTRACTOR for correction and re-submission. The CONTRACTOR
shall correct and resubmit the encounter data to the State.   (3)   Encounter
Data Elements       Encounter data elements are a combination of those elements
required by HIPAA-compliant transaction formats, which comprise a minimum core
data set for states and managed care organizations, and those

148



--------------------------------------------------------------------------------



 



    required by CMS or the State for use in managed care. The State may increase
or reduce or make mandatory or optional, data elements, as it deems necessary.
The CONTRACTOR will be held harmless in conversion to HIPAA coded encounter data
when delays are the result of HIPAA implementation issues. The transition to
HIPAA codes and requirements does not relieve the CONTRACTOR of timely
submission of encounter data. The State will approve necessary default values
for paper claim encounters that must pass the State’s required HIPAA format
edits.       The CONTRACTOR shall submit encounter data to the State using the
837 and NCPDP formats. The State will work with the CONTRACTOR and HSD/MAD’s
claims processing contractor to provide the CONTRACTOR with an electronic
disposition of each submitted encounter.

Financial Reporting

(1)   The CONTRACTOR shall submit annual audited financial statements including,
but not limited to, its Income Statement; Statement of Changes in Financial
Condition or cash flow; and Balance Sheet. The CONTRACTOR shall include an
audited scheduled of CLTS revenues and expenses according to generally accepted
accounting principles. The result of the CONTRACTOR’s annual audit and related
management letters shall be submitted no later than one hundred fifty
(150) calendar days following the close of the CONTRACTOR’s fiscal year. The
audit shall be performed by an independent Certified Public Accountant. The
CONTRACTOR shall submit for examination any other financial reports requested by
the State and related to the CONTRACTOR’s solvency or performance of this
Agreement.   (2)   The CONTRACTOR and its subcontractors shall maintain their
accounting systems in accordance with statutory accounting principles, generally
accepted accounting principles, or other generally accepted systems of
accounting. The accounting system shall clearly document all financial
transactions between the CONTRACTOR and its subcontractors, and the CONTRACTOR
and the State. These transactions shall include, but are not limited to, claim
payments, refunds, and adjustments of payments.   (3)   The CONTRACTOR and its
subcontractors shall make available to the State and any other authorized State
or Federal agency, any and all financial records required to examine the
compliance by the CONTRACTOR insofar as those records are related to the
CONTRACTOR’s performance under this Agreement. For the purpose of examination,
review, and inspection of its records, the CONTRACTOR and its subcontractors
shall provide the State access to its facilities.   (4)   The CONTRACTOR and its
subcontractors shall retain all records and reports relating to agreements with
the State for a minimum of ten (10) years from the date of final payment. In
cases involving incomplete audits and/or unresolved audit findings,
administrative sanctions, or litigation, the minimum ten (10) year retention
period shall begin when such actions are resolved.   (5)   The CONTRACTOR is
mandated to notify the State immediately when any change in ownership can
legally be disclosed. The CONTRACTOR shall submit a detailed work plan during
the transaction period or no later than the date of the approval of sale by the
DOI that identifies areas of the Agreement that will be impacted by the change
in ownership, including management and staff.   (6)   The CONTRACTOR shall
submit records involving any business restructuring when changes in ownership
interest of five percent (5%) or more have occurred. These records shall
include, but are not limited to, an updated list of names and addresses of all
person or entities having ownership interest of five percent (5%) or more. These
records shall be provided no later than the date that they are required to
report the information to the Securities and Exchange Commission or other
regulatory authority.

149



--------------------------------------------------------------------------------



 



(7)   Reports post-marked with the due date will be considered as a timely
submission. If report due date falls on a weekend or recognized State holiday,
receipt of the report the next business day is acceptable.   (8)   Table No. 1,
gives an overview of the reporting requirements the State has established to
monitor and examine the CONTRACTOR for solvency and compliance with Federal
requirements for financial stability. These requirements shall enable the State,
or its designee, to determine if changes have occurred which affect a CONTRACTOR
and/or its subcontractors’ financial condition. The CONTRACTOR’s required level
of reinsurance, fidelity bond, or insurance and solvency cash reserves may
change with changes to the CONTRACTOR’s net worth or other financial condition.

Grievance, Appeals and Hearings Reporting
The CONTRACTOR shall submit a Monthly Report to the State using a description,
methodology, and report template developed and mutually agreed upon by all
parties. The Grievance, Appeals, and Hearings Report is due no later than thirty
(30) days after the month end.
HEDIS
The CONTRACTOR shall utilize the most current HEDIS data submission and
reporting tool, submit a copy of the HEDIS data in accordance with the State
requirement, and submit a final audited report to the State. The HEDIS
compliance audit will be at the CONTRACTOR’s expense. HEDIS measures required by
Medicare Managed Care shall be included in the State’s defined HEDIS measures.
TABLE NO. 1
Performance Measures

          DOMAIN   MEASURE   DUE
Prevention
 
•    Flu Shots for Older Adults
   
 
 
•    Pneumonia Vaccination for Older Adults
   
 
 
•    Fecal Occult Blood Testing(*)
   
Utilization
 
•    Inpatient Hospital Care — General Hospital
   
 
 
•    Inpatient Hospital Care — Non-acute Care
   
 
 
•    Nursing Home Admissions & Length of Stays
   
 
 
•    Emergent Care visits
   
Effectiveness of Care
 
•    Comprehensive Diabetes Care
   
 
 
•    Cholesterol Management for Cardiovascular Conditions
   
 
 
•    Medication Management
   
Patient Satisfaction
 
•    CAHPS
   
Access to Care
 
•    Access to health care providers/services and MCO services
   
 
 
•    Call answer timeliness
   
 
 
•    Call abandonment
   

150



--------------------------------------------------------------------------------



 



          DOMAIN   MEASURE   DUE
Safety
 
•    Number of home safety evaluations conducted
   
 
 
•    Falls and mobility
   
Self Direction
 
•    Signed Care Plans (Consumer)
   
 
 
•    Number of consumers who transition from NF placement that are served &
maintained w/community based services for six months
   
Other
 
•    Claims timeliness
   

Provider Network Reports
The CONTRACTOR shall notify the State within five (5) business days of any
unexpected changes to the composition of its provider network that negatively
affect Member access or the CONTRACTOR’s ability to deliver all Covered Services
included in the benefit package in a timely manner. Any anticipated material
changes in the CONTRACTOR’s provider network shall be reported to the State when
the CONTRACTOR knows of the anticipated change or within thirty (30) calendar
days, whichever comes first. The notice submitted to the State shall include the
following information: nature of the change; information about how the change
affects the delivery of Covered Services or access to the services; and the
CONTRACTOR’s plan for maintaining the access and quality of Member care.
TABLE NO. 2

              Definition   Frequency   Objective   Due Date
Analysis of Stop-loss protection with Detail of Panel Composition
  Quarterly   Examine to determine Solvency, Rate Payment.   30 days from end of
Qtr
CAHPS (Member Satisfaction Survey)
  Annual   Determine member satisfaction with access/outcomes/quality   August
30
Calendar-Year Independently Audited Financial Statements
  Annual   Examine for Solvency and CMS Compliance   June 1
Calendar-Year Medicaid- Specific Audited Schedule of Revenue and Expenses
  Annual   Examine and determine for Solvency and CMS Compliance   June 1
Cash Reserve Statement
  Quarterly   Examine and confirm Solvency and CMS Compliance   30 days from end
of Qtr

151



--------------------------------------------------------------------------------



 



              Definition   Frequency   Objective   Due Date
Claims Payment Timeliness
  Monthly   Compliance with the BBA payment timeliness requirements for 30-days
and 90-days.   15 days from end of the month
Critical Incident Report
  Monthly       30 days from end of month
Cultural Competency Plan
  Annual       August 1
Delegation Report
  Upon Change       30 Days from
Revision, addition
or deletion
Department of Insurance Reports
  Quarterly Quarters 1,2 & 3 (45 days from end of quarter) annually on 3/1  
Examine and confirm Solvency and CMS Compliance   45 days from the end of
quarter or the 15th of the month, March 1 for Annual Statement
Detailed Denial Report
  Quarterly       30 Days from end of Quarter
Disease Management Comprehensive Plan
  Annual       September 1
Disease Management Program Performance Review
  Quarterly       30 Days from end of Quarter
Disease Management Program Evaluation
  Annual       September 1
Expenditures by Category of Services for hospital, pharmacy, physician, dental,
transportation and other
  Quarterly   Determine Cost Efficiency   45 days from end of Qtr or the 15th
day of the second month following the end of the quarter
Expenditures of services to FQHCs and RHCs
  Quarterly   Enable HSD/MAD to make wraparound payments to FQHCs and RHCs  
30 days from end of Qtr

152



--------------------------------------------------------------------------------



 



              Definition   Frequency   Objective   Due Date
Geo-Access
  Quarterly   Maintain current provider availability and access   30 Days from
end of Quarter
Grievance, Appeals & Hearings
  Monthly       30 Days from end of Month
HEDIS Data Submission (With Analysis)
  Annual       August 15 or as Designated by NCQA
Identify the Fidelity Bond or Insurance Protection by Amount of Coverage in
relation to Annual Payments. Identify MCO Directors, Officers Employees or
Partners.
  Annual   Examine and confirm Solvency and CMS Compliance   Initially and upon
renewal
Member Satisfaction Survey & Dissemination (CAHPS)
  Annual       August 30
Prior Authorization Listing
  Quarterly       30 Days from end of Quarter
Prior Authorization Report
  Monthly       30 Days from end of Month
Program Integrity/Suspicious
Activity/Fraud
  Quarterly       30 Days from end of Quarter
Provider Satisfaction Survey
  Annual       August 30
Provider Training Plan
  Annual       July 1
Quality Management/Quality Improvement Comprehensive Plan
  Annual       September 1
Quality Management/Quality Improvement Program Evaluation
  Annual       September 1

153



--------------------------------------------------------------------------------



 



              Definition   Frequency   Objective   Due Date
Quarterly Medicaid specific unaudited Schedule of Revenue and Expenses
  Quarterly   Examine and compare Administrative Expenditures by Line of
Business   45 days from the end of quarter or the 15th day of the second month
following the end of a quarter
Reinsurance Policy
  Annual   Assess Solvency and CMS Compliance   Initially and upon renewal
Utilization Management Program
  Annual       September 1

154



--------------------------------------------------------------------------------



 



APPENDIX C
C.1 MONEY FOLLOWS THE PERSON (MFP) INITIATIVES
The State, pursuant to State law, is mandated to move individuals, where
appropriate, from an institutional setting to community-based living. The
CONTRACTOR shall:

1.   identify eligible Medicaid-funded nursing facility and, as requested by HSD
or ALTSD, residents that wish to move from the institutional setting to home and
community based programs and may be eligible for participation in the Money
Follows the Person Project initiatives;   2.   screen all individuals identified
in paragraph 1 to determine if the individual is a probable MFP
consumer/participant; and, if so, complete a comprehensive assessment utilizing
the State’s assessment tool or another appropriate assessment/screening tool
chosen by the CONTRACTOR and approved by HSD/MAD and ALTSD;   3.   identify any
and all appropriate home and community based programs for each identified
eligible institutional recipient;   4.   if, and when an eligible institutional
resident is discharged from the institution (and before such date, if
appropriate), assist the individual with the following:

  (A)   relocation specialist services, which are specialized services provided
while the individual is a resident in an institutional setting and during the
individual’s transition to and residence in the community. These services may
include but are not limited to:

  (1)   assessing the individual’s needs and assisting the individual to arrange
for and procure needed resources for the move from the institution to the
community, such as establishing Medicaid medical and financial eligibility for
home and community-based services and eligibility for other HSD programs;
identifying needed State plan or other services; coordinating the array of
services and providers needed on or after the move, and arranging the
time-sensitive transition services;

  (2)   developing a comprehensive person-centered, community-based services and
transition plan;

  (3)   carefully monitoring the first sixty (60) days the individual resides in
the community to make certain that services are delivered according to the plan
and are sufficient to meet the individual’s needs, and that the individual is
comfortable and safe in their environment;

  (4)   ensuring that individuals have an opportunity to educate/train their
respective caregivers; and

  (5)   ensuring that the individual’s service plan is implemented as written;
and

  (6)   linking the individual to appropriate home and community-based services.

  (B)   transitional services incurred by individuals who are transitioning from
an institutional setting to the community to establish a basic household. These
services may include such things as

155



--------------------------------------------------------------------------------



 



      security deposits, essential household furnishings and moving expenses
required to occupy a community domicile, set-up fees or deposits for utility or
service access, and services necessary for the individual’s health and safety;

  (C)   non-medical transportation services which would enable the individual to
gain access to community services, events, activities and resources, or other
activities or events that support independence and cannot be obtained from other
sources;

  (D)   assistive technology which includes devices and services, which may
include training or technical assistance for the individual or, where
appropriate, family members or others;

  (E)   specialized medical equipment and supplies, including devices, controls
or appliances which enable an individual to increase his/her ability to perform
activities of daily living and perceive, control or communicate with his/her
living environment;

  (F)   nutrition services including an assessment of the individual’s
nutritional needs, development and/or revision of the individual’s nutritional
plan, counseling and nutritional intervention, and observation and technical
assistance related to implementation of the nutritional plan;

  (G)   substance abuse services which may include short-term education and
counseling, and linkage to education and support groups for prevention or
treatment of potential or acute substance abuse;

  (H)   family support services which may include education on the crucial
informal support network in areas such as service availability, expectations,
and health and safety issues; and     (I)   purchase of service animals.

5.   developing a brochure, under the direction of HSD/MAD or ALTSD, to provide
information to institutional recipients, their families, advocates, State
employees and other interested parties regarding the Money Follows the Person
program;   6.   provide HSD/MAD and ALTSD with a list of individuals that have
been identified as eligible for the Money Follows the Person program on a
monthly basis;   7.   provide HSD/MAD and ALTSD with a list of individuals that
have transitioned back to home and community based programs on a monthly basis;
  8.   provide HSD and ALTSD with a report detailing the pre-transition and
post-transition services rendered for each eligible individual on a monthly
basis, to include all fields and format agreed to by the parties;   9.   collect
data, implement strategies and provide reports regarding quality management
initiatives, as identified by ALTSD and HSD/MAD; and   10.   provide ad-hoc
reports relating to the Money Follows the Person initiative as requested by HSD
or ALTSD.

C.2    IDENTICATION OF BARRIERS FOR HOME AND COMMUNITY BASED PROGRAM SUPPORTS

156



--------------------------------------------------------------------------------



 



    The CONTRACTOR shall identify any current and potential barriers to
providing home and community based programs throughout the State. This
identification may include workforce shortages in current and future programs;
facility shortages for current and future programs; statutory and regulatory
barriers to address future long-term care service needs; and other information
that the CONTRACTOR deems appropriate. The CONTRACTOR shall collaborate with MFP
stakeholder groups, or other groups identified by ALTSD or HSD/MAD in the
identification of these issues and potential resolutions. The CONTRACTOR shall
provide HSD/MAD and ALTSD with a report identifying these barriers and potential
solutions every six (6) months or more often as needed.   C.3    IDENTIFICATION
OF COMPLEX CASES       The CONTRACTOR shall receive uniform person-level
individual data, based upon the initial assessment and the ongoing assessment
process. Based on this data, the CONTRACTOR shall identify complex cases, such
complex cases being identified on criteria developed by the CONTRACTOR and
approved by HSD/MAD and ALTSD. The CONTRACTOR shall monitor the health and
safety of the identified person, coordinate his/her care and take steps to
ensure his/her health and safety is maintained in a reasonable manner. The
CONTRACTOR shall report identified complex cases on a quarterly basis or more
often as needed, including all information set forth in a Letter of Direction
(LOD) to be completed by ALTSD and HSD/MAD, in consultation with the CONTRACTOR.
  C.4    PERFORMANCE MEASURE, DEFAULT BY CONTRACTOR       The CONTRACTOR shall
substantially perform all Performance Measures as agreed to by the Parties.

157



--------------------------------------------------------------------------------



 



APPENDIX SECTION D
(THESE ARE THE CURRENT MEGS)
(COHORTS WILL BE SUBSETS OF THESE MEGS)

          The State will pay a         monthly PMPM         Capitation Rate to
the         Contractor for Members by Cohort:   Name of Cohort   Description of
Cohort
Cohort 1
  Dual NF LOC   Enrollee is dually eligible for Medicaid and Medicare and meets
NF LOC. NF LOC is required for NF Resident, PCO, and D & E Waiver.
Cohort 2
  Dual Mi Via   Enrollee is dually eligible for Medicaid and Medicare and has
been approved for Mi Via Waiver services. The Mi Via Waiver services will be
delivered outside of the CLTS Waiver.
Cohort 3
  Non Dual NF LOC   Enrollee is Medicaid only and meets NF LOC. NF LOC is
required for NF Resident, PCO, and D & E Waiver.
Cohort 4
  Non Dual Mi Via   Enrollee is Medicaid only and has been approved for Mi Via
Waiver services. The Mi Via Waiver services will be delivered outside of CLTS
Waiver.
Cohort 5
  Healthy Duals   Enrollee is dually eligible for Medicaid and Medicare and does
not receive any long-term care services.

158